EXHIBIT 10.12

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

by and among

 

SUMTOTAL SYSTEMS, INC.

 

as Borrower,

 

THE LENDERS THAT ARE SIGNATORIES HERETO

 

as the Lenders,

 

and

 

WELLS FARGO FOOTHILL, INC.

 

as the Arranger and Administrative Agent

 

Dated as of October 4, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page


--------------------------------------------------------------------------------

1.

  

DEFINITIONS AND CONSTRUCTION

   1      1.1   

Definitions

   1      1.2   

Accounting Terms

   1      1.3   

Code

   1      1.4   

Construction

   1      1.5   

Schedules and Exhibits

   2

2.

  

LOAN AND TERMS OF PAYMENT

   2      2.1   

Revolver Advances

   2      2.2   

Term Loan

   2      2.3   

Borrowing Procedures and Settlements

   3      2.4   

Payments

   7      2.5   

Overadvances

   10      2.6   

Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations

   10      2.7   

Cash Management

   11      2.8   

Crediting Payments

   12      2.9   

Designated Account

   12      2.10   

Maintenance of Loan Account; Statements of Obligations

   12      2.11   

Fees

   13      2.12   

Letters of Credit

   13      2.13   

LIBOR Option

   15      2.14   

Capital Requirements

   17

3.

  

CONDITIONS; TERM OF AGREEMENT

   17      3.1   

Conditions Precedent to the Initial Extension of Credit

   17      3.2   

Conditions Precedent to all Extensions of Credit

   18      3.3   

Term

   18      3.4   

Effect of Termination

   18      3.5   

Early Termination by Borrower

   18

4.

  

REPRESENTATIONS AND WARRANTIES

   19      4.1   

No Encumbrances

   19      4.2   

Accounts

   19      4.3   

Inventory

   19      4.4   

Equipment

   19      4.5   

Location of Inventory and Equipment

   19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page


--------------------------------------------------------------------------------

     4.6   

Inventory Records

   19      4.7   

Jurisdiction of Organization; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims

   19      4.8   

Due Organization and Qualification; Subsidiaries

   20      4.9   

Due Authorization; No Conflict

   20      4.10   

Litigation

   22      4.11   

No Material Adverse Change

   22      4.12   

Fraudulent Transfer

   22      4.13   

Employee Benefits

   22      4.14   

Environmental Condition

   23      4.15   

Intellectual Property

   23      4.16   

Leases

   23      4.17   

Deposit Accounts and Securities Accounts

   23      4.18   

Complete Disclosure

   23      4.19   

Indebtedness

   24      4.20   

Material Contracts

   24      4.21   

Acquisition Documents

   24

5.

  

AFFIRMATIVE COVENANTS

   25      5.1   

Accounting System

   25      5.2   

Collateral Reporting

   25      5.3   

Financial Statements, Reports, Certificates

   25      5.4   

Guarantor Reports

   25      5.5   

Inspection

   25      5.6   

Maintenance of Properties

   25      5.7   

Taxes

   25      5.8   

Insurance

   26      5.9   

Location of Inventory and Equipment

   26      5.10   

Compliance with Laws

   27      5.11   

Leases

   27      5.12   

Existence

   27      5.13   

Environmental

   27      5.14   

Disclosure Updates

   27      5.15   

Control Agreements

   27

 

- 2 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page


--------------------------------------------------------------------------------

     5.16   

Formation of Subsidiaries

   27      5.17   

ERISA Compliance

   28      5.18   

Maintenance of Licenses and Permits

   29      5.19   

Acquisition Documents

   29      5.20   

Further Assurances

   29      5.21   

Required Library

   30      5.22   

Source Code Escrow Agreement

   30      5.23   

Collateral Access Agreements

   30      5.24   

Inactive Domestic Subsidiaries

   30      5.25   

Ownership of Intellectual Property

   30      5.26   

Certain Control Accounts

   30      5.27   

Share Certificate Deliveries

   30

6.

  

NEGATIVE COVENANTS

   31      6.1   

Indebtedness

   31      6.2   

Liens

   31      6.3   

Restrictions on Fundamental Changes

   32      6.4   

Disposal of Assets

   32      6.5   

Change Name

   32      6.6   

Nature of Business

   32      6.7   

Prepayments and Amendments

   32      6.8   

Change of Control

   33      6.9   

Consignments

   33      6.10   

Distributions

   33      6.11   

Accounting Methods

   33      6.12   

Investments

   33      6.13   

Transactions with Affiliates

   33      6.14   

Use of Proceeds

   34      6.15   

Inventory and Equipment with Bailees

   34      6.16   

Financial Covenants

   34      6.17   

Modification of Acquisition Documents

   35      6.18   

ERISA

   35      6.19   

Material Contracts

   36      6.20   

Required Availability

   36      6.21   

Inactive Domestic Subsidiaries

   36

 

- 3 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page


--------------------------------------------------------------------------------

7.

  

EVENTS OF DEFAULT

   36

8.

  

THE LENDER GROUP’S RIGHTS AND REMEDIES

   38      8.1   

Rights and Remedies

   38      8.2   

Remedies Cumulative

   38

9.

  

TAXES AND EXPENSES

   38

10.

  

WAIVERS; INDEMNIFICATION

   39      10.1   

Demand; Protest; etc

   39      10.2   

The Lender Group’s Liability for Collateral

   39      10.3   

Indemnification

   39      10.4   

Waiver of Consequential Damages, Etc.

   40

11.

  

NOTICES

   40

12.

  

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER

   41

13.

  

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

   41      13.1   

Assignments and Participations

   41      13.2   

Successors

   43

14.

  

AMENDMENTS; WAIVERS

   43      14.1   

Amendments and Waivers

   43      14.2   

Replacement of Holdout Lender

   44      14.3   

No Waivers; Cumulative Remedies

   45

15.

  

AGENT; THE LENDER GROUP

   45      15.1   

Appointment and Authorization of Agent

   45      15.2   

Delegation of Duties

   45      15.3   

Liability of Agent

   46      15.4   

Reliance by Agent

   46      15.5   

Notice of Default or Event of Default

   46      15.6   

Credit Decision

   46      15.7   

Costs and Expenses; Indemnification

   47      15.8   

Agent in Individual Capacity

   47      15.9   

Successor Agent

   48      15.10   

Lender in Individual Capacity

   48      15.11   

Withholding Taxes

   48      15.12   

Collateral Matters

   50      15.13   

Restrictions on Actions by Lenders; Sharing of Payments

   51

 

- 4 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page


--------------------------------------------------------------------------------

     15.14   

Agency for Perfection

   51      15.15   

Payments by Agent to the Lenders

   51      15.16   

Concerning the Collateral and Related Loan Documents

   52      15.17   

Field Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information

   52      15.18   

Several Obligations; No Liability

   52      15.19   

Bank Product Providers

   53

16.

  

GENERAL PROVISIONS

   53      16.1   

Effectiveness

   53      16.2   

Section Headings

   53      16.3   

Interpretation

   53      16.4   

Severability of Provisions

   53      16.5   

Counterparts; Electronic Execution

   53      16.6   

Revival and Reinstatement of Obligations

   53      16.7   

Confidentiality

   54      16.8   

Integration

   54      16.9   

Public Disclosure

   54

 

- 5 -



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A-1

    

Form of Assignment and Acceptance

Exhibit C-1

    

Form of Compliance Certificate

Exhibit L-1

    

Form of Loan Limiter Certificate

Exhibit N-1

    

Form of LIBOR Notice

Exhibit S-1

    

Form of Solvency Certificate

Schedule A-1

    

Agent’s Account

Schedule C-1

    

Commitments

Schedule D-1

    

Designated Account

Schedule P-1

    

Permitted Liens

Schedule 1.1

    

Definitions

Schedule 2.7(a)

    

Cash Management Banks

Schedule 3.1

    

Conditions Precedent

Schedule 4.5

    

Locations of Inventory and Equipment

Schedule 4.7(a)

    

Jurisdictions of Organization

Schedule 4.7(b)

    

Chief Executive Offices

Schedule 4.7(c)

    

Organizational Identification Numbers

Schedule 4.7(d)

    

Commercial Tort Claims

Schedule 4.8(b)

    

Capitalization of Borrower

Schedule 4.8(c)

    

Borrower’s Subsidiaries (that are not Inactive Domestic Subsidiaries or
Immaterial Foreign Subsidiaries)

Schedule 4.10

    

Litigation

Schedule 4.13(a)

    

ERISA Plans

Schedule 4.13(d)

    

ERISA Exceptions

Schedule 4.15

    

Intellectual Property

Schedule 4.17

    

Deposit Accounts and Securities Accounts

Schedule 4.19

    

Permitted Indebtedness

Schedule 4.20

    

Material Contracts

Schedule 5.2

    

Collateral Reporting

Schedule 5.3

    

Financial Statements, Reports, Certificates



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of October 4, 2005,
by and among the lenders identified on the signature pages hereof (such lenders,
together with their respective successors and permitted assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
WELLS FARGO FOOTHILL, INC., a California corporation, as the arranger and
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, “Agent”), and SUMTOTAL SYSTEMS, INC., a
Delaware corporation (“Borrower”).

 

WHEREAS, Borrower has entered into that certain Agreement and Plan of Merger,
dated as of August 3, 2005 (as amended and restated on September 19, 2005, the
“Acquisition Agreement”) with Pathlore Software Corporation, a Delaware
corporation (“Pathlore”), Galaxy Acquisition Corporation, a Delaware
corporation, James Collis, as Stockholder Representative on behalf of the
sellers (collectively, the “Seller”), and U.S. Bank National Associate, as
Escrow Agent, pursuant to which Borrower will acquire (the “Acquisition”) 100%
of the Stock (as defined in Schedule 1.1 hereto) of Pathlore, such acquisition
to be effective immediately upon receipt by the Seller of the purchase price
described in the Acquisition Agreement for the Acquired Stock.

 

WHEREAS, in order to (a) finance the Acquisition, (b) pay transactional fees,
costs, and expenses incurred in connection with this Agreement, the other Loan
Documents, the Acquisition Documents (as defined on Schedule 1.1 hereto), and
the transactions contemplated hereby and thereby, and (c) finance ongoing
working capital, capital expenditures, and general corporate needs of Borrower
and its Subsidiaries following the Acquisition, Borrower has requested that the
Lenders extend credit to Borrower pursuant to, and in accordance with, this
Agreement.

 

NOW, THEREFORE, the parties agree as follows:

 

1. DEFINITIONS AND CONSTRUCTION.

 

1.1 Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.

 

1.2 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP. When used herein, the term “financial
statements” shall include the notes and schedules thereto. Whenever the term
“Borrower” is used in respect of a financial covenant or a related definition,
it shall be understood to mean Borrower and its Subsidiaries on a consolidated
basis unless the context clearly requires otherwise.

 

1.3 Code. Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein;
provided, however, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 shall govern.

 

1.4 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in the other Loan
Documents to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and



--------------------------------------------------------------------------------

thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein). References to
statutes or regulations are to be construed as including all statutory and
regulatory provisions consolidating, amending, supplementing, interpreting, or
replacing the statute or regulation referred to. Any reference herein to the
satisfaction or repayment in full of the Obligations shall mean the repayment in
full in cash (or cash collateralization in accordance with the terms hereof) of
all Obligations other than contingent indemnification Obligations and other than
any Bank Product Obligations that, at such time, are allowed by the applicable
Bank Product Provider to remain outstanding and are not required to be repaid or
cash collateralized pursuant to the provisions of this Agreement. Any reference
herein to any Person shall be construed to include such Person’s successors and
assigns. Any requirement of a writing contained herein or in the other Loan
Documents shall be satisfied by the transmission of a Record and any Record
transmitted shall constitute a representation and warranty as to the accuracy
and completeness in all material respects of the information contained therein.

 

1.5 Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

 

2. LOAN AND TERMS OF PAYMENT.

 

2.1 Revolver Advances.

 

(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Lender with a Revolver Commitment agrees (severally, not
jointly or jointly and severally) to make advances (“Advances”) to Borrower in
an amount at any one time outstanding not to exceed such Lender’s Pro Rata Share
of an amount equal to the lesser of (i) the Maximum Revolver Amount less the sum
of (A) the Letter of Credit Usage (B) the aggregate outstanding principal
balance of the Advances, and (C) reserves established pursuant to
Section 2.1(b), or (ii) the Loan Limit less the sum of (A) the Letter of Credit
Usage (B) the aggregate outstanding principal balance of the Advances, (C) the
aggregate outstanding principal balance of the Term Loan, and (C) reserves
established pursuant to Section 2.1(b).

 

(b) Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right to establish reserves in such amounts, and with respect to such
matters, as Agent in its Permitted Discretion shall deem necessary or
appropriate, against the Availability, including reserves (i) with respect to
(A) sums that Borrower is required to pay by any Section of this Agreement or
any other Loan Document (such as taxes, assessments, insurance premiums, or, in
the case of leased assets, rents or other amounts payable under such leases) and
has failed to pay, and (B) amounts owing by Borrower or its Subsidiaries to any
Person to the extent secured by a Lien on, or trust over, any of the Collateral
(other than a Permitted Lien), which Lien or trust, in the Permitted Discretion
of Agent likely would have a priority superior to the Agent’s Liens (such as
Liens or trusts in favor of landlords, warehousemen, carriers, mechanics,
materialmen, laborers, or suppliers, or Liens or trusts for ad valorem, excise,
sales, or other taxes where given priority under applicable law) in and to such
item of the Collateral, and (ii) after the occurrence and during the continuance
of an Event of Default, with respect to such other matters, as Agent in its
Permitted Discretion shall deem necessary or appropriate.

 

(c) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement.

 

2.2 Term Loan. Subject to the terms and conditions of this Agreement, on the
Closing Date each Lender with a Term Loan Commitment agrees (severally, not
jointly or jointly and severally) to make term loans (collectively, the “Term
Loan”) to Borrower in an amount equal to such Lender’s Pro Rata Share of the
Term Loan Amount.



--------------------------------------------------------------------------------

The Term Loan shall be repaid on the following dates and in the following
amounts:

 

Date   Installment Amount

January 1, 2006 and the first day of

each January, April, July and October thereafter

  $1,093,750 Maturity Date   The remaining principal balance of the Term Loan,
if any

 

The outstanding unpaid principal balance and all accrued and unpaid interest
under the Term Loan shall be due and payable on the date of termination of this
Agreement, whether by its terms, by prepayment, or by acceleration. All amounts
outstanding under the Term Loan shall constitute Obligations. Any principal
amount of the Term Loan repaid or prepaid may not be reborrowed.

 

2.3 Borrowing Procedures and Settlements.

 

(a) Procedure for Borrowing. Each Borrowing shall be made by an irrevocable
written request by an Authorized Person delivered to Agent. Unless Swing Lender
is not obligated to make a Swing Loan pursuant to Section 2.3(b) below, which
notice must be received by Agent no later than 10:00 a.m. (California time) on
the Business Day that is the requested Funding Date specifying (i) the amount of
such Borrowing, and (ii) the requested Funding Date, which shall be a Business
Day; provided, however, that if Swing Lender is not obligated to make a Swing
Loan as to a requested Borrowing, such notice must be received by Agent no later
than 10:00 a.m. (California time) on the Business Day prior to the date that is
the requested Funding Date. At Agent’s election, in lieu of delivering the
above-described written request, any Authorized Person may give Agent telephonic
notice of such request by the required time. In such circumstances, Borrower
agrees that any such telephonic notice will be confirmed in writing within 24
hours of the giving of such telephonic notice, but the failure to provide such
written confirmation shall not affect the validity of the request.

 

(b) Making of Swing Loans. In the case of a request for an Advance and so long
as either (i) the aggregate amount of Swing Loans made since the last Settlement
Date plus the amount of the requested Advance does not exceed $2,000,000, or
(ii) Swing Lender, in its sole discretion, shall agree to make a Swing Loan
notwithstanding the foregoing limitation, Swing Lender, as a Lender, shall make
an Advance in the amount of such Borrowing (any such Advance made solely by
Swing Lender as a Lender pursuant to this Section 2.3(b) being referred to as a
“Swing Loan” and such Advances being referred to collectively as “Swing Loans”)
available to Borrower on the Funding Date applicable thereto by transferring
immediately available funds to Borrower’s Designated Account. Each Swing Loan
shall be deemed to be an Advance hereunder and shall be subject to all the terms
and conditions applicable to other Advances, except that all payments on any
Swing Loan shall be payable to Swing Lender as a Lender solely for its own
account. Subject to the provisions of Section 2.3(d)(ii), Swing Lender as a
Lender shall not make and shall not be obligated to make any Swing Loan if Swing
Lender has actual knowledge that (i) one or more of the applicable conditions
precedent set forth in Section 3 will not be satisfied on the requested Funding
Date for the applicable Borrowing, or (ii) the requested Borrowing would exceed
the Availability on such Funding Date. Swing Lender as a Lender shall not
otherwise be required to determine whether the applicable conditions precedent
set forth in Section 3 have been satisfied on the Funding Date applicable
thereto prior to making any Swing Loan. The Swing Loans shall be secured by the
Agent’s Liens, constitute Obligations hereunder, and bear interest at the rate
applicable from time to time to Advances that are Base Rate Loans.

 

- 3 -



--------------------------------------------------------------------------------

(c) Making of Loans.

 

(i) In the event that Swing Lender is not obligated to make a Swing Loan, then
promptly after receipt of a request for a Borrowing pursuant to Section 2.3(a),
Agent shall notify the Lenders, not later than 1:00 p.m. (California time) on
the Business Day immediately preceding the Funding Date applicable thereto, by
telecopy, telephone, or other similar form of transmission, of the requested
Borrowing. Each Lender shall make the amount of such Lender’s Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
Agent’s Account, not later than 10:00 a.m. (California time) on the Funding Date
applicable thereto. After Agent’s receipt of the proceeds of such Advances,
Agent shall make the proceeds thereof available to Borrower on the applicable
Funding Date by transferring immediately available funds equal to such proceeds
received by Agent to Borrower’s Designated Account; provided, however, that,
subject to the provisions of Section 2.3(d)(ii), Agent shall not request any
Lender to make, and no Lender shall have the obligation to make, any Advance if
Agent shall have actual knowledge that (1) one or more of the applicable
conditions precedent set forth in Section 3 will not be satisfied on the
requested Funding Date for the applicable Borrowing unless such condition has
been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date.

 

(ii) Unless Agent receives notice from a Lender prior to 9:00 a.m. (California
time) on the date of a Borrowing, that such Lender will not make available as
and when required hereunder to Agent for the account of Borrower the amount of
that Lender’s Pro Rata Share of the Borrowing, Agent may assume that each Lender
has made or will make such amount available to Agent in immediately available
funds on the Funding Date and Agent may (but shall not be so required), in
reliance upon such assumption, make available to Borrower on such date a
corresponding amount. If and to the extent any Lender shall not have made its
full amount available to Agent in immediately available funds and Agent in such
circumstances has made available to Borrower such amount, that Lender shall on
the Business Day following such Funding Date make such amount available to
Agent, together with interest at the Defaulting Lender Rate for each day during
such period. A notice submitted by Agent to any Lender with respect to amounts
owing under this subsection shall be conclusive, absent manifest error. If such
amount is so made available, such payment to Agent shall constitute such
Lender’s Advance on the date of Borrowing for all purposes of this Agreement. If
such amount is not made available to Agent on the Business Day following the
Funding Date, Agent will notify Borrower of such failure to fund and, upon
demand by Agent, Borrower shall pay such amount to Agent for Agent’s account,
together with interest thereon for each day elapsed since the date of such
Borrowing, at a rate per annum equal to the interest rate applicable at the time
to the Advances composing such Borrowing. The failure of any Lender to make any
Advance on any Funding Date shall not relieve any other Lender of any obligation
hereunder to make an Advance on such Funding Date, but no Lender shall be
responsible for the failure of any other Lender to make the Advance to be made
by such other Lender on any Funding Date.

 

(iii) Agent shall not be obligated to transfer to a Defaulting Lender any
payments made by Borrower to Agent for the Defaulting Lender’s benefit, and, in
the absence of such transfer to the Defaulting Lender, Agent shall transfer any
such payments to each other non-Defaulting Lender member of the Lender Group
ratably in accordance with their Commitments (but only to the extent that such
Defaulting Lender’s Advance was funded by the other members of the Lender Group)
or, if so directed by Borrower and if no Default or Event of Default had
occurred and is continuing (and to the extent such Defaulting Lender’s Advance
was not funded by the Lender Group), retain same to be re-advanced to Borrower
as if such Defaulting Lender had made Advances to Borrower. Subject to the
foregoing, Agent may hold and, in its Permitted Discretion, re-lend to Borrower
for the account of such Defaulting Lender the amount of all such payments
received and retained by Agent for the account of such Defaulting Lender. Solely
for the purposes of voting or consenting to matters with respect to the Loan
Documents, such Defaulting Lender shall be deemed not to be a “Lender” and such
Lender’s Commitment shall be deemed to be zero. This Section shall remain
effective with respect to such Lender until (x) the Obligations under this
Agreement shall have been declared or shall have become immediately due and
payable, (y) the non-Defaulting Lenders, Agent, and Borrower shall have waived
such Defaulting Lender’s default in writing, or (z) the Defaulting Lender makes
its Pro Rata Share of the applicable Advance and pays to Agent all amounts owing
by Defaulting Lender in respect thereof. The operation of this Section shall not
be construed to increase or otherwise affect the Commitment of any Lender, to
relieve or excuse the performance by such Defaulting Lender or any other

 

- 4 -



--------------------------------------------------------------------------------

Lender of its duties and obligations hereunder, or to relieve or excuse the
performance by Borrower of its duties and obligations hereunder to Agent or to
the Lenders other than such Defaulting Lender. Any such failure to fund by any
Defaulting Lender shall constitute a material breach by such Defaulting Lender
of this Agreement and shall entitle Borrower at its option, upon written notice
to Agent, to arrange for a substitute Lender to assume the Commitment of such
Defaulting Lender, such substitute Lender to be acceptable to Agent in its
Permitted Discretion. In connection with the arrangement of such a substitute
Lender, the Defaulting Lender shall have no right to refuse to be replaced
hereunder, and agrees to execute and deliver a completed form of Assignment and
Acceptance in favor of the substitute Lender (and agrees that it shall be deemed
to have executed and delivered such document if it fails to do so) subject only
to being repaid its share of the outstanding Obligations (other than Bank
Product Obligations, but including an assumption of its Pro Rata Share of the
Risk Participation Liability) without any premium or penalty of any kind
whatsoever; provided, however, that any such assumption of the Commitment of
such Defaulting Lender shall not be deemed to constitute a waiver of any of the
Lender Groups’ or Borrower’s rights or remedies against any such Defaulting
Lender arising out of or in relation to such failure to fund.

 

(d) Protective Advances and Optional Overadvances.

 

(i) Agent hereby is authorized by Borrower and the Lenders, from time to time in
Agent’s sole discretion, (A) after the occurrence and during the continuance of
a Default or an Event of Default, or (B) at any time that any of the other
applicable conditions precedent set forth in Section 3 are not satisfied, to
make Advances to Borrower on behalf of the Lenders that Agent, in its Permitted
Discretion deems necessary or desirable (1) to preserve or protect the
Collateral, or any portion thereof, (2) to enhance the likelihood of repayment
of the Obligations (other than the Bank Product Obligations), or (3) to pay any
other amount chargeable to Borrower pursuant to the terms of this Agreement,
including Lender Group Expenses and the costs, fees, and expenses described in
Section 9 (any of the Advances described in this Section 2.3(d)(i) shall be
referred to as “Protective Advances”).

 

(ii) Any contrary provision of this Agreement notwithstanding, the Lenders
hereby authorize Agent or Swing Lender, as applicable, and either Agent or Swing
Lender, as applicable, may, but is not obligated to, knowingly and
intentionally, continue to make Advances (including Swing Loans) to Borrower
notwithstanding that an Overadvance exists or thereby would be created, so long
as (A) after giving effect to such Advances, the outstanding Revolver Usage does
not exceed the Availability by more than $2,000,000, and (B) after giving effect
to such Advances, the outstanding Revolver Usage (except for and excluding
amounts charged to the Loan Account for interest, fees, or Lender Group
Expenses) does not exceed the Maximum Revolver Amount. In the event Agent
obtains actual knowledge that the Revolver Usage exceeds the amounts permitted
by the immediately foregoing provisions, regardless of the amount of, or reason
for, such excess, Agent shall notify the Lenders as soon as practicable (and
prior to making any (or any additional) intentional Overadvances (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) unless Agent determines that prior notice would result in
imminent harm to the Collateral or its value), and the Lenders with Revolver
Commitments thereupon shall, together with Agent, jointly determine the terms of
arrangements that shall be implemented with Borrower intended to reduce, within
a reasonable time, the outstanding principal amount of the Advances to Borrower
to an amount permitted by the preceding paragraph. In such circumstances, if any
Lender with a Revolver Commitment disagrees over the proposed terms of reduction
or repayment of any Overadvance, the terms of reduction or repayment thereof
shall be implemented according to the determination of the Required Lenders.
Each Lender with a Revolver Commitment shall be obligated to settle with Agent
as provided in Section 2.3(e) for the amount of such Lender’s Pro Rata Share of
any unintentional Overadvances by Agent reported to such Lender, any intentional
Overadvances made as permitted under this Section 2.3(d)(ii), and any
Overadvances resulting from the charging to the Loan Account of interest, fees,
or Lender Group Expenses.

 

(iii) Each Protective Advance and each Overadvance shall be deemed to be an
Advance hereunder, except that no Protective Advance or Overadvance shall be
eligible to be a LIBOR Rate Loan and all payments on the Protective Advances
shall be payable to Agent solely for its own account. The Protective Advances
and Overadvances shall be repayable on demand, secured by the Agent’s Liens,
constitute

 

- 5 -



--------------------------------------------------------------------------------

Obligations hereunder, and bear interest at the rate applicable from time to
time to Advances that are Base Rate Loans. The provisions of this Section 2.3(d)
are for the exclusive benefit of Agent, Swing Lender, and the Lenders and are
not intended to benefit Borrower in any way.

 

(e) Settlement. It is agreed that each Lender’s funded portion of the Advances
is intended by the Lenders to equal, at all times, such Lender’s Pro Rata Share
of the outstanding Advances. Such agreement notwithstanding, Agent, Swing
Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrower) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Advances, the Swing Loans, and the Protective Advances shall take place on a
periodic basis in accordance with the following provisions:

 

(i) Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent (1) on behalf of
Swing Lender, with respect to each outstanding Swing Loan, (2) for itself, with
respect to the outstanding Protective Advances, and (3) with respect to
Borrower’s or its Subsidiaries’ Collections received, as to each by notifying
the Lenders by telecopy, telephone, or other similar form of transmission, of
such requested Settlement, no later than 2:00 p.m. (California time) on the
Business Day immediately prior to the date of such requested Settlement (the
date of such requested Settlement being the “Settlement Date”). Such notice of a
Settlement Date shall include a summary statement of the amount of outstanding
Advances, Swing Loans, and Protective Advances for the period since the prior
Settlement Date. Subject to the terms and conditions contained herein (including
Section 2.3(c)(iii)): (y) if a Lender’s balance of the Advances (including Swing
Loans and Protective Advances) exceeds such Lender’s Pro Rata Share of the
Advances (including Swing Loans and Protective Advances) as of a Settlement
Date, then Agent shall, by no later than 12:00 p.m. (California time) on the
Settlement Date, transfer in immediately available funds to a Deposit Account of
such Lender (as such Lender may designate), an amount such that each such Lender
shall, upon receipt of such amount, have as of the Settlement Date, its Pro Rata
Share of the Advances (including Swing Loans and Protective Advances), and
(z) if a Lender’s balance of the Advances (including Swing Loans and Protective
Advances) is less than such Lender’s Pro Rata Share of the Advances (including
Swing Loans and Protective Advances) as of a Settlement Date, such Lender shall
no later than 12:00 p.m. (California time) on the Settlement Date transfer in
immediately available funds to the Agent’s Account, an amount such that each
such Lender shall, upon transfer of such amount, have as of the Settlement Date,
its Pro Rata Share of the Advances (including Swing Loans and Protective
Advances). Such amounts made available to Agent under clause (z) of the
immediately preceding sentence shall be applied against the amounts of the
applicable Swing Loans or Protective Advances and, together with the portion of
such Swing Loans or Protective Advances representing Swing Lender’s Pro Rata
Share thereof, shall constitute Advances of such Lenders. If any such amount is
not made available to Agent by any Lender on the Settlement Date applicable
thereto to the extent required by the terms hereof, Agent shall be entitled to
recover for its account such amount on demand from such Lender together with
interest thereon at the Defaulting Lender Rate.

 

(ii) In determining whether a Lender’s balance of the Advances, Swing Loans, and
Protective Advances is less than, equal to, or greater than such Lender’s Pro
Rata Share of the Advances, Swing Loans, and Protective Advances as of a
Settlement Date, Agent shall, as part of the relevant Settlement, apply to such
balance the portion of payments actually received in good funds by Agent with
respect to principal, interest, fees payable by Borrower and allocable to the
Lenders hereunder, and proceeds of Collateral. To the extent that a net amount
is owed to any such Lender after such application, such net amount shall be
distributed by Agent to that Lender as part of such next Settlement.

 

(iii) Between Settlement Dates, Agent, to the extent no Protective Advances or
Swing Loans are outstanding, may pay over to Swing Lender any payments received
by Agent, that in accordance with the terms of this Agreement would be applied
to the reduction of the Advances, for application to Swing Lender’s Pro Rata
Share of the Advances. If, as of any Settlement Date, Collections of Borrower or
its Subsidiaries received since the then immediately preceding Settlement Date
have been applied to Swing Lender’s Pro Rata Share of the Advances other than to
Swing Loans, as provided for in the previous sentence, Swing Lender shall pay to
Agent for the accounts of the Lenders, and Agent shall pay to the Lenders,

 

- 6 -



--------------------------------------------------------------------------------

to be applied to the outstanding Advances of such Lenders, an amount such that
each Lender shall, upon receipt of such amount, have, as of such Settlement
Date, its Pro Rata Share of the Advances. During the period between Settlement
Dates, Swing Lender with respect to Swing Loans, Agent with respect to
Protective Advances, and each Lender (subject to the effect of agreements
between Agent and individual Lenders) with respect to the Advances other than
Swing Loans and Protective Advances, shall be entitled to interest at the
applicable rate or rates payable under this Agreement on the daily amount of
funds employed by Swing Lender, Agent, or the Lenders, as applicable.

 

(f) Notation. Agent shall record on its books the principal amount of the
Advances owing to each Lender, including the Swing Loans owing to Swing Lender,
and Protective Advances owing to Agent, and the interests therein of each
Lender, from time to time and such records shall, absent manifest error,
conclusively be presumed to be correct and accurate.

 

(g) Lenders’ Failure to Perform. All Advances (other than Swing Loans and
Protective Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Advance (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.

 

2.4 Payments.

 

(a) Payments by Borrower.

 

(i) Except as otherwise expressly provided herein, all payments by Borrower
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 11:00 a.m. (California
time) on the date specified herein. Any payment received by Agent later than
11:00 a.m. (California time) shall be deemed to have been received on the
following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.

 

(ii) Unless Agent receives notice from Borrower prior to the date on which any
payment is due to the Lenders that Borrower will not make such payment in full
as and when required, Agent may assume that Borrower has made (or will make)
such payment in full to Agent on such date in immediately available funds and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.

 

(b) Apportionment and Application.

 

(i) Except as otherwise provided with respect to Defaulting Lenders and except
as otherwise provided in the Loan Documents (including agreements between Agent
and individual Lenders), aggregate principal and interest payments shall be
apportioned ratably among the Lenders (according to the unpaid principal balance
of the Obligations to which such payments relate held by each Lender) and
payments of fees and expenses (other than fees or expenses that are for Agent’s
separate account, after giving effect to any agreements between Agent and
individual Lenders) shall be apportioned ratably among the Lenders having a Pro
Rata Share of the type of Commitment or Obligation to which a particular fee
relates. All payments shall be remitted to Agent and all such payments, and all
proceeds of Collateral received by Agent, shall be applied as follows:

 

- 7 -



--------------------------------------------------------------------------------

(A) first, ratably to pay any Lender Group Expenses then due to Agent or any of
the Lenders under the Loan Documents, until paid in full,

 

(B) second, ratably to pay any fees or premiums then due to Agent (for its
separate account, after giving effect to any agreements between Agent and
individual Lenders) or any of the Lenders under the Loan Documents until paid in
full,

 

(C) third, to pay interest then due in respect of all Protective Advances until
paid in full,

 

(D) fourth, to pay the principal then due of all Protective Advances until paid
in full,

 

(E) fifth, ratably to pay interest then due in respect of the Advances (other
than Protective Advances), the Swing Loans, and the Term Loan until paid in
full,

 

(F) sixth, ratably to pay all principal amounts then due and payable (other than
as a result of an acceleration thereof) with respect to the Term Loan until paid
in full,

 

(G) seventh, to pay the principal of all Swing Loans then due until paid in
full,

 

(H) eighth, so long as no Event of Default has occurred and is continuing, and
at Agent’s election (which election Agent agrees will not be made if an
Overadvance would be created thereby), to pay any Bank Product Obligations then
due and owing until paid in full,

 

(I) ninth, so long as no Event of Default has occurred and is continuing, to pay
the principal of all Advances until paid in full,

 

(J) tenth, if an Event of Default has occurred and is continuing, ratably (i) to
pay the principal of all Advances until paid in full, (ii) to Agent, to be held
by Agent, for the ratable benefit of Issuing Lender and those Lenders having a
Revolver Commitment, as cash collateral in an amount up to 105% of the Letter of
Credit Usage until paid in full, and (iii) to Agent, to be held by Agent, for
the benefit of the Bank Product Providers, as cash collateral in an amount up to
the amount of the Bank Product Reserve established prior to the occurrence of,
and not in contemplation of, the subject Event of Default until the Bank Product
Obligations have been paid in full or the cash collateral amount therefor has
been exhausted,

 

(K) eleventh, if an Event of Default has occurred and is continuing, to pay the
outstanding principal balance of the Term Loan (in the inverse order of the
maturity of the installments due thereunder) until the Term Loan is paid in
full,

 

(L) twelfth, if an Event of Default has occurred and is continuing, to pay any
other Obligations (including the provision of amounts to Agent, to be held by
Agent, for the benefit of the Bank Product Providers, as cash collateral in an
amount up to the amount determined by Agent in its Permitted Discretion as the
amount necessary to secure the Bank Product Obligations), and

 

(M) thirteenth, to Borrower (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.

 

(ii) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).

 

- 8 -



--------------------------------------------------------------------------------

(iii) In each instance, so long as no Event of Default has occurred and is
continuing, this Section 2.4(b) shall not be deemed to apply to (A) any
mandatory prepayment pursuant to Section 2.4(c)(ii), which payment shall be
applied in accordance with the provisions thereof, or (B) any payment by
Borrower specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement.

 

(iv) For purposes of the foregoing, “paid in full” means payment of all amounts
owing under the Loan Documents according to the terms thereof, including loan
fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, and expense reimbursements, whether or not any
of the foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

 

(v) In the event of a direct conflict between the priority provisions of this
Section 2.4 and other provisions contained in any other Loan Document, it is the
intention of the parties hereto that such priority provisions in such documents
shall be read together and construed, to the fullest extent possible, to be in
concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, the terms and provisions of this
Section 2.4 shall control and govern.

 

(c) Prepayments.

 

(i) Optional Prepayment of the Term Loan. Borrower may voluntarily prepay the
Term Loan in full or in part at any time upon five (5) days’ prior written
notice to the Agent.

 

(ii) Mandatory Prepayments.

 

(A) Without limiting any provision of this Agreement, by the earlier of (1) 30
days after delivery of the audited financial statements of Borrower and its
Subsidiaries required to be delivered to Agent under this Agreement or (2) the
120th day after the end of each fiscal year of Borrower beginning with its
fiscal year ending December 31, 2006, Borrower shall prepay the Term Loan in an
amount equal to 25% of Excess Cash Flow for the fiscal year of Borrower then
ended as set forth in the Compliance Certificate delivered for such fiscal year.

 

(B) If, at any time or for any reason, the aggregate outstanding principal
balance of the Advances, Letter of Credit Usage and Term Loan exceeds the Loan
Limit, Borrower shall immediately prepay the Term Loan and the Advances, and
cash collateralize the Letter of Credit Usage, by remitting to Agent, in cash,
the amount of such excess. Any prepayments required to be made pursuant to this
Section 2.4(c)(ii)(B) shall be applied (1) first, to the Advances, (2) second,
to cash collateralize up to 105% of the Letter of Credit Usage, and (3) third,
to the remaining installments due with respect to the Term Loan.

 

(C) Upon the receipt by Borrower or any of its Subsidiaries of any Extraordinary
Receipts, unless Borrower is permitted to retain and use such Extraordinary
Receipts pursuant to the terms of Section 5.8, Borrower shall prepay the
outstanding principal of the Term Loan in an amount equal to 100% of the Net
Cash Proceeds of such Extraordinary Receipts, to the extent such Extraordinary
Receipts exceed $100,000 in any one instance or $250,000 in the aggregate during
any fiscal year of Borrower. The provisions of this clause (C) shall not be
deemed to be implied consent to any transaction otherwise prohibited by the
terms and conditions of this Agreement.

 

(D) Upon the sale or issuance by Borrower or any of its Subsidiaries of any
shares of Stock (other than sales or issuances to employees or consultants of
Borrower pursuant to any employee stock option plan or similar plan), or the
issuance or incurrence by Borrower or any of its Subsidiaries of any
Indebtedness (other than Indebtedness permitted to be incurred under
Section 6.1), Borrower shall prepay the outstanding principal amount of the Term
Loan in an amount equal to 75% of the Net Cash Proceeds received by such Person
in connection therewith. The provisions of this clause (D) shall not be deemed
to be implied consent to any such issuance, incurrence or sale otherwise
prohibited by the terms and conditions of this Agreement.

 

- 9 -



--------------------------------------------------------------------------------

(iii) Application. Any prepayments of the Term Loan made pursuant to this
Section 2.4(c) (whether optional or mandatory) shall be accompanied by all
accrued interest on the principal amount being prepaid to the date of prepayment
and, if applied to the Term Loan, to the installments thereof in inverse order
of maturity.

 

2.5 Overadvances. If, at any time or for any reason, the amount of Obligations
owed by Borrower to the Lender Group pursuant to Section 2.1 or Section 2.12 is
greater than either the Dollar or percentage limitations set forth in
Section 2.1 or Section 2.12 (an “Overadvance”), Borrower immediately shall pay
to Agent, in cash, the amount of such excess, which amount shall be used by
Agent to reduce the Obligations in accordance with the priorities set forth in
Section 2.4(b). In addition, Borrower hereby promises to pay the Obligations
(including principal, interest, fees, costs, and expenses) in Dollars in full as
and when due and payable under the terms of this Agreement and the other Loan
Documents.

 

2.6 Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.

 

(a) Interest Rates. Except as provided in Section 2.6(c) below, all Obligations
(except for undrawn Letters of Credit and except for Bank Product Obligations)
that have been charged to the Loan Account pursuant to the terms hereof shall
bear interest on the Daily Balance thereof as follows (i) if the relevant
Obligation is an Advance that is a LIBOR Rate Loan, at a per annum rate equal to
the LIBOR Rate plus the LIBOR Rate Margin, (ii) if the relevant Obligation is a
portion of the Term Loan that is a LIBOR Rate Loan, at a per annum rate equal to
the LIBOR Rate plus the LIBOR Rate Margin, (iii) if the relevant Obligation is a
portion of the Term Loan that is a Base Rate Loan, at a per annum rate equal to
the Base Rate plus the Base Rate Margin, and (iv) otherwise, at a per annum rate
equal to the Base Rate plus the Base Rate Margin. The foregoing notwithstanding,
at no time shall any portion of the Obligations (other than Bank Product
Obligations) bear interest on the Daily Balance thereof at a per annum rate less
than 6.00%. To the extent that interest accrued hereunder at the rate set forth
herein would be less than the foregoing minimum daily rate, the interest rate
chargeable hereunder for such day automatically shall be deemed increased to the
minimum rate.

 

(b) Letter of Credit Fee. Borrower shall pay Agent (for the ratable benefit of
the Lenders with a Revolver Commitment, subject to any agreements between Agent
and individual Lenders), a Letter of Credit fee (in addition to the charges,
commissions, fees, and costs set forth in Section 2.12(e)) which shall accrue at
a rate equal to the LIBOR Rate Margin times the Daily Balance of the undrawn
amount of all outstanding Letters of Credit.

 

(c) Default Rate. Upon the occurrence and during the continuation of an Event of
Default (and at the election of Agent or the Required Lenders),

 

(i) all Obligations (except for undrawn Letters of Credit and except for Bank
Product Obligations) that have been charged to the Loan Account pursuant to the
terms hereof shall bear interest on the Daily Balance thereof at a per annum
rate equal to two (2) percentage points above the per annum rate otherwise
applicable hereunder, and

 

(ii) the Letter of Credit fee provided for above shall be increased to two
(2) percentage points above the per annum rate otherwise applicable hereunder.

 

(d) Payment. Except as provided to the contrary in Section 2.11 or
Section 2.13(a), interest, Letter of Credit fees, and all other fees payable
hereunder shall be due and payable, in arrears, on the first day of each month
at any time that Obligations or Commitments are outstanding. Borrower hereby
authorizes Agent, from time to time without prior notice to Borrower, to charge
all interest and fees (when due and payable), all Lender Group Expenses (as and
when incurred), all charges, commissions, fees, and costs

 

- 10 -



--------------------------------------------------------------------------------

provided for in Section 2.12(e) (as and when accrued or incurred), all fees and
costs provided for in Section 2.11 (as and when accrued or incurred), and all
other payments as and when due and payable under any Loan Document (including
the amounts due and payable with respect to the Term Loan and including any
amounts due and payable to the Bank Product Providers in respect of Bank
Products up to the amount of the Bank Product Reserve) to Borrower’s Loan
Account, which amounts thereafter shall constitute Advances hereunder and shall
accrue interest at the rate then applicable to Advances hereunder. Any interest
not paid when due shall be compounded by being charged to Borrower’s Loan
Account and shall thereafter constitute Advances hereunder and shall accrue
interest at the rate then applicable to Advances that are Base Rate Loans
hereunder.

 

(e) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year for the actual number of days
elapsed. In the event the Base Rate is changed from time to time hereafter, the
rates of interest hereunder based upon the Base Rate automatically and
immediately shall be increased or decreased by an amount equal to such change in
the Base Rate.

 

(f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrower is and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess or paid to
Borrower.

 

2.7 Cash Management.

 

(a) Borrower shall and shall cause each of its Restricted Subsidiaries to
(i) establish and maintain cash management services of a type and on terms
satisfactory to Agent at one or more of the banks set forth on Schedule 2.7(a)
(each a “Cash Management Bank”), and shall request in writing and otherwise take
such reasonable steps to ensure that all of its and its Restricted Subsidiaries’
Account Debtors forward payment of the amounts owed by them directly to such
Cash Management Bank, and (ii) deposit or cause to be deposited promptly, and in
any event no later than the first Business Day after the date of receipt
thereof, all of their Collections (including those sent directly by their
Account Debtors to Borrower or one of its Restricted Subsidiaries) into a bank
account in Agent’s name (a “Cash Management Account”) at one of the Cash
Management Banks.

 

(b) Each Cash Management Bank shall establish and maintain Cash Management
Agreements with Agent and Borrower (or, as applicable, a Borrower’s Restricted
Subsidiaries), in form and substance reasonably acceptable to Agent. Each such
Cash Management Agreement shall provide, among other things, that (i) the Cash
Management Bank will comply with any instructions originated by Agent directing
the disposition of the funds in such Cash Management Account without further
consent by Borrower or its Restricted Subsidiaries, as applicable, (ii) the Cash
Management Bank has no rights of setoff or recoupment or any other claim against
the applicable Cash Management Account other than for payment of its service
fees and other charges directly related to the administration of such Cash
Management Account and for returned checks or other items of payment, (iii) at
any time after which Agent so instructs such Cash Management Bank (a “Cash Sweep
Instruction”), it immediately will forward by daily sweep all amounts in the
applicable Cash Management Account to the Agent’s Account until such time (if
any) as Agent, in its sole discretion, notifies it that the Cash Sweep
Instruction is terminated, and (iv) if clause (iii) is not applicable, then
Borrower may direct the Cash Management Bank to immediately transfer all such
amounts to any Deposit Account designated by Borrower for use by Borrower in
accordance with this Agreement. Agent may issue a Cash Sweep Instruction only
if: (x) an Event of Default shall have occurred and be continuing; or (y) a
Triggering Event Date has occurred.

 

- 11 -



--------------------------------------------------------------------------------

(c) So long as no Default or Event of Default has occurred and is continuing,
Borrower may amend Schedule 2.7(a) to add or replace a Cash Management Bank or
Cash Management Account; provided, however, that (i) such prospective Cash
Management Bank shall be satisfactory to Agent in its Permitted Discretion and
Agent shall have consented in writing in advance to the opening of such Cash
Management Account with the prospective Cash Management Bank (such consent not
to be unreasonably withheld or delayed), and (ii) prior to the time of the
opening of such Cash Management Account, Borrower (or its Restricted
Subsidiaries, as applicable) and such prospective Cash Management Bank shall
have executed and delivered to Agent a Cash Management Agreement. Borrower (or
its Restricted Subsidiaries, as applicable) shall close any of its Cash
Management Accounts (and establish replacement cash management accounts in
accordance with the foregoing sentence) promptly and in any event within 30 days
of notice from Agent that the creditworthiness of any Cash Management Bank is no
longer acceptable in Agent’s reasonable judgment, or as promptly as practicable
and in any event within 60 days of notice from Agent that the operating
performance, funds transfer, or availability procedures or performance of the
Cash Management Bank with respect to Cash Management Accounts or Agent’s
liability under any Cash Management Agreement with such Cash Management Bank is
no longer acceptable in Agent’s reasonable judgment.

 

(d) The Cash Management Accounts shall be cash collateral accounts subject to
Control Agreements.

 

2.8 Crediting Payments. The receipt of any payment item by Agent (whether from
transfers to Agent by the Cash Management Banks pursuant to the Cash Management
Agreements or otherwise) shall not be considered a payment on account unless
such payment item is a wire transfer of immediately available federal funds made
to the Agent’s Account or unless and until such payment item is honored when
presented for payment. Should any payment item not be honored when presented for
payment, then Borrower shall be deemed not to have made such payment and
interest shall be calculated accordingly. Anything to the contrary contained
herein notwithstanding, any payment item shall be deemed received by Agent only
if it is received into the Agent’s Account on a Business Day on or before 11:00
a.m. (California time). If any payment item is received into the Agent’s Account
on a non-Business Day or after 11:00 a.m. (California time) on a Business Day,
it shall be deemed to have been received by Agent as of the opening of business
on the immediately following Business Day.

 

2.9 Designated Account. Agent is authorized to make the Advances and the Term
Loan, and Issuing Lender is authorized to issue the Letters of Credit, under
this Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d). Borrower agrees to establish and maintain the Designated Account
with the Designated Account Bank for the purpose of receiving the proceeds of
the Advances requested by Borrower and made by Agent or the Lenders hereunder.
Unless otherwise agreed by Agent and Borrower, any Advance, Protective Advance,
or Swing Loan requested by Borrower and made by Agent or the Lenders hereunder
shall be made to the Designated Account.

 

2.10 Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrower (the “Loan Account”) on
which Borrower will be charged with the Term Loan, all Advances (including
Protective Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders
to Borrower or for Borrower’s account, the Letters of Credit issued by Issuing
Lender for Borrower’s account, and with all other payment Obligations hereunder
or under the other Loan Documents (except for Bank Product Obligations),
including, accrued interest, fees and expenses, and Lender Group Expenses. In
accordance with Section 2.8, the Loan Account will be credited with all payments
received by Agent from Borrower or for Borrower’s account, including all amounts
received in the Agent’s Account from any Cash Management Bank. Agent shall
render statements regarding the Loan Account to Borrower, including principal,
interest, fees, and including an itemization of all charges and expenses
constituting Lender Group Expenses owing. Within 30 days after receipt of such
statements Borrower shall deliver to Agent written objection thereto describing
the error or errors contained in any such statements (if any). Absent such
written objection, such statements, absent manifest error, shall be conclusively
presumed to be correct and accurate and constitute an account stated between
Borrower and the Lender Group.

 

- 12 -



--------------------------------------------------------------------------------

2.11 Fees. Borrower shall pay to Agent, as and when due and payable under the
terms of the Fee Letter, the fees set forth in the Fee Letter.

 

2.12 Letters of Credit.

 

(a) Subject to the terms and conditions of this Agreement, the Issuing Lender
agrees to issue letters of credit for the account of Borrowers (each, an “L/C”)
or to purchase participations or execute indemnities or reimbursement
obligations (each such undertaking, an “L/C Undertaking”) with respect to
letters of credit issued by an Underlying Issuer (as of the Closing Date, the
prospective Underlying Issuer is to be Wells Fargo) for the account of Borrower.
Each request for the issuance of a Letter of Credit, or the amendment, renewal,
or extension of any outstanding Letter of Credit, shall be made in writing by an
Authorized Person and delivered to the Issuing Lender and Agent via hand
delivery, telefacsimile, or other electronic method of transmission reasonably
in advance of the requested date of issuance, amendment, renewal, or extension.
Each such request shall be in form and substance satisfactory to the Issuing
Lender in its Permitted Discretion and shall specify (i) the amount of such
Letter of Credit, (ii) the date of issuance, amendment, renewal, or extension of
such Letter of Credit, (iii) the expiration date of such Letter of Credit,
(iv) the name and address of the beneficiary thereof (or the beneficiary of the
Underlying Letter of Credit, as applicable), and (v) such other information
(including, in the case of an amendment, renewal, or extension, identification
of the outstanding Letter of Credit to be so amended, renewed, or extended) as
shall be necessary to prepare, amend, renew, or extend such Letter of Credit. If
requested by the Issuing Lender, Borrower also shall be an applicant under the
application with respect to any Underlying Letter of Credit that is to be the
subject of an L/C Undertaking. The Issuing Lender shall have no obligation to
issue a Letter of Credit if any of the following would result after giving
effect to the issuance of such requested Letter of Credit:

 

(i) the Letter of Credit Usage would exceed the Availability, or

 

(ii) the Letter of Credit Usage would exceed $2,000,000, or

 

(iii) the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the outstanding amount of Advances.

 

Borrower and the Lender Group acknowledge and agree that certain Underlying
Letters of Credit may be issued at Borrower’s request to support letters of
credit that already are outstanding as of the Closing Date. Each Letter of
Credit (and corresponding Underlying Letter of Credit) shall be in form and
substance acceptable to the Issuing Lender (in the exercise of its Permitted
Discretion), including the requirement that the amounts payable thereunder must
be payable in Dollars. If Issuing Lender is obligated to advance funds under a
Letter of Credit, Borrower immediately shall reimburse such L/C Disbursement to
Issuing Lender by paying to Agent an amount equal to such L/C Disbursement not
later than 11:00 a.m., California time, on the date that such L/C Disbursement
is made, if Borrower shall have received written or telephonic notice of such
L/C Disbursement prior to 10:00 a.m., California time, on such date, or, if such
notice has not been received by Borrower prior to such time on such date, then
not later than 11:00 a.m., California time, on (i) the Business Day that
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
California time, on the date of receipt, or (ii) the next Business Day after the
Borrower receives such notice, if such notice is received after 10:00 a.m.,
California time, and, in the absence of such reimbursement, the L/C Disbursement
immediately and automatically shall be deemed to be an Advance hereunder and,
thereafter, shall bear interest at the rate then applicable to Advances that are
Base Rate Loans under Section 2.6. To the extent an L/C Disbursement is deemed
to be an Advance hereunder, Borrower’s obligation to reimburse such L/C
Disbursement shall be discharged and replaced by the resulting Advance. Promptly
following receipt by Agent of any payment from Borrower pursuant to this
paragraph, Agent shall distribute such payment to the Issuing Lender or, to the
extent that Lenders have made payments pursuant to Section 2.12(c) to reimburse
the Issuing Lender, then to such Lenders and the Issuing Lender as their
interests may appear.

 

- 13 -



--------------------------------------------------------------------------------

(b) Promptly following receipt of a notice of L/C Disbursement pursuant to
Section 2.12(a), each Lender with a Revolver Commitment agrees to fund its Pro
Rata Share of any Advance deemed made pursuant to the foregoing subsection on
the same terms and conditions as if Borrower had requested such Advance and
Agent shall promptly pay to Issuing Lender the amounts so received by it from
the Lenders. By the issuance of a Letter of Credit (or an amendment to a Letter
of Credit increasing the amount thereof) and without any further action on the
part of the Issuing Lender or the Lenders with Revolver Commitments, the Issuing
Lender shall be deemed to have granted to each Lender with a Revolver
Commitment, and each Lender with a Revolver Commitment shall be deemed to have
purchased, a participation in each Letter of Credit, in an amount equal to its
Pro Rata Share of the Risk Participation Liability of such Letter of Credit, and
each such Lender agrees to pay to Agent, for the account of the Issuing Lender,
such Lender’s Pro Rata Share of any payments made by the Issuing Lender under
such Letter of Credit. In consideration and in furtherance of the foregoing,
each Lender with a Revolver Commitment hereby absolutely and unconditionally
agrees to pay to Agent, for the account of the Issuing Lender, such Lender’s Pro
Rata Share of each L/C Disbursement made by the Issuing Lender and not
reimbursed by Borrower on the date due as provided in clause (a) of this
Section, or of any reimbursement payment required to be refunded to Borrower for
any reason. Each Lender with a Revolver Commitment acknowledges and agrees that
its obligation to deliver to Agent, for the account of the Issuing Lender, an
amount equal to its respective Pro Rata Share of each L/C Disbursement made by
the Issuing Lender pursuant to this Section 2.12(b) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of an Event of Default or Default or the failure to satisfy any
condition set forth in Section 3 hereof. If any such Lender fails to make
available to Agent the amount of such Lender’s Pro Rata Share of each L/C
Disbursement made by the Issuing Lender in respect of such Letter of Credit as
provided in this Section, such Lender shall be deemed to be a Defaulting Lender
and Agent (for the account of the Issuing Lender) shall be entitled to recover
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate until paid in full.

 

(c) Borrower hereby agrees to indemnify, save, defend, and hold the Lender Group
harmless from any loss, cost, expense, or liability, and reasonable attorneys
fees incurred by the Lender Group arising out of or in connection with any
Letter of Credit; provided, however, that Borrower shall not be obligated
hereunder to indemnify for any loss, cost, expense, or liability to the extent
that it is caused by the gross negligence or willful misconduct of the Issuing
Lender or any other member of the Lender Group. Borrower agrees to be bound by
the Underlying Issuer’s regulations and interpretations of any Underlying Letter
of Credit or by Issuing Lender’s interpretations of any L/C issued by Issuing
Lender to or for Borrower’s account, even though this interpretation may be
different from Borrower’s own, and Borrower understands and agrees that the
Lender Group shall not be liable for any error, negligence, or mistake, whether
of omission or commission, in following Borrower’s instructions or those
contained in the Letter of Credit or any modifications, amendments, or
supplements thereto. Borrower understands that the L/C Undertakings may require
Issuing Lender to indemnify the Underlying Issuer for certain costs or
liabilities arising out of claims by Borrower against such Underlying Issuer.
Borrower hereby agrees to indemnify, save, defend, and hold the Lender Group
harmless with respect to any loss, cost, expense (including reasonable attorneys
fees), or liability incurred by the Lender Group under any L/C Undertaking as a
result of the Lender Group’s indemnification of any Underlying Issuer; provided,
however, that Borrower shall not be obligated hereunder to indemnify for any
loss, cost, expense, or liability to the extent that it is caused by the gross
negligence or willful misconduct of the Issuing Lender or any other member of
the Lender Group. Borrower hereby acknowledges and agrees that neither the
Lender Group nor the Issuing Lender shall be responsible for delays, errors, or
omissions resulting from the malfunction of equipment in connection with any
Letter of Credit.

 

(d) Borrower hereby authorizes and directs any Underlying Issuer to deliver to
the Issuing Lender all instruments, documents, and other writings and property
received by such Underlying Issuer pursuant to such Underlying Letter of Credit
and to accept and rely upon the Issuing Lender’s instructions with respect to
all matters arising in connection with such Underlying Letter of Credit and the
related application.

 

- 14 -



--------------------------------------------------------------------------------

(e) Any and all issuance charges, commissions, fees, and costs incurred by the
Issuing Lender relating to Underlying Letters of Credit shall be Lender Group
Expenses for purposes of this Agreement and immediately shall be reimbursable by
Borrower to Agent for the account of the Issuing Lender; it being acknowledged
and agreed by Borrower that, as of the Closing Date, the issuance charge imposed
by the prospective Underlying Issuer is .825% per annum times the face amount of
each Underlying Letter of Credit, that such issuance charge may be changed from
time to time, and that the Underlying Issuer also imposes a schedule of charges
for amendments, extensions, drawings, and renewals.

 

(f) If by reason of (i) any change after the Closing Date in any applicable law,
treaty, rule, or regulation or any change in the interpretation or application
thereof by any Governmental Authority, or (ii) compliance by the Underlying
Issuer or the Lender Group with any direction, request, or requirement
(irrespective of whether having the force of law) of any Governmental Authority
or monetary authority including, Regulation D of the Federal Reserve Board as
from time to time in effect (and any successor thereto):

 

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued hereunder, or

 

(ii) there shall be imposed on the Underlying Issuer or the Lender Group any
other condition regarding any Underlying Letter of Credit or any Letter of
Credit issued pursuant hereto,

 

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Lender Group of issuing, making, guaranteeing, or maintaining any Letter
of Credit or to reduce the amount receivable in respect thereof by the Lender
Group, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Borrower, and Borrower shall pay on demand such amounts as Agent may
specify to be necessary to compensate the Lender Group for such additional cost
or reduced receipt, together with interest on such amount from the date of such
demand until payment in full thereof at the rate then applicable to Base Rate
Loans hereunder. The determination by Agent of any amount due pursuant to this
Section, as set forth in a certificate setting forth the calculation thereof in
reasonable detail, shall, in the absence of manifest or demonstrable error, be
final and conclusive and binding on all of the parties hereto.

 

2.13 LIBOR Option.

 

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, Borrower shall have the option (the “LIBOR
Option”) to have interest on all or a portion of the Advances or the Term Loan
be charged at a rate of interest based upon the LIBOR Rate. Interest on LIBOR
Rate Loans shall be payable on the earliest of (i) the last day of the Interest
Period applicable thereto (provided, however, that, subject to the following
clauses (ii) and (iii), in the case of any Interest Period greater than 3 months
in duration, interest shall be payable at 3 month intervals after the
commencement of the applicable Interest Period and on the last day of such
Interest Period), (ii) the occurrence of an Event of Default in consequence of
which the Required Lenders or Agent on behalf thereof have elected to accelerate
the maturity of all or any portion of the Obligations, or (iii) termination of
this Agreement pursuant to the terms hereof. On the last day of each applicable
Interest Period, unless Borrower properly has exercised the LIBOR Option with
respect thereto, the interest rate applicable to such LIBOR Rate Loan
automatically shall convert to the rate of interest then applicable to Base Rate
Loans of the same type hereunder. At any time that an Event of Default has
occurred and is continuing, Borrower no longer shall have the option to request
that Advances or the Term Loan bear interest at a rate based upon the LIBOR Rate
and Agent shall have the right to convert the interest rate on all outstanding
LIBOR Rate Loans to the rate then applicable to Base Rate Loans hereunder.

 

- 15 -



--------------------------------------------------------------------------------

(b) LIBOR Election.

 

(i) Borrower may, at any time and from time to time, so long as no Event of
Default has occurred and is continuing, elect to exercise the LIBOR Option by
notifying Agent prior to 11:00 a.m. (California time) at least 3 Business Days
prior to the commencement of the proposed Interest Period (the “LIBOR
Deadline”). Notice of Borrower’s election of the LIBOR Option for a permitted
portion of the Advances or the Term Loan and an Interest Period pursuant to this
Section shall be made by delivery to Agent of a LIBOR Notice received by Agent
before the LIBOR Deadline, or by telephonic notice received by Agent before the
LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR Notice received
by Agent prior to 5:00 p.m. (California time) on the same day). Promptly upon
its receipt of each such LIBOR Notice, Agent shall provide a copy thereof to
each of the Lenders having a Revolver Commitment.

 

(ii) Each LIBOR Notice shall be irrevocable and binding on Borrower. In
connection with each LIBOR Rate Loan, Borrower shall indemnify, defend, and hold
Agent and the Lenders harmless against any loss, cost, or expense incurred by
Agent or any Lender as a result of (a) the payment of any principal of any LIBOR
Rate Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any LIBOR
Rate Loan other than on the last day of the Interest Period applicable thereto,
or (c) the failure to borrow, convert, continue or prepay any LIBOR Rate Loan on
the date specified in any LIBOR Notice delivered pursuant hereto (such losses,
costs, and expenses, collectively, “Funding Losses”). Funding Losses shall, with
respect to Agent or any Lender, be deemed to equal the amount determined by
Agent or such Lender to be the excess, if any, of (i) the amount of interest
that would have accrued on the principal amount of such LIBOR Rate Loan had such
event not occurred, at the LIBOR Rate that would have been applicable thereto,
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert, or
continue, for the period that would have been the Interest Period therefor),
minus (ii) the amount of interest that would accrue on such principal amount for
such period at the interest rate which Agent or such Lender would be offered
were it to be offered, at the commencement of such period, Dollar deposits of a
comparable amount and period in the London interbank market. A certificate of
Agent or a Lender delivered to Borrower setting forth any amount or amounts that
Agent or such Lender is entitled to receive pursuant to this Section 2.13 shall
be conclusive absent manifest error.

 

(iii) Borrower shall have not more than seven (7) LIBOR Rate Loans in effect at
any given time. Borrower only may exercise the LIBOR Option for LIBOR Rate Loans
of at least $500,000 and integral multiples of $100,000 in excess thereof.

 

(c) Prepayments. Borrower may prepay LIBOR Rate Loans at any time; provided,
however, that in the event that LIBOR Rate Loans are prepaid on any date that is
not the last day of the Interest Period applicable thereto, including as a
result of any automatic prepayment through the required application by Agent of
proceeds of Borrower’s and its Subsidiaries’ Collections in accordance with
Section 2.4(b) or for any other reason, including early termination of the term
of this Agreement or acceleration of all or any portion of the Obligations
pursuant to the terms hereof, Borrower shall indemnify, defend, and hold Agent
and the Lenders and their Participants harmless against any and all Funding
Losses in accordance with clause (b)(ii) above.

 

(d) Special Provisions Applicable to LIBOR Rate.

 

(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including changes in tax
laws (except changes of general applicability in corporate income tax laws) and
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), excluding the Reserve Percentage,
which additional or increased costs would increase the cost of funding loans
bearing interest at the LIBOR Rate. In any such event, the affected Lender shall
give Borrower and Agent notice of such a

 

- 16 -



--------------------------------------------------------------------------------

determination and adjustment and Agent promptly shall transmit the notice to
each other Lender and, upon its receipt of the notice from the affected Lender,
Borrower may, by notice to such affected Lender (y) require such Lender to
furnish to Borrower a statement setting forth the basis for adjusting such LIBOR
Rate and the method for determining the amount of such adjustment, or (z) repay
the LIBOR Rate Loans with respect to which such adjustment is made (together
with any amounts due under clause (b)(ii) above).

 

(ii) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain LIBOR Rate Loans or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, such Lender shall give
notice of such changed circumstances to Agent and Borrower and Agent promptly
shall transmit the notice to each other Lender and (y) in the case of any LIBOR
Rate Loans of such Lender that are outstanding, the date specified in such
Lender’s notice shall be deemed to be the last day of the Interest Period of
such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans of such Lender
thereafter shall accrue interest at the rate then applicable to Base Rate Loans,
and (z) Borrower shall not be entitled to elect the LIBOR Option until such
Lender determines that it would no longer be unlawful or impractical to do so.

 

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire Eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate. The
provisions of this Section shall apply as if each Lender or its Participants had
match funded any Obligation as to which interest is accruing at the LIBOR Rate
by acquiring Eurodollar deposits for each Interest Period in the amount of the
LIBOR Rate Loans.

 

2.14 Capital Requirements. If, after the date hereof, any Lender determines that
(i) the adoption of or change in any law, rule, regulation or guideline
regarding capital requirements for banks or bank holding companies, or any
change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by such
Lender or its parent bank holding company with any guideline, request, or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), has the effect of reducing the return on such Lender’s or
such holding company’s capital as a consequence of such Lender’s Commitments
hereunder to a level below that which such Lender or such holding company could
have achieved but for such adoption, change, or compliance (taking into
consideration such Lender’s or such holding company’s then existing policies
with respect to capital adequacy and assuming the full utilization of such
entity’s capital) by any amount deemed by such Lender to be material, then such
Lender may notify Borrower and Agent thereof. Following receipt of such notice,
Borrower agrees to pay such Lender on demand the amount of such reduction of
return of capital as and when such reduction is determined, payable within 90
days after presentation by such Lender of a statement in the amount and setting
forth in reasonable detail such Lender’s calculation thereof and the assumptions
upon which such calculation was based (which statement shall be deemed true and
correct absent manifest error). In determining such amount, such Lender may use
any reasonable averaging and attribution methods.

 

3. CONDITIONS; TERM OF AGREEMENT.

 

3.1 Conditions Precedent to the Initial Extension of Credit. The obligation of
each Lender to make its initial extension of credit provided for hereunder, is
subject to the fulfillment, to the satisfaction of Agent and each Lender of each
of the conditions precedent set forth on Schedule 3.1 (the making of such
initial extension of credit by a Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent ).

 

- 17 -



--------------------------------------------------------------------------------

3.2 Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Advances hereunder at any time
(or to extend any other credit hereunder) shall be subject to the following
conditions precedent:

 

(a) the representations and warranties contained in this Agreement or in the
other Loan Documents shall be true and correct in all material respects on and
as of the date of such extension of credit, as though made on and as of such
date (except to the extent that such representations and warranties relate
solely to an earlier date);

 

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof; and

 

(c) no injunction, writ, restraining order, or other order of any nature
restricting or prohibiting, directly or indirectly, the extending of such credit
shall have been issued and remain in force by any Governmental Authority against
Borrower, Agent, any Lender, or any of their Affiliates.

 

3.3 Term. This Agreement shall continue in full force and effect for a term
ending on October 5, 2009 (the “Maturity Date”). The foregoing notwithstanding,
the Lender Group, upon the election of the Required Lenders, shall have the
right to terminate its funding obligations under this Agreement immediately and
upon the occurrence and during the continuation of an Event of Default.

 

3.4 Effect of Termination. On the date of termination of this Agreement, all
Obligations (including contingent reimbursement obligations of Borrower with
respect to outstanding Letters of Credit and all Bank Product Obligations but
excluding indemnification or similar inchoate obligations) immediately shall
become due and payable without notice or demand (including (a) either
(i) providing cash collateral to be held by Agent for the benefit of those
Lenders with a Revolver Commitment in an amount equal to 105% of the Letter of
Credit Usage, or (ii) causing the original Letters of Credit to be returned to
the Issuing Lender, and (b) providing cash collateral (in an amount determined
by Agent as sufficient to satisfy the reasonably estimated credit exposure) to
be held by Agent for the benefit of the Bank Product Providers with respect to
the Bank Product Obligations). No termination of this Agreement, however, shall
relieve or discharge Borrower or its Subsidiaries of their duties, Obligations,
or covenants hereunder or under any other Loan Document and the Agent’s Liens in
the Collateral shall remain in effect until all Obligations (including
contingent reimbursement obligations of Borrower with respect to outstanding
Letters of Credit, but excluding indemnification or similar inchoate
obligations) have been paid in full and the Lender Group’s obligations to
provide additional credit hereunder have been terminated. When this Agreement
has been terminated and all of the Obligations (including contingent
reimbursement obligations of Borrower with respect to outstanding Letters of
Credit, but excluding indemnification or similar inchoate obligations) have been
paid in full and the Lender Group’s obligations to provide additional credit
under the Loan Documents have been terminated irrevocably, Agent will, at
Borrower’s sole expense, execute and deliver any termination statements, lien
releases, mortgage releases, re-assignments of trademarks, discharges of
security interests, and other similar discharge or release documents (and, if
applicable, in recordable form) as are reasonably necessary to release, as of
record, the Agent’s Liens and all notices of security interests and liens
previously filed by Agent with respect to the Obligations.

 

3.5 Early Termination by Borrower. Borrower has the option, at any time upon 45
days prior written notice by Borrower to Agent, to terminate this Agreement by
paying to Agent, in cash, the Obligations (including contingent reimbursement
obligations of Borrower with respect to outstanding Letters of Credit, but
excluding indemnification or similar inchoate obligations) (including (a) either
(i) providing cash collateral to be held by Agent for the benefit of those
Lenders with a Revolver Commitment in an amount equal to 105% of the Letter of
Credit Usage, or (ii) causing the original Letters of Credit to be returned to
the Issuing Lender, and (b) providing cash collateral (in an amount determined
by Agent as sufficient to satisfy the reasonably estimated credit exposure) to
be held by Agent for the benefit of the Bank Product Providers with respect to
the Bank Product Obligations), in full. If Borrower has sent a notice of
termination pursuant to the provisions of this Section, then the Commitments
shall terminate and Borrower shall be obligated to repay the Obligations

 

- 18 -



--------------------------------------------------------------------------------

(including contingent reimbursement obligations of Borrower with respect to
outstanding Letters of Credit, but excluding indemnification or similar inchoate
obligations) (including (a) either (i) providing cash collateral to be held by
Agent for the benefit of those Lenders with a Revolver Commitment in an amount
equal to 105% of the Letter of Credit Usage, or (ii) causing the original
Letters of Credit to be returned to the Issuing Lender, and (b) providing cash
collateral (in an amount determined by Agent as sufficient to satisfy the
reasonably estimated credit exposure) to be held by Agent for the benefit of the
Bank Product Providers with respect to the Bank Product Obligations), in full,
on the date set forth as the date of termination of this Agreement in such
notice.

 

4. REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Lender Group to enter into this Agreement, Borrower makes
the following representations and warranties to the Lender Group which shall be
true, correct, and complete, in all material respects, as of the date hereof,
and shall be true, correct, and complete, in all material respects, as of the
Closing Date and at and as of the date of the making of each Advance (or other
extension of credit) made thereafter, as though made on and as of the date of
such Advance (or other extension of credit) (except to the extent that such
representations and warranties relate solely to an earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

 

4.1 No Encumbrances. Borrower and its Subsidiaries have good and indefeasible
title to, or a valid leasehold interest in, their personal property assets and
good and marketable title to, or a valid leasehold interest in, their Real
Property, in each case, free and clear of Liens except for Permitted Liens.

 

4.2 Accounts. As to each account identified by Borrower in any report submitted
to Agent, such Account is a bona fide existing payment obligation of the Account
Debtors created by the sale and delivery of Inventory or the rendition of
services to such Account Debtors in the ordinary course of Borrower’s business.

 

4.3 Inventory. As to each item of Inventory that is identified by Borrower in
any report submitted to Agent, such Inventory is of good and merchantable
quality, free from known defects.

 

4.4 Equipment. Each material item of Equipment of Borrower and its Subsidiaries
is used or held for use in their business and is in good working order, ordinary
wear and tear and damage by casualty excepted.

 

4.5 Location of Inventory and Equipment. The Inventory and Equipment (other than
vehicles or Equipment out for repair or Inventory in-transit to a bona fide
purchaser thereof) of Borrower and its Restricted Subsidiaries are not stored
with a bailee, warehouseman, or similar party and are located only at, or
in-transit between, the locations identified on Schedule 4.5 (as such Schedule
may be updated pursuant to Section 5.9).

 

4.6 Inventory Records. Borrower keeps correct and accurate records itemizing and
describing the type, quality, and quantity of its and its Subsidiaries’
Inventory and the book value thereof.

 

4.7 Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.

 

(a) The jurisdiction of organization of Borrower and each of its Restricted
Subsidiaries that is not an Inactive Domestic Subsidiary is set forth on
Schedule 4.7(a).

 

(b) The chief executive office of Borrower and each of its Restricted
Subsidiaries that is not an Inactive Domestic Subsidiary is located at the
address indicated on Schedule 4.7(b) (as such Schedule may be updated pursuant
to Section 5.9).

 

- 19 -



--------------------------------------------------------------------------------

(c) The organizational identification numbers of Borrower and each of its
Restricted Subsidiaries that is not an Inactive Domestic Subsidiary, if any, are
identified on Schedule 4.7(c).

 

(d) As of the Closing Date, each of Borrower and its Restricted Subsidiaries
that is not an Inactive Domestic Subsidiary does not hold any commercial tort
claims, except as set forth on Schedule 4.7(d).

 

4.8 Due Organization and Qualification; Subsidiaries.

 

(a) Borrower is duly organized and existing and in good standing under the laws
of the jurisdiction of its organization and qualified to do business in any
state where the failure to be so qualified reasonably could be expected to
result in a Material Adverse Change.

 

(b) Set forth on Schedule 4.8(b), is a complete and accurate description as of
the Closing Date of the authorized capital Stock of Borrower, by class, and, as
of the Closing Date, a description of the number of shares of each such class
that are issued and outstanding. Other than as described on Schedule 4.8(b),
there are no subscriptions, options, warrants, or calls relating to any shares
of Borrower’s capital Stock, including any right of conversion or exchange under
any outstanding security or other instrument. Borrower is not subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock.

 

(c) Set forth on Schedule 4.8(c), is a complete and accurate list of Borrower’s
direct and indirect Subsidiaries (that is not an Inactive Domestic Subsidiary or
an Immaterial Foreign Subsidiary) as of the Closing Date, showing: (i) the
jurisdiction of organization of each such Subsidiary of Borrower, (ii) the
nature of the legal organization of each such Subsidiary, (iii) the number and
percentage of the capital Stock or other equity interests of each such
Subsidiary that Borrower directly or indirectly owns, and (iv) any other Persons
directly or indirectly owning any interest in any such Subsidiary and the number
and percentage of the capital Stock or other equity interests of such Subsidiary
owned by such other Persons. All of the outstanding capital Stock of each such
Subsidiary has been validly issued and is fully paid and non-assessable.

 

(d) Except as set forth on Schedule 4.8(c), there are no subscriptions, options,
warrants, or calls relating to any shares of Borrower’s Restricted Subsidiaries’
(that are not Inactive Domestic Subsidiaries or Immaterial Foreign Subsidiaries)
capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument. Neither Borrower nor any of its
Subsidiaries (that is not an Inactive Domestic Subsidiary or an Immaterial
Foreign Subsidiary) is subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of Borrower’s Subsidiaries’
capital Stock or any security convertible into or exchangeable for any such
capital Stock.

 

(e) Each of Aimtech Corporation, Communication Strategies, Inc., Docent
International Corporation, Intelliprep Technologies, Incorporated, Meliora
Systems, Inc., and Pathlore Cupertino, Inc. (formerly Silton-Bookman Systems,
Inc.) (collectively, the “Inactive Domestic Subsidiaries”) is dormant and
inactive. Without limiting the foregoing, no Inactive Domestic Subsidiary
(i) owns any assets (with the exception of United States Copyright TX 2-767-505
owned by Communication Strategies, Inc.), (ii) generates any business revenues,
or (iii) otherwise conducts any business activities.

 

4.9 Due Authorization; No Conflict.

 

(a) The execution, delivery, and performance by Borrower of this Agreement and
the Loan Documents to which it is a party have been duly authorized by all
necessary action on the part of Borrower.

 

(b) The execution, delivery, and performance by Borrower of this Agreement and
the other Loan Documents to which it is a party do not and will not (i) violate
any provision of federal, state, or local law or regulation applicable to
Borrower, the Governing Documents of Borrower, or any order,

 

- 20 -



--------------------------------------------------------------------------------

judgment, or decree of any court or other Governmental Authority binding on
Borrower, (ii) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any material contractual
obligation of Borrower, (iii) result in or require the creation or imposition of
any Lien of any nature whatsoever upon any properties or assets of Borrower,
other than Permitted Liens, or (iv) require any approval of Borrower’s
interestholders or any approval or consent of any Person under any material
contractual obligation of Borrower, other than consents or approvals that have
been obtained and that are still in force and effect.

 

(c) Other than the filing of financing statements and the recordation of the
Mortgages, the execution, delivery, and performance by Borrower of this
Agreement and the other Loan Documents to which Borrower is a party do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than consents or
approvals that have been obtained and that are still in force and effect.

 

(d) This Agreement and the other Loan Documents to which Borrower is a party,
and all other documents contemplated hereby and thereby, when executed and
delivered by Borrower will be the legally valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally.

 

(e) The Agent’s Liens are validly created, perfected, and first priority Liens,
subject only to Permitted Liens (to the extent that such perfection can be
accomplished upon (a) the filing of appropriate financing statements with the
appropriate Secretary of State or the filing of appropriate security agreements
with the United States Patent and Trademark Office and the United States
Copyright Office, in each case in favor of Agent, on behalf of the Lender Group
and the Bank Product Providers, or (b) the Agent obtaining control pursuant to
the Control Agreements over those items of Collateral in which a security
interest is perfected through control).

 

(f) The execution, delivery, and performance by each Guarantor of the Loan
Documents to which it is a party have been duly authorized by all necessary
action on the part of such Guarantor.

 

(g) The execution, delivery, and performance by each Guarantor of the Loan
Documents to which it is a party do not and will not (i) violate any provision
of federal, state, or local law or regulation applicable to such Guarantor, the
Governing Documents of such Guarantor, or any order, judgment, or decree of any
court or other Governmental Authority binding on such Guarantor, (ii) conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under any material contractual obligation of such Guarantor,
(iii) result in or require the creation or imposition of any Lien of any nature
whatsoever upon any properties or assets of such Guarantor, other than Permitted
Liens, or (iv) require any approval of such Guarantor’s interestholders or any
approval or consent of any Person under any material contractual obligation of
such Guarantor, other than consents or approvals that have been obtained and
that are still in force and effect.

 

(h) Other than the filing of financing statements and the recordation of the
Mortgages, the execution, delivery, and performance by each Guarantor of the
Loan Documents to which such Guarantor is a party do not and will not require
any registration with, consent, or approval of, or notice to, or other action
with or by, any Governmental Authority, other than consents or approvals that
have been obtained and that are still in force and effect.

 

(i) The Loan Documents to which each Guarantor is a party, and all other
documents contemplated hereby and thereby, when executed and delivered by such
Guarantor will be the legally valid and binding obligations of such Guarantor,
enforceable against such Guarantor in accordance with their respective terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally.

 

- 21 -



--------------------------------------------------------------------------------

4.10 Litigation. Other than those matters disclosed on Schedule 4.10, there are
no actions, suits, or proceedings pending or, to the best knowledge of Borrower,
threatened against Borrower or any of its Subsidiaries other than those matters
that reasonably could not be expected to result in a Material Adverse Change.

 

4.11 No Material Adverse Change. All financial statements relating to Borrower
and its Subsidiaries that have been delivered by Borrower to the Lender Group
have been prepared in accordance with GAAP (except, in the case of unaudited
financial statements, for the lack of footnotes and being subject to year-end
audit adjustments) and present fairly in all material respects, Borrower’s and
its Subsidiaries’ financial condition as of the date thereof and results of
operations for the period then ended. There has not been a Material Adverse
Change since the date of the latest financial statements submitted to Agent on
or before the Closing Date.

 

4.12 Fraudulent Transfer.

 

(a) Each of Borrower and each of its Subsidiaries is Solvent.

 

(b) No transfer of property is being made by Borrower or its Subsidiaries and no
obligation is being incurred by Borrower or its Subsidiaries in connection with
the transactions contemplated by this Agreement or the other Loan Documents with
the intent to hinder, delay, or defraud either present or future creditors of
Borrower or its Subsidiaries.

 

4.13 Employee Benefits.

 

(a) Set forth on Schedule 4.13(a) is a complete and accurate list of all Plans
that meet the definition of an “employee pension benefit plan” under
Section 3(2) of ERISA and that are currently maintained or contributed to by
Borrower, any of its Restricted Subsidiaries or any of their respective ERISA
Affiliates as of the Closing Date.

 

(b) Borrower, its Restricted Subsidiaries, and their respective ERISA Affiliates
are in compliance in all material respects with all applicable provisions and
requirements of ERISA and the regulations and published interpretations
thereunder with respect to each Plan, and have performed all their obligations
in all material respects under each Plan.

 

(c) No ERISA Event has occurred or is reasonably expected to occur that
reasonably could be expected to result in a Material Adverse Change.

 

(d) Except to the extent required under Section 4980B of the IRC, or as
described on Schedule 4.13(d) hereto, no Plan provides health benefits (through
the purchase of insurance or otherwise) for any retired or former employee of
Borrower, any of its Restricted Subsidiaries or any of their respective ERISA
Affiliates.

 

(e) As of the most recent valuation date for any Pension Plan, the amount of
outstanding benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities), does not exceed $500,000.

 

(f) Provided that the assets of the Lenders used to fund Advances or the Term
Loan do not and will not constitute “plan assets” within the meaning of United
States Department of Labor Regulations set forth in 29 C.F.R. §2510.3-101, the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereunder will not involve any transaction that is
subject to the prohibitions of Section 406 of ERISA or in connection with which
taxes could be imposed pursuant to Section 4975(c)(1)(A)-(D) of the IRC.

 

- 22 -



--------------------------------------------------------------------------------

(g) All liabilities under each Plan are (i) funded to at least the minimum level
required by law or, if higher, to the level required by the terms governing the
Plans, (ii) insured with an insurance company that is reasonably believed by
Borrower to be reputable, (iii) provided for or recognized in the financial
statements most recently delivered to Agent pursuant to Section 5.3 hereof to
the extent required by GAAP or (iv) estimated in the formal notes to the
financial statements most recently delivered to Agent pursuant to Section 5.3
hereof to the extent required by GAAP.

 

(h) To the best knowledge of Borrower, there are no circumstances which may give
rise to a material liability in relation to any Plan which is not funded,
insured, provided for, recognized or estimated in the manner described in
subsection (g) above.

 

4.14 Environmental Condition. Except as set forth on Schedule 4.14, (a) to
Borrower’s knowledge, none of Borrower’s or its Subsidiaries’ owned Real
Property or assets has ever been used by Borrower, its Subsidiaries, or by
previous owners or operators in the disposal of, or to produce, store, handle,
treat, release, or transport, any Hazardous Materials, where such use,
production, storage, handling, treatment, release or transport was in violation,
in any material respect, of any applicable Environmental Law, (b) to Borrower’s
knowledge, none of Borrower’s or its Subsidiaries’ owned Real Property or assets
has ever been designated or identified in any manner pursuant to any
environmental protection statute as a Hazardous Materials disposal site,
(c) neither Borrower nor any of its Subsidiaries has received notice that a Lien
arising under any Environmental Law has attached to any revenues or to any Real
Property owned by Borrower or its Subsidiaries, and (d) neither Borrower nor its
Subsidiaries has received a summons, citation, notice, or directive from the
United States Environmental Protection Agency or any other Governmental
Authority concerning any action or omission by Borrower or its Subsidiaries
resulting in the releasing or disposing of Hazardous Materials into the
environment.

 

4.15 Intellectual Property. Borrower and its Restricted Subsidiaries own, or
hold licenses in, all trademarks, trade names, copyrights, patents, patent
rights, and licenses that are necessary to the conduct of its business as
currently conducted, and attached hereto as Schedule 4.15 (as updated from time
to time) is a true, correct, and complete listing of all material patents,
patent applications, trademarks, trademark applications, copyrights, and
copyright registrations as to which Borrower or one of its Restricted
Subsidiaries is the owner or is an exclusive licensee. No Unrestricted
Subsidiary owns, or holds, directly or indirectly, any trademarks, trade names,
copyrights, patents, patent rights, or licenses that are necessary to the
conduct of Borrower’s or any Restricted Subsidiary’s business as currently
conducted.

 

4.16 Leases. Borrower and its Subsidiaries enjoy peaceful and undisturbed
possession under all leases material to their business and to which they are
parties or under which they are operating, and all of such material leases are
valid and subsisting and no material default by Borrower or its Subsidiaries
exists under any of them.

 

4.17 Deposit Accounts and Securities Accounts. Set forth on Schedule 4.17 is a
listing of all of Borrower’s and its Subsidiaries’ Deposit Accounts and
Securities Accounts, including, with respect to each bank or securities
intermediary (a) the name and address of such Person, and (b) the account
numbers of the Deposit Accounts or Securities Accounts maintained with such
Person.

 

4.18 Complete Disclosure. All factual information (taken as a whole) furnished
by or on behalf of Borrower or its Subsidiaries in writing to Agent or any
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement, the
other Loan Documents, the Acquisition Documents or any transaction contemplated
herein or therein is, and all other such factual information (taken as a whole)
hereafter furnished by or on behalf of Borrower or its Subsidiaries in writing
to Agent or any Lender will be, true and accurate, in all material respects, on
the date as of which such information is dated or certified and not incomplete
by omitting to state any fact necessary to make such information (taken as a
whole) not misleading in any material respect at such time in light of the
circumstances under which such information was provided. On the Closing Date,
the Closing Date Projections represent, and as of the date on which any other
Projections are delivered to Agent, such additional Projections represent
Borrower’s good faith estimate of its and its Subsidiaries future performance
for the periods covered thereby.

 

- 23 -



--------------------------------------------------------------------------------

4.19 Indebtedness. Set forth on Schedule 4.19 is a true and complete list of all
Indebtedness of Borrower and its Subsidiaries outstanding immediately prior to
the Closing Date that is to remain outstanding after the Closing Date and such
Schedule accurately reflects the aggregate principal amount of such Indebtedness
and describes the principal terms thereof.

 

4.20 Material Contracts. Set forth on Schedule 4.20 is a complete and accurate
list, as of the Closing Date, of all Material Contracts, showing the parties and
subject matter thereof and amendments and modifications thereto. Each Material
Contract (a) is in full force and effect and is binding upon and enforceable
against Borrower, and to Borrower’s best knowledge, each other Person that is a
party thereto in accordance with its terms, (b) has not been otherwise amended
or modified (other than amendments or modifications that are not prohibited by
the terms of this Agreement or any other Loan Document), except that there have
been no material amendments or modifications to the Acquisition Documents
without the requisite consent provided for hereunder, and (c) is not in default
due to the action of Borrower.

 

4.21 Acquisition Documents.

 

(a) (i) Borrower is not, and to the best of Borrower’s knowledge, no party to
any Acquisition Document is, in default on any of its material obligations under
such Acquisition Document, (ii) all representations and warranties made by
Borrower in the Acquisition Documents and in the certificates delivered in
connection therewith are true and correct in all material respects as of the
date hereof and, to the best knowledge of Borrower, all material representations
and warranties made in the Acquisition Documents by or on behalf of the Seller
or any other party thereto other than Borrower, are true and correct in all
material respects as of the date hereof, (iii) all written information with
respect to the Acquisition furnished to the Agent by Borrower or on behalf of
Borrower, was, at the time the same was so furnished, complete and correct in
all material respects, or has been subsequently supplemented by other written
information, to the extent necessary to give the Lender Group true and accurate
knowledge of the subject matter thereof, (iv) no representation, warranty or
statement made by Borrower or, to the best knowledge of Borrower, the Seller or
any other party thereto other than Borrower, at the time made in any Acquisition
Document, or any agreement, certificate, statement or document required to be
delivered pursuant to any Acquisition Document contains any untrue statement of
material fact or omits to state a material fact necessary in order to make the
statements contained in such Acquisition Documents not misleading in light of
the circumstances in which they were made, and (v) in connection with the
Acquisition, Borrower is acquiring the Acquired Stock, and, on the date hereof,
after giving effect to the transactions contemplated by the Acquisition
Documents, will have good title to the Acquired Stock, free and clear of all
Liens other than Permitted Liens.

 

(b) (i) Borrower has delivered to the Agent complete and correct copies of all
of the Acquisition Documents, including all schedules and exhibits thereto,
(ii) each Acquisition Document sets forth the entire agreement and understanding
of the parties thereto relating to the subject matter thereof, and there are no
other agreements, arrangements or understandings, written or oral, relating to
the matters covered thereby, (iii) no Acquisition Document has been amended or
otherwise modified in any material respect without the prior written consent of
the Agent (such consent not to be unreasonably withheld or delayed), (iv) the
execution, delivery and performance each of the Acquisition Documents has been
duly authorized by all necessary action on the part of Borrower and, to the best
knowledge of Borrower, each other Person party thereto, (v) the Acquisition has
been effected in accordance with the terms of the Acquisition Documents and all
applicable law, (vi) at the time of consummation of the Acquisition, there does
not exist any judgment, order or injunction prohibiting or imposing any material
adverse condition upon the consummation of the Acquisition, (vii) at the time of
consummation thereof, all consents and approvals of, and filings and
registrations with, and all other actions in respect of, all Government
Authorities and any other Persons required in order to consummate the
Acquisition shall have been obtained, given, filed or taken and shall be in full
force and effect, (viii) all actions taken by Borrower pursuant to or in
furtherance of the Acquisition have

 

- 24 -



--------------------------------------------------------------------------------

been taken in compliance in all material respects with the Acquisition Documents
and the applicable law, (ix) Borrower did not incur or assume any liabilities or
obligations pursuant to or in connection with the Acquisition other than those
liabilities and obligations set forth in the Acquisition Agreement, and (x) each
Acquisition Document is the legal, valid and binding obligation of Borrower and,
to the best knowledge of Borrower, the other parties thereto, enforceable
against such Persons in accordance with its terms.

 

5. AFFIRMATIVE COVENANTS.

 

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations (including contingent reimbursement
obligations of Borrower with respect to outstanding Letters of Credit, but
excluding Bank Product Obligations, indemnification or similar inchoate
obligations), Borrower shall and shall cause each of its Subsidiaries (unless
otherwise indicated) to do all of the following:

 

5.1 Accounting System. Maintain a system of accounting that enables Borrower to
produce financial statements in accordance with GAAP and maintain records
pertaining to the Collateral that contain information as from time to time
reasonably may be requested by Agent. Borrower also shall keep a reporting
system that shows all additions, sales, claims, returns, and allowances with
respect to its and its Subsidiaries’ sales.

 

5.2 Collateral Reporting. Provide Agent (and if so requested by Agent, with
copies for each Lender) with each of the reports set forth on Schedule 5.2 at
the times specified therein. In addition, Borrower agrees to cooperate fully
with Agent to facilitate and implement a system of electronic collateral
reporting in order to provide electronic reporting of each of the items set
forth above.

 

5.3 Financial Statements, Reports, Certificates. Deliver to Agent, with copies
to each Lender, each of the financial statements, reports, or other items set
forth on Schedule 5.3 at the times specified therein. In addition, Borrower
agrees that no Subsidiary of Borrower will have a fiscal year different from
that of Borrower.

 

5.4 Guarantor Reports. Cause each Guarantor to deliver its annual financial
statements at the time when Borrower provides its audited financial statements
to Agent, but only to the extent such Guarantor’s financial statements are not
consolidated with Borrower’s financial statements.

 

5.5 Inspection. Permit Agent, each Lender, and each of their duly authorized
representatives or agents to visit any of its properties and inspect any of its
assets or books and records, to examine and make copies of its books and
records, and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its officers and employees at such reasonable times
and intervals as Agent or any such Lender may designate and, so long as no
Default or Event of Default exists, with reasonable prior notice to Borrower and
during normal business hours.

 

5.6 Maintenance of Properties. Maintain and preserve all of its properties which
are necessary or useful in the proper conduct to its business in good working
order and condition, ordinary wear, tear, and casualty excepted (and except
where the failure to do so could not be expected to result in a Material Adverse
Change), and comply at all times with the provisions of all material leases to
which it is a party as lessee, so as to prevent any loss or forfeiture thereof
or thereunder.

 

5.7 Taxes. Cause all assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against Borrower,
its Subsidiaries, or any of their respective assets to be paid in full, before
delinquency or before the expiration of any extension period, except to the
extent that the validity of such assessment or tax shall be the subject of a
Permitted Protest. Borrower will and will cause its Subsidiaries to make timely
payment or deposit of all tax payments and withholding taxes required of it and
them by applicable laws, including those laws concerning F.I.C.A., F.U.T.A.,
state disability, and local, state,and federal income taxes, and will, upon
request, furnish Agent with proof satisfactory to Agent indicating that Borrower
and its Subsidiaries have made such payments or deposits.

 

- 25 -



--------------------------------------------------------------------------------

5.8 Insurance.

 

(a) At Borrower’s expense, maintain insurance respecting its and its
Subsidiaries’ assets wherever located, covering loss or damage by fire, theft,
explosion, and all other hazards and risks as ordinarily are insured against by
other Persons engaged in the same or similar businesses. Borrower also shall
maintain business interruption, public liability, and product liability
insurance, as well as insurance against larceny, embezzlement, and criminal
misappropriation. All such policies of insurance shall be in such amounts and
with such insurance companies as are satisfactory to Agent in its Permitted
Discretion. Borrower shall deliver certified copies of all such policies with
respect to Borrower and its Restricted Subsidiaries to Agent with a satisfactory
lender’s loss payable endorsement naming Agent as the sole loss payee or
additional insured, as appropriate. Each such policy of insurance or endorsement
shall contain a clause requiring the insurer to give not less than 20 days prior
written notice to Agent in the event of cancellation of the policy for any
reason whatsoever.

 

(b) Borrower shall give Agent prompt notice of any loss exceeding $500,000
covered by such insurance. So long as no Event of Default has occurred and is
continuing, Borrower shall have the exclusive right to adjust any losses payable
under any such insurance policies which are less than $500,000. Following the
occurrence and during the continuation of an Event of Default, or in the case of
any losses payable under such insurance exceeding $500,000, Agent shall have the
exclusive right to adjust any losses payable under any such insurance policies,
without any liability to Borrower whatsoever in respect of such adjustments
(other than as a result of Agent’s gross negligence or willful misconduct). Any
monies received as payment for any loss under any insurance policy mentioned
above (other than liability insurance policies) or as payment of any award or
compensation for condemnation or taking by eminent domain, shall be paid over to
Agent to be applied at the option of the Required Lenders either to the
prepayment of the Obligations or shall be disbursed to Borrower under staged
payment terms satisfactory to the Required Lenders for application to the cost
of repairs, replacements, or restorations; provided, however, that, with respect
to any such monies in an aggregate amount during any 12 consecutive month period
not in excess of $500,000, so long as (A) no Default or Event of Default shall
have occurred and is continuing, (B) Borrower’s Excess Availability plus
Qualified Cash is greater than $5,000,000, (C) Borrower shall have given Agent
prior written notice of its or its Restricted Subsidiary’s intention to apply
such monies to the costs of repairs, replacement, or restoration of the property
which is the subject of the loss, destruction, or taking by condemnation,
(D) the monies are held in a cash collateral account in which Agent has a
perfected first priority security interest, and (E) Borrower or its Restricted
Subsidiary completes such repairs, replacements, or restoration within 180 days
after the initial receipt of such monies (or such longer period as may be
necessary so long as such repairs, replacements or restorations are being
diligently repaired and Borrower demonstrates the foregoing to Agent to its
reasonable satisfaction), Borrower shall have the option to apply such monies to
the costs of repairs, replacement, or restoration of the property which is the
subject of the loss, destruction, or taking by condemnation unless and to the
extent that such applicable period shall have expired without such repairs,
replacements, or restoration being made, in which case, any amounts remaining in
the cash collateral account shall be paid to Agent and applied as set forth
above.

 

5.9 Location of Inventory and Equipment. Keep Borrower’s and its Restricted
Subsidiaries’ Inventory and Equipment (other than vehicles and Equipment out for
repair) only at the locations identified on Schedule 4.5 and their chief
executive offices identified on Schedule 4.7(b); provided, however, that
Borrower may amend Schedule 4.5 or Schedule 4.7 so long as such amendment occurs
by written notice to Agent not less than 30 days prior to the date on which such
Inventory or Equipment is moved to such new location or such chief executive
office is relocated, so long as such new location is within the continental
United States, and so long as, at the time of such written notification and to
the extent such new location has Collateral with an aggregate fair market value
in excess of $100,000, Borrower provides Agent a Collateral Access Agreement
with respect thereto.

 

- 26 -



--------------------------------------------------------------------------------

5.10 Compliance with Laws. Comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, other than laws,
rules, regulations, and orders the non-compliance with which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Change.

 

5.11 Leases. Pay when due all rents and other amounts payable under any material
leases to which Borrower or any of its Subsidiaries is a party or by which
Borrower’s or any such Subsidiaries’ properties and assets are bound, unless
such payments are the subject of a Permitted Protest.

 

5.12 Existence. At all times preserve and keep in full force and effect
Borrower’s and its Subsidiaries (other than Immaterial Foreign Subsidiaries and
Inactive Domestic Subsidiaries) valid existence and good standing and any rights
and franchises material to their businesses.

 

5.13 Environmental.

 

(a) Keep any property either owned or operated by Borrower or its Subsidiaries
free of any Environmental Liens or post bonds or other financial assurances
sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens, (b) comply, in all material respects, with Environmental
Laws and provide to Agent documentation of such compliance which Agent
reasonably requests, (c) promptly notify Agent of any release of a Hazardous
Material in any reportable quantity from or onto property owned or operated by
Borrower or its Subsidiaries and take any Remedial Actions required to abate
said release or otherwise to come into compliance with applicable Environmental
Law, and (d) promptly, but in any event within 5 days of its receipt thereof,
provide Agent with written notice of any of the following: (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of Borrower or its Subsidiaries, (ii) commencement of any Environmental Action
or notice that an Environmental Action will be filed against Borrower or its
Subsidiaries, and (iii) notice of a violation, citation, or other administrative
order which reasonably could be expected to result in a Material Adverse Change.

 

5.14 Disclosure Updates. Promptly and in no event later than 7 Business Days
after obtaining actual knowledge thereof, notify Agent if any written
information, exhibit, or report furnished to the Lender Group contained, at the
time it was furnished, any untrue statement of a material fact or omitted to
state any material fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made. The foregoing to the
contrary notwithstanding, any notification pursuant to the foregoing provision
will not cure or remedy the effect of the prior untrue statement of a material
fact or omission of any material fact nor shall any such notification have the
effect of amending or modifying this Agreement or any of the Schedules hereto.

 

5.15 Control Agreements. Take all reasonable steps in order for Agent to obtain
control in accordance with Sections 8-106, 9-104, 9-105, 9-106, and 9-107 of the
Code with respect to (subject to the proviso contained in Section 6.12) all of
Borrower’s and its Restricted Subsidiaries’ respective Securities Accounts,
Deposit Accounts, electronic chattel paper, investment property, and
letter-of-credit rights.

 

5.16 Formation of Subsidiaries. At the time that Borrower or any Guarantor forms
any direct or indirect Restricted Subsidiary or acquires any direct or indirect
Restricted Subsidiary after the Closing Date, Borrower or such Guarantor shall
(a) cause such new Restricted Subsidiary to provide to Agent a joinder to the
Guaranty delivered by the Restricted Subsidiaries on the Closing Date, together
with such security documents (including Mortgages with respect to any Real
Property of such new Subsidiary) and joinders to the Security Agreement
delivered by Borrower and its Restricted Subsidiaries on the Closing Date and
such other Loan Documents as Agent may request, as well as appropriate financing
statements (and with respect to all property subject to a Mortgage, fixture
filings), all in form and substance reasonably satisfactory to Agent (including
being sufficient to grant Agent a first priority Lien (subject to Permitted
Liens) in and to the assets of such newly formed or acquired Restricted
Subsidiary), (b) provide to Agent a pledge agreement and appropriate
certificates and powers or financing statements, hypothecating all of the direct
or beneficial ownership interest in such new Restricted Subsidiary, in form and
substance reasonably satisfactory to Agent, and (c) provide to

 

- 27 -



--------------------------------------------------------------------------------

Agent all other documentation, including one or more opinions of counsel
reasonably satisfactory to Agent, which in its opinion is appropriate with
respect to the execution and delivery of the applicable documentation referred
to above (including policies of title insurance or other documentation with
respect to all property subject to a Mortgage). Any document, agreement, or
instrument executed or issued pursuant to this Section 5.16 shall be a Loan
Document. In addition, in the event Borrower or any Guarantor forms or acquires
any direct (“first tier”) Unrestricted Subsidiary (that is not an Immaterial
Foreign Subsidiary), Borrower or such Guarantor (as applicable) shall provide to
Agent a pledge agreement and appropriate certificates and powers and/or
financing statements, hypothecating all of the direct and beneficial ownership
interest in such new Unrestricted Subsidiary (that is not an Immaterial Foreign
Subsidiary), in form and substance reasonably satisfactory to Agent; provided,
however, if such Unrestricted Subsidiary is a Controlled Foreign Corporation and
if Borrower can reasonably demonstrate to Agent that the granting of a Lien in
the assets of such Unrestricted Subsidiary would result in an increase in tax
liability of Borrower and their respective Subsidiaries (based on the amount of
retained earnings at the time of such formation or acquisition) in excess of
$10,000 per fiscal year, then the pledge by Borrower or such Guarantor (as
applicable) of the voting capital stock of such Unrestricted Subsidiary shall be
limited to a pledge with respect to 65% of the voting power of all classes of
capital Stock of such Unrestricted Subsidiary entitled to vote; provided,
further that (1) immediately upon any amendment of the IRC that would allow the
pledge of a greater percentage of the voting power of capital Stock in such
Unrestricted Subsidiary without adverse tax consequences, such pledge shall
include such greater percentage of capital Stock of such Unrestricted Subsidiary
from that time forward and (2) Borrower shall be required at all times to pledge
65% of the voting capital stock of such of its Unrestricted Subsidiaries
(including Immaterial Foreign Subsidiaries) as shall be necessary to satisfy the
Minimum Unrestricted Subsidiary Pledge Requirement.

 

5.17 ERISA Compliance.

 

(a) Borrower shall do, and shall cause each of its Subsidiaries and ERISA
Affiliates to do, each of the following: (i) maintain each Plan in compliance in
all material respects with the applicable provisions of ERISA, the IRC and each
other applicable federal or state law; (ii) cause each Qualified Plan to
maintain its qualified status under Section 401(a) of the IRC; (iii) make all
required contributions to each Plan; (iv) not become a party to any
Multiemployer Plan; (v) ensure that all liabilities under each Plan are
(A) funded to at least the minimum level required by law or, if higher, to the
level required by the terms governing such Plan; (B) insured with an insurance
company that is reasonably believed by Borrower to be reputable; or (C) provided
for or recognized in the financial statements most recently delivered to Agent
under Section 5.3 (to the extent required by GAAP); and (vi) ensure that the
contributions or premium payments to or in respect of each Plan are and continue
to be promptly paid at no less than the rates required under the rules of such
Plan and in accordance with the most recent actuarial advice received in
relation to such Plan and applicable law.

 

(b) Deliver to Agent such certifications or other evidence of compliance with
the provisions of Section 4.13 as Agent may from time to time reasonably
request.

 

(c) Promptly notify Agent of each of the following events affecting Borrower,
any of its Subsidiaries or any ERISA Affiliates (but in no event more than ten
(10) days after such event), together with a copy of each notice with respect to
such event that may be required to be filed with a Governmental Authority and
each notice delivered by a Governmental Authority to Borrower, any of its
Subsidiaries or any ERISA Affiliates with respect to such event if such event,
alone or together with other events described below, is reasonably expected to
result in a Material Adverse Change:

 

(i) an ERISA Event;

 

(ii) the adoption of any new Pension Plan by Borrower, any of its Subsidiaries
or any ERISA Affiliates;

 

- 28 -



--------------------------------------------------------------------------------

(iii) the adoption of any amendment to a Pension Plan, if such amendment will
result in a material increase in benefits or unfunded benefit liabilities (as
defined in Section 4001(a)(18) of ERISA); or

 

(iv) the commencement of contributions by Borrower, any of its Subsidiaries or
any ERISA Affiliate to any Plan that is subject to Title IV of ERISA or section
412 of the IRC;

 

(d) Promptly deliver to Agent copies of (i) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by Borrower, any of
its Subsidiaries or any ERISA Affiliates with the Internal Revenue Service with
respect to each Pension Plan; (ii) all notices received by Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates from a Multiemployer
Plan sponsor concerning an ERISA Event; and (iii) such other documents or
governmental reports or filings relating to any Plan as Agent shall reasonably
request.

 

5.18 Maintenance of Licenses and Permits. Maintain all material licenses,
permits, consents and similar rights required from any Governmental Authority
for the ownership, construction, use, and operation of Borrower’s assets and
provide to Agent promptly upon receipt any notice or other communication
received by Borrower with respect to any possible or actual revocation,
cancellation, suspension, non-renewal or other material impairment thereof.

 

5.19 Acquisition Documents.

 

(a) Contemporaneously with the initial extensions of credit hereunder: (i) cause
all transactions contemplated by the Acquisition Documents to be consummated;
(ii) cause the Acquisition to become effective; and (iii) furnish to Agent
evidence thereof in form and content reasonably satisfactory to Agent, as well
as certified (as of the Closing Date) true and complete copies of the
Acquisition Documents which shall be in compliance with all applicable laws and
all necessary approvals shall have been obtained in connection therewith.

 

(b) Promptly provide Agent with true and complete copies of any and all material
documents delivered to any Person pursuant to, or in connection with, the
Acquisition Documents.

 

5.20 Further Assurances. Take such action and execute, acknowledge and deliver,
and cause each of its Subsidiaries that are not Immaterial Foreign Subsidiaries
or Inactive Domestic Subsidiaries to take such action and execute, acknowledge
and deliver, at its sole cost and expense, such agreements, instruments or other
documents as are reasonably necessary, or as Agent may reasonably request, from
time to time in order (a) to carry out more effectively the purposes of this
Agreement and the other Loan Documents, (b) to subject to valid and perfected
first priority Liens (subject only to Permitted Liens) any of the Collateral,
(c) to establish and maintain the validity and effectiveness of any of the Loan
Documents and the validity, perfection and priority of the Liens intended to be
created thereby, and (d) to better assure, convey, grant, assign, transfer and
confirm unto Agent and each Lender the rights now or hereafter intended to be
granted to it under this Agreement or any other Loan Document. Without limiting
the generality of the foregoing, on or prior to the date that is 60 days after
the Closing Date, Borrower shall deliver to Agent, to the extent not delivered
prior thereto, such documents, opinions, assurances and confirmations as are
reasonably necessary, or as Agent may reasonably request, in connection with the
pledge on the Closing Date of the ownership interests in the first-tier
Unrestricted Subsidiaries of the Borrower (that are not Immaterial Foreign
Subsidiaries) as of such date pursuant to the Security Agreement; provided that
Borrower shall be required at all times to pledge 65% of the voting capital
stock of such of its Unrestricted Subsidiaries (including Immaterial Foreign
Subsidiaries) as shall be necessary to satisfy the Minimum Unrestricted
Subsidiary Pledge Requirement; and provided further that Agent shall not require
evidence of compliance with the applicable legal requirements of the United
Kingdom in connection with the pledge of 65% of the voting capital stock of
Pathlore Software Limited, so long no Default or Event of Default shall have
occurred and be continuing and the Minimum Unrestricted Subsidiary Pledge
Requirement is satisfied without regard to Pathlore Software Limited.

 

- 29 -



--------------------------------------------------------------------------------

5.21 Required Library. On or prior to the date that is 30 days after the Closing
Date, Borrower shall deliver to Agent evidence satisfactory to Agent that not
less than the Required Library of all existing copyrights of Borrower and its
Restricted Subsidiaries have been registered with the United States Copyright
Office.

 

5.22 Source Code Escrow Agreement. Borrower shall deliver to Agent: (a) on or
prior to the date that is 30 days after the Closing Date, a Source Code Escrow
Agreement, duly executed by Borrower, Agent and an escrow agent reasonably
satisfactory to Agent, with respect to the source and object code for each
version or versions of each item of computer software programs or other
technology of Borrower and its Restricted Subsidiaries constituting the Required
Library and (b) on or prior to the date that is 30 days after the effective date
of the Source Code Escrow Agreement, evidence reasonably satisfactory to Agent
that the source and object code for each version or versions of each item of
computer software programs or other technology of Borrower and its Restricted
Subsidiaries constituting the Required Library has been deposited with the
escrow agent in accordance with the terms and conditions of the Source Code
Escrow Agreement.

 

5.23 Collateral Access Agreements.

 

(a) Upon the earlier of (i) 180 days after the Closing Date or (ii) 30 days
after the renegotiation and execution of the lease covering 7965 North High
Street, Suite 300, Columbus, OH 43235, Borrower shall deliver a Collateral
Access Agreement for 7965 North High Street, Suite 300, Columbus, OH 43235 duly
executed by Agent and the owner thereof.

 

(b) On or prior to the date that is 30 days after the Closing Date, Borrower
shall deliver a Collateral Access Agreement for each of the following locations:
(i) 226 North 5th Street, Columbus, Ohio 43215 and (ii) Fisher Plaza, 140 4th
Ave. N., Seattle, WA 98109, duly executed by Agent and the respective owners
thereof.

 

5.24 Inactive Domestic Subsidiaries. Borrower shall not later than July, 2006,
dissolve and liquidate the Inactive Domestic Subsidiaries.

 

5.25 Ownership of Intellectual Property. On or prior to the date that is 30 days
after the Closing Date, Borrower shall deliver to Agent evidence that all
patents, trademark and copyrights registered in the names of Communication
Strategies, Inc., Docent, Inc. and Click2learn, Inc. have been re-registered in
the name of Borrower in the United States Patent and Trademark Office, or the
United States Copyright Office, as the case may be.

 

5.26 Certain Control Accounts. Upon termination of the obligations secured by
Borrower’s Deposit Accounts with Bancorp South and Northern Trust, Borrower
shall transfer any funds in such Deposit Accounts to a Cash Management Account.

 

5.27 Share Certificate Deliveries. On or prior to the date that is 30 days after
the Closing Date, Borrower shall deliver to Agent original share certificates,
together with stock powers in blank, with respect to the following Subsidiaries:
(i) SumTotal Systems ANZ Pty. Ltd., (ii) SumTotal Systems Canada Ltd., (iii)
Pathlore Software Limited, and (iv) Pathlore Software Pty., Ltd..

 

6. NEGATIVE COVENANTS.

 

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations (including contingent reimbursement
obligations of Borrower with respect to outstanding Letters of Credit, but
excluding Bank Product Obligations, indemnification or similar inchoate
obligations), Borrower will not and will not permit any of its Subsidiaries to
do any of the following:

 

6.1 Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:

 

(a) Indebtedness evidenced by this Agreement and the other Loan Documents,
together with Indebtedness owed to Underlying Issuers with respect to Underlying
Letters of Credit,

 

- 30 -



--------------------------------------------------------------------------------

(b) Indebtedness set forth on Schedule 4.19,

 

(c) Permitted Purchase Money Indebtedness,

 

(d) refinancings, renewals, or extensions of Indebtedness permitted under
clauses (b) and (c) of this Section 6.1 (and continuance or renewal of any
Permitted Liens associated therewith) so long as: (i) the terms and conditions
of such refinancings, renewals, or extensions do not, in Agent’s reasonable
judgment, materially impair the prospects of repayment of the Obligations by
Borrower or materially impair Borrower’s creditworthiness, (ii) such
refinancings, renewals, or extensions do not result in an increase in the
principal amount of, or interest rate with respect to, the Indebtedness so
refinanced, renewed, or extended, (iii) such refinancings, renewals, or
extensions do not result in a shortening of the average weighted maturity of the
Indebtedness so refinanced, renewed, or extended, nor are they on terms or
conditions that, taken as a whole, are materially more burdensome or restrictive
to Borrower, (iv) if the Indebtedness that is refinanced, renewed, or extended
was subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension Indebtedness must include
subordination terms and conditions that are at least as favorable to the Lender
Group as those that were applicable to the refinanced, renewed, or extended
Indebtedness, and (v) the Indebtedness that is refinanced, renewed, or extended
is not recourse to any Person that is liable on account of the Obligations other
than those Persons which were obligated with respect to the Indebtedness that
was refinanced, renewed, or extended,

 

(e) endorsement of instruments or other payment items for deposit,

 

(f) Indebtedness comprising Permitted Investments,

 

(g) Indebtedness arising under non-speculative Hedge Agreements entered into in
the ordinary course of business solely for foreign currency hedging purposes,

 

(h) Indebtedness incurred by Borrower in respect of indemnities and other
contingent obligations under the Acquisition Documents, and

 

(i) other unsecured Indebtedness of Borrower and its Subsidiaries not exceeding
$1,000,000 in aggregate principal amount at any time outstanding.

 

6.2 Liens. Create, incur, assume, or suffer to exist, directly or indirectly,
any Lien on or with respect to any of its assets, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except for Permitted
Liens (including Liens that are replacements of Permitted Liens to the extent
that the original Indebtedness is refinanced, renewed, or extended under
Section 6.1(d) and so long as the replacement Liens only encumber those assets
that secured the refinanced, renewed, or extended Indebtedness).

 

6.3 Restrictions on Fundamental Changes.

 

(a) Enter into any merger, consolidation, reorganization, or recapitalization,
or reclassify its Stock,

 

(b) Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution),

 

(c) Convey, sell, lease, license, assign, transfer, or otherwise dispose of, in
one transaction or a series of transactions, all or any substantial part of its
assets, or

 

(d) Suspend or go out of a substantial portion of its or their business;

 

provided that, in each of the instances set forth in clauses (a) through
(d) above, if at the time thereof and immediately after giving effect thereto no
Default or Event of Default shall have occurred and be continuing,

 

- 31 -



--------------------------------------------------------------------------------

all actions required by Agent shall be taken to ensure the continued perfection
and priority of the Agent’s Liens on the Collateral and the transaction is not
materially disadvantageous to the Lenders, as determined by Agent in its
Permitted Discretion, then: (i) any Unrestricted Subsidiary may merge with, be
liquidated into, or sell all or substantially all of its assets to Borrower or a
Restricted Subsidiary in a transaction in which Borrower or such Restricted
Subsidiary is the surviving Person or the beneficiary of such liquidation or
sale of such assets and, (ii) any Immaterial Foreign Subsidiary may merge, be
liquidated into, or sell all or substantially all of its assets to, an
Unrestricted Subsidiary which is not an Immaterial Foreign Subsidiary (a
“Material Foreign Subsidiary”) in a transaction in which the Material Foreign
Subsidiary is the surviving Person or the beneficiary of such liquidation or
sale of assets, (iii) any Restricted Subsidiary may merge, be liquidated into,
or sell all or substantially all of its assets to, Borrower in a transaction in
which Borrower is the surviving Person or the beneficiary of such liquidation or
sale of such assets, (iv) any Restricted Subsidiary may merge, be liquidated
into, or sell all or substantially all of its assets to, another Restricted
Subsidiary, (v) any Immaterial Foreign Subsidiary may merge, be liquidated into,
or sell all or substantially all of its assets to, another Immaterial Foreign
Subsidiary, and (vi) any Inactive Domestic Subsidiary, and any other dormant or
inactive Subsidiary, may be liquidated and dissolved.

 

6.4 Disposal of Assets. Other than Permitted Dispositions, convey, sell, lease,
license, assign, transfer, or otherwise dispose of any of Borrower’s or its
Subsidiaries assets.

 

6.5 Change Name. Change Borrower’s or any of its Restricted Subsidiaries’ name,
organizational identification number, state of organization or organizational
identity; provided, however, that Borrower or any of its Restricted Subsidiaries
may change their names upon at least 30 days prior written notice to Agent of
such change and so long as (a) at the time of such written notification,
Borrower or such Restricted Subsidiary, as applicable, provides any
documentation necessary to perfect and continue perfected the Agent’s Liens and
(b) immediately after such name change, Borrower or such Restricted Subsidiary,
as applicable, provides Agent with evidence of such name change (including
copies of any related public filings).

 

6.6 Nature of Business. Engage in any material line of business substantially
different from those lines of business conducted by Borrower and its
Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

 

6.7 Prepayments and Amendments. Except in connection with a refinancing
permitted by Section 6.1(d),

 

(a) optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of Borrower or its Subsidiaries, other than the Obligations in
accordance with this Agreement,

 

(b) make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination agreement applicable to such
Indebtedness, or

 

(c) directly or indirectly, amend, modify, alter, increase, or change any of the
terms or conditions of any agreement, instrument, document, indenture, or other
writing evidencing or concerning Indebtedness permitted under Section 6.1(b) or
(c) (other than as permitted thereunder).

 

6.8 Change of Control. Cause, permit, or suffer, directly or indirectly, any
Change of Control.

 

6.9 Consignments. Consign any of its or their Inventory or sell any of its or
their Inventory on bill and hold, sale or return, sale on approval, or other
conditional terms of sale at any time in an aggregate amount greater than
$50,000.

 

6.10 Distributions. Other than distributions by a Subsidiary to Borrower, make
any distribution or declare or pay any dividends (in cash or other property,
other than common Stock) on, or purchase, acquire, redeem, or retire any of
Borrower’s or any Subsidiaries’ Stock, of any class, whether now or hereafter

 

- 32 -



--------------------------------------------------------------------------------

outstanding; provided, however, Borrower may repurchase or redeem Stock of
Borrower held by its employees or consultants pursuant to any employee stock
ownership plan or similar plan upon termination, retirement or death of any such
employee in accordance with the provisions of such plan so long (a) as the
aggregate amount paid in connection with such repurchases or redemption does not
exceed $250,000 in any fiscal year and (b) immediately prior to and after giving
effect to such repurchase or redemption, (i) no Default or Event of Default
shall have occurred and be continuing and (ii) Excess Availability plus
Qualified Cash shall equal or exceed $5,000,000.

 

6.11 Accounting Methods. Modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP) or enter into,
modify, or terminate any agreement currently existing, or at any time hereafter
entered into with any third party accounting firm or service bureau for the
preparation or storage of Borrower’s or its Subsidiaries’ accounting records
without said accounting firm or service bureau agreeing to provide Agent
information regarding Borrower’s and its Subsidiaries’ financial condition.

 

6.12 Investments. Except for Permitted Investments, directly or indirectly, make
or acquire any Investment or incur any liabilities (including contingent
obligations) for or in connection with any Investment; provided, however, that
(a) Borrower and its Restricted Subsidiaries shall not have cash, Cash
Equivalents and other Permitted Investments (other than in the Cash Management
Accounts) in Deposit Accounts or Securities Accounts in an aggregate amount in
excess of $100,000 at any one time unless Borrower or its Restricted Subsidiary,
as applicable, and the applicable securities intermediary or bank have entered
into Control Agreements or similar agreements governing such cash, Cash
Equivalents and other Permitted Investments in order to perfect (and further
establish) the Agent’s Liens therein; provided that, this clause (a) shall not
apply with regard to any Deposit Accounts maintained with the Huntington
National Bank so long as within 30 days of the Closing Date the Agent has
received confirmation that any funds held in such Deposit Accounts shall be
swept on a daily basis to a Deposit Account maintained with Wells Fargo Bank,
N.A., and (b) no Unrestricted Subsidiary shall have cash, Cash Equivalents in
Deposit Accounts or Securities Accounts in aggregate amount in excess of
$1,000,000 at any one time unless such cash, Cash Equivalents or other Permitted
Investments are in a Deposit Account or Securities Account subject to a Control
Agreement. Subject to the foregoing proviso, Borrower shall not and shall not
permit its Restricted Subsidiaries to establish or maintain any Deposit Account
or Securities Account unless Agent shall have received a Control Agreement in
respect of such Deposit Account or Securities Account. Notwithstanding any in
this Agreement to the contrary, if an Event of Default has occurred and is
continuing and the Agent so requests, Borrower and its Unrestricted Subsidiaries
shall, within ten (10) Business Days of such request, either (i) enter into
Control Agreements with respect to all of their respective cash, Cash
Equivalents or other such Permitted Investments or (ii) transfer all of their
cash, Cash Equivalents or other such Permitted Investments to Deposit Accounts
or Securities Accounts subject to Control Agreements.

 

6.13 Transactions with Affiliates. After the Closing Date, directly or
indirectly enter into or permit to exist any transaction with any Affiliate of
Borrower except for transactions that (a) are in the ordinary course of
Borrower’s business, (b) are upon fair and reasonable terms, (c) if they involve
one or more payments by Borrower or its Subsidiaries in excess of $100,000, are
fully disclosed to Agent, and (d) are no less favorable to Borrower or its
Subsidiaries, as applicable, than would be obtained in an arm’s length
transaction with a non-Affiliate.

 

6.14 Use of Proceeds. Use the proceeds of the Advances and the Term Loan for any
purpose other than (a) on the Closing Date, (i) to consummate the Acquisition
(including to (i) to repay in full, the outstanding principal, accrued interest,
and accrued fees and expenses owing to Existing Lender, and (ii) to pay
transactional fees, costs, and expenses incurred in connection with this
Agreement, the other Loan Documents, the Acquisition Documents and the
transactions contemplated hereby and thereby, and (b) thereafter, consistent
with the terms and conditions hereof, to finance ongoing working capital,
capital expenditures and general corporate needs of Borrower and its
Subsidiaries for their lawful and permitted purposes.

 

- 33 -



--------------------------------------------------------------------------------

6.15 Inventory and Equipment with Bailees. Store the Inventory or Equipment of
Borrower or its Restricted Subsidiaries at any time now or hereafter with a
bailee, warehouseman, or similar party.

 

6.16 Financial Covenants.

 

(a) Fail to maintain or achieve:

 

(i) Minimum EBITDA. EBITDA, measured on a month-end basis, of at least the
required amount set forth in the following table for the applicable period set
forth opposite thereto:

 

Applicable Amount

--------------------------------------------------------------------------------

  

Applicable Period

--------------------------------------------------------------------------------

$400,000

  

For the 3 month period

ending December 31, 2005

$1,400,000

  

For the 6 month period

ending March 31, 2006

$2,500,000

  

For the 9 month period

ending June 30, 2006

$5,200,000

  

For the 12 month period

ending September 30, 2006

$8,900,000

  

For the 12 month period

ending December 31, 2006

$11,900,000

  

For the 12 month period

ending March 31, 2007

$14,000,000

  

For the 12 month period ending

on the last day of each quarter thereafter

 

(ii) Leverage Ratio. A Leverage Ratio, when measured as of the date set forth
below, not to exceed the ratio set forth in the following table, measured as of
the last day of applicable period ending on the applicable date set forth
opposite thereto:

 

Applicable Ratio

--------------------------------------------------------------------------------

  

Applicable Period

--------------------------------------------------------------------------------

12.90:1.00

   December 31, 2005

6.87:1.00

   March 31, 2006

5.74:1.00

   June 30, 2006

3.46:1.00

   September 30, 2006

1.91:1.00

   December 31, 2006

1.34:1.00

   March 31, 2007

1.24:1.00

   June 30, 2007

1.15:1.00

   September 30, 2007

1.05:1.00

   December 31, 2007

1.00:1.00

  

March 31, 2008 and the last

day of each quarter thereafter

 

- 34 -



--------------------------------------------------------------------------------

(b) Capital Expenditures. Make Capital Expenditures in any fiscal year in excess
of the amount set forth in the following table for the applicable period:

 

Fiscal Year 2005


--------------------------------------------------------------------------------

  Fiscal Year 2006


--------------------------------------------------------------------------------

  Fiscal Year 2007


--------------------------------------------------------------------------------

  Fiscal Year 2008


--------------------------------------------------------------------------------

  Fiscal Year 2009


--------------------------------------------------------------------------------

$3,500,000   $ 3,500,000   $ 3,700,000   $ 4,000,000   $ 4,600,000

 

Notwithstanding the foregoing provisions of this Section 6.16, provided that no
Triggering Event Date has occurred after the Closing Date and on or prior to the
last day of any Applicable Period set forth above, the foregoing financial
covenants shall not be in effect hereunder.

 

6.17 Modification of Acquisition Documents. Amend or modify any term or
provision of the Acquisition Documents in any manner materially adverse to
Borrower, any of its Affiliates or any member of the Lender Group.

 

6.18 ERISA. Terminate or permit any of their ERISA Affiliates to, (a) terminate
any Pension Plan so as to result in a Material Adverse Change, (b) permit to
exist any ERISA Event, or any other event or condition, which presents the risk
of a material liability to any ERISA Affiliate so as to result in a Material
Adverse Change, (c) make a complete or partial withdrawal (within the meaning of
ERISA Section 4201) from any Multiemployer Plan so as to result in a Material
Adverse Change, (d) enter into any new Plan or modify any existing Plan so as to
increase its obligations thereunder which could result in a Material Adverse
Change, (e) permit the present value of all nonforfeitable accrued benefits
under any Plan (using the actuarial assumptions utilized by the PBGC upon
termination of a Plan) materially to exceed the fair market value of Plan assets
allocable to such benefits, all determined as of the most recent valuation date
for each such Plan that results in a Material Adverse Change, or (f) engage in
any transaction which would cause any obligation, or action taken or to be
taken, hereunder (or the exercise by Agent or any Lender of any of their rights
under this Agreement or the other Loan Documents) to be a non-exempt (under a
statutory or administrative class exemption) prohibited transaction under ERISA
or Section 4975 of the IRC that results in a Material Adverse Change.

 

6.19 Material Contracts. Directly or indirectly, amend, modify, alter, increase,
or change any of the terms or conditions of any Material Contract in any manner
materially adverse to Borrower or the Lender Group; provided, however, that no
such amendment, modification, alteration, increase, or change shall be permitted
with respect to the Acquisition Documents without the prior written consent of
the Required Lenders (such consent not to be unreasonably withheld or delayed).

 

6.20 Required Availability. Fail to maintain Required Availability at all times.

 

6.21 Inactive Domestic Subsidiaries. Borrower shall not permit any Inactive
Domestic Subsidiary (i) to own any assets, (ii) generate any business revenues,
or (iii) otherwise conduct any business activities.

 

- 35 -



--------------------------------------------------------------------------------

7. EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

 

7.1 If Borrower fails to pay when due and payable, or when declared due and
payable, (a) all or any portion of the Obligations consisting of interest, fees,
or charges due the Lender Group, reimbursement of Lender Group Expenses, or
other amounts (other than any portion thereof constituting principal)
constituting Obligations (including any portion thereof that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding), and
such failure continues for a period of 3 Business Days, or (b) all or any
portion of the principal of the Obligations;

 

7.2 If Borrower or any of its Subsidiaries:

 

(a) fails to perform or observe any covenant or other agreement contained in any
of Sections 2.7, 5.2, 5.3, 5.4, 5.5, 5.8, 5.12, 5.14, 5.16, 5.17, and 5.21
through 5.26 and 6.1 through 6.20 of this Agreement or Sections 6, 8 or 10 of
the Security Agreement;

 

(b) fails to perform or observe any covenant or other agreement contained in any
of Sections 5.6, 5.7, 5.9, 5.10, 5.11, 5.15, 5.18, 5.19 and 5.20 of this
Agreement and such failure continues for a period of 10 days after the earlier
of (i) the date on which such failure shall first become known to any officer of
Borrower or (ii) written notice thereof is given to Borrower by Agent; or

 

(c) fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents to which it is a party; in
each case, other than any such covenant or agreement that is the subject of
another provision of this Section 7.2 (in which event such other provision of
this Section 7.2 shall govern), and such failure continues for a period of 20
days after the earlier of (i) the date on which such failure shall first become
known to any officer of Borrower or (ii) written notice thereof is given to
Borrower by Agent;

 

7.3 If any material portion of Borrower’s or any of its Subsidiaries’ assets is
attached, seized, subjected to a writ or distress warrant, or is levied upon, or
comes into the possession of any third Person and the same is not discharged
before the earlier of 30 days after the date it first arises or 5 days prior to
the date on which such property or asset is subject to forfeiture by Borrower or
the applicable Subsidiary;

 

7.4 If an Insolvency Proceeding is commenced by Borrower or any of its
Subsidiaries;

 

7.5 If an Insolvency Proceeding is commenced against Borrower or any of its
Subsidiaries and any of the following events occur: (a) Borrower or such
Subsidiary consents to the institution of such Insolvency Proceeding against it,
(b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 60 calendar days of the date of the filing thereof, (d) an
interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, Borrower or any of its Subsidiaries, or (e) an order
for relief shall have been issued or entered therein;

 

7.6 If Borrower or any of its Subsidiaries is enjoined, restrained, or in any
way prevented by court order from continuing to conduct all or any material part
of its business affairs;

 

7.7 If one or more judgments, orders, or awards involving an aggregate amount of
$500,000, or more (except to the extent fully covered by insurance pursuant to
which the insurer has accepted liability therefor in writing) shall be entered
or filed against Borrower or any of its Subsidiaries or with respect to any of
their respective assets, and the same is not released, discharged, bonded
against, or stayed pending appeal before the earlier of 30 days after the date
it first arises or 5 days prior to the date on which such asset is subject to
being forfeited by Borrower or the applicable Subsidiary;

 

- 36 -



--------------------------------------------------------------------------------

7.8 If, with respect to any Indebtedness of Borrower or any Subsidiary involving
an aggregate amount of $500,000 or more, (i) there is a default in one or more
agreements to which Borrower or any of its Subsidiaries is a party with one or
more third Persons relative to Borrower’s or any of its Subsidiaries’
Indebtedness involving an aggregate amount of $500,000 or more, and such default
(A) occurs at the final maturity of the obligations thereunder, or (B) results
in a right by such third Person(s), irrespective of whether exercised, to
accelerate the maturity of Borrower’s or the applicable Subsidiary’s obligations
thereunder or (ii) any such Indebtedness shall be required to be prepaid or
redeemed (other than a regularly scheduled required prepayment or redemption
permitted to be made under the terms of the Loan Documents), prior to the stated
maturity date thereof;

 

7.9 If any warranty, representation, statement, or Record made herein or in any
other Loan Document or delivered to Agent or any Lender in connection with this
Agreement or any other Loan Document proves to be untrue in any material respect
as of the date of issuance or making or deemed making thereof;

 

7.10 If the obligation of any Guarantor under the Guaranty is limited or
terminated by operation of law or by such Guarantor, or any such Guarantor
becomes the subject of an Insolvency Proceeding;

 

7.11 If the Security Agreement or any other Loan Document that purports to
create a Lien, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent permitted by the terms hereof or thereof,
first priority Lien on or security interest in the Collateral covered hereby or
thereby, except as a result of a disposition of the applicable Collateral in a
transaction permitted under this Agreement; or

 

7.12 Any provision of any Loan Document shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by Borrower or its Subsidiaries, or a proceeding shall be commenced by
Borrower or its Subsidiaries, or by any Governmental Authority having
jurisdiction over Borrower or its Subsidiaries, seeking to establish the
invalidity or unenforceability thereof, or Borrower or its Subsidiaries shall
deny that Borrower or its Subsidiaries has any liability or obligation purported
to be created under any Loan Document.

 

7.13 If (a) there occurs one or more ERISA Events which individually or in the
aggregate results in or otherwise is associated with liability of Borrower, any
of its Subsidiaries, or any of their respective ERISA Affiliates that, as of
such occurrence, is a member of a “controlled group of corporations”, under
“common control” or an “affiliated service group” with Borrower or any of its
Subsidiaries within the meaning of Section 414(b), (c) or (m) of the IRC
(collectively, the “Controlled Group ERISA Affiliates”) in excess of $500,000
during the term of this Agreement (or is reasonably likely, as determined in the
reasonable judgment of Agent, to result in liability in excess of $500,000
during the term of the Agreement, to Borrower, any of its Subsidiaries or any of
their respective Controlled Group ERISA Affiliates in the case of liability of
any of their respective ERISA Affiliates that are not Controlled Group ERISA
Affiliates) in excess of $500,000 during the term of this Agreement; or
(b) there exists, an amount of unfunded benefit liabilities (as defined in
Section 4001(a)(18) of ERISA), individually or in the aggregate for all Pension
Plans maintained, sponsored or obligated to be contributed by Borrower, any of
its Subsidiaries or any of their Controlled Group ERISA Affiliates (excluding
for purposes of such computation any Pension Plans with respect to which assets
exceed benefit liabilities) which exceeds $500,000; or (c) there exists, an
amount of unfunded benefit liabilities (as defined in Section 4001(a)(18) of
ERISA), individually or in the aggregate for all Pension Plans maintained,
sponsored or obligated to be contributed by ERISA Affiliate that are not
Controlled Group ERISA Affiliates (excluding for purposes of such computation
any Pension Plans with respect to which assets exceed benefit liabilities) which
exceeds $500,000 and which is reasonably likely, as determined in the reasonable
judgment of Agent, to result in liability of Borrower, any of its Subsidiaries,
or any of their respective Controlled Group ERISA Affiliates; provided that,
with respect to each of clauses (a) through (c) above, such event or condition
is reasonably expected to result in a Material Adverse Change.

 

- 37 -



--------------------------------------------------------------------------------

8. THE LENDER GROUP’S RIGHTS AND REMEDIES.

 

8.1 Rights and Remedies. Upon the occurrence, and during the continuation, of an
Event of Default, the Required Lenders (at their election but without notice of
their election and without demand) may authorize and instruct Agent to do any
one or more of the following on behalf of the Lender Group (and Agent, acting
upon the instructions of the Required Lenders, shall do the same on behalf of
the Lender Group), all of which are authorized by Borrower:

 

(a) Declare all or any portion of the Obligations, whether evidenced by this
Agreement, by any of the other Loan Documents, or otherwise, immediately due and
payable;

 

(b) Cease advancing money or extending credit to or for the benefit of Borrower
under this Agreement, under any of the Loan Documents, or under any other
agreement between Borrower and the Lender Group;

 

(c) Terminate this Agreement and any of the other Loan Documents as to any
future liability or obligation of the Lender Group, but without affecting any of
the Agent’s Liens in the Collateral and without affecting the Obligations;

 

(d) The Lender Group shall have all other rights and remedies available at law
or in equity or pursuant to any other Loan Document.

 

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 7.4 or Section 7.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations then outstanding, together with all accrued and unpaid interest
thereon and all fees and all other amounts due under this Agreement and the
other Loan Documents, shall automatically and immediately become due and
payable, without presentment, demand, protest, or notice of any kind, all of
which are expressly waived by Borrower.

 

8.2 Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

 

9. TAXES AND EXPENSES.

 

If Borrower or any of its Subsidiaries fails to pay any monies (whether taxes,
assessments, insurance premiums, or, in the case of leased properties or assets,
rents or other amounts payable under such leases) due to third Persons, or fails
to make any deposits or furnish any required proof of payment or deposit, all as
required under the terms of this Agreement, then, Agent, in its sole discretion
and without prior notice to Borrower or any Subsidiary thereof, may do any or
all of the following: (a) make payment of the same or any part thereof, (b) set
up such reserves against Availability or the Maximum Revolver Amount as Agent
deems necessary in its Permitted Discretion to protect the Lender Group from the
exposure created by such failure, or (c) in the case of the failure to comply
with Section 5.8 hereof, obtain and maintain insurance policies of the type
described in Section 5.8 and take any action with respect to such policies as
Agent deems prudent. Any such amounts paid by Agent shall constitute Lender
Group Expenses and any such payments shall not constitute an agreement by the
Lender Group to make similar payments in the future or a waiver by the Lender
Group of any Event of Default under this Agreement. Agent need not inquire as
to, or contest the validity of, any such expense, tax, or Lien and the receipt
of the usual official notice for the payment thereof shall be conclusive
evidence that the same was validly due and owing.

 

- 38 -



--------------------------------------------------------------------------------

10. WAIVERS; INDEMNIFICATION.

 

10.1 Demand; Protest; etc. Borrower waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of documents,
instruments, chattel paper, and guarantees at any time held by the Lender Group
on which Borrower may in any way be liable.

 

10.2 The Lender Group’s Liability for Collateral. Borrower hereby agrees that:
(a) so long as Agent complies with its obligations, if any, under the Code or
other applicable law, the Lender Group shall not in any way or manner be liable
or responsible for: (i) the safekeeping of the Collateral, (ii) any loss or
damage thereto occurring or arising in any manner or fashion from any cause,
(iii) any diminution in the value thereof, or (iv) any act or default of any
carrier, warehouseman, bailee, forwarding agency, or other Person, and (b) all
risk of loss, damage, or destruction of the Collateral shall be borne by
Borrower.

 

10.3 Indemnification. Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, and damages, and all reasonable attorneys fees and disbursements
and other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution, delivery, enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby or the monitoring of Borrower’s and its
Subsidiaries’ compliance with the terms of the Loan Documents, (b) with respect
to any investigation, litigation, or proceeding related to this Agreement, any
other Loan Document, or the use of the proceeds of the credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto and (c) in
connection with or arising out of any presence or release of Hazardous Materials
at, on, under, to or from any assets or properties owned, leased or operated by
Borrower or any of its Subsidiaries or any Environmental Actions, Environmental
Liabilities and Costs or Remedial Actions related in any way to any such assets
or properties of Borrower or any of its Subsidiaries (all the foregoing,
collectively, the “Indemnified Liabilities”). The foregoing to the contrary
notwithstanding, Borrower shall have no obligation to any Indemnified Person
under this Section 10.3 with respect to any Indemnified Liability that a court
of competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Indemnified Person. This provision
shall survive the termination of this Agreement and the repayment of the
Obligations. If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which Borrower
was required to indemnify the Indemnified Person receiving such payment, the
Indemnified Person making such payment is entitled to be indemnified and
reimbursed by Borrower with respect thereto. WITHOUT LIMITATION, THE FOREGOING
INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED
LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY
NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

 

10.4 Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, neither Borrower nor any Guarantor shall assert, and Borrower
(for itself and on behalf of the Guarantors) hereby waives, any claim against
any Indemnified Person, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance, Term Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnified Person shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

 

- 39 -



--------------------------------------------------------------------------------

11. NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands by Borrower
or Agent to the other relating to this Agreement or any other Loan Document
shall be in writing and (except for financial statements and other informational
documents which may be sent by first-class mail, postage prepaid) shall be
personally delivered or sent by registered or certified mail (postage prepaid,
return receipt requested), overnight courier, electronic mail (at such email
addresses as Borrower or Agent, as applicable, may designate to each other in
accordance herewith), or telefacsimile to Borrower or Agent, as the case may be,
at its address set forth below:

 

If to Borrower:

   SUMTOTAL SYSTEMS, INC.      1808 N. Shoreline Boulevard      Mountain View,
CA 94043     

Attn: Mr. Neil Laird, Chief Financial Officer

Attn: Erika Rottenberg, Esq., General Counsel

     Fax No.:

with copies to:

   ORRICK HERRINGTON & SUTCLIFFE LLP      The Orrick Building      405 Howard
Street      San Francisco, CA 94105      Attn: Dolph Hellman, Esq.      Fax No.:
(415) 773-5759

If to Agent:

   WELLS FARGO FOOTHILL, INC.      2450 Colorado Avenue, Suite 3000 West     
Santa Monica, CA 90404      Attn: Business Finance Division Manager      Fax
No.: (310) 453-7413

with copies to:

   MORRISON & FOERSTER LLP      425 Market Street      San Francisco, CA 94105  
   Attn: F. Daniel Leventhal, Esq.      Fax No.: (415) 268-7522

 

Agent and Borrower may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, other
than notices by Agent in connection with enforcement rights against the
Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or 3 Business Days after the deposit
thereof in the mail. Borrower acknowledges and agrees that notices sent by the
Lender Group in connection with the exercise of enforcement rights against the
Collateral under the provisions of the Code shall be deemed sent when deposited
in the mail or personally delivered, or, where permitted by law, transmitted by
telefacsimile or any other method set forth above.

 

12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF

 

- 40 -



--------------------------------------------------------------------------------

THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR
THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF BOROUGH OF MANHATTAN, NEW YORK, STATE OF NEW YORK; PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO
THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).

 

(c) BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. BORROWER AND EACH MEMBER OF THE LENDER GROUP
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

 

13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 

13.1 Assignments and Participations.

 

(a) Any Lender may assign and delegate to one or more assignees (each an
“Assignee”) that are Eligible Transferees all, or any ratable part of all, of
the Obligations, the Commitments and the other rights and obligations of such
Lender hereunder and under the other Loan Documents, in a minimum amount of
$5,000,000; provided, however, that Borrower and Agent may continue to deal
solely and directly with such Lender in connection with the interest so assigned
to an Assignee until (i) written notice of such assignment, together with
payment instructions, addresses, and related information with respect to the
Assignee, have been given to Borrower and Agent by such Lender and the Assignee,
(ii) such Lender and its Assignee have delivered to Borrower and Agent an
Assignment and Acceptance, and (iii) the assigning Lender or Assignee has paid
to Agent for Agent’s separate account a processing fee in the amount of $3,500.
Anything contained herein to the contrary notwithstanding, the payment of any
fees shall not be required and the Assignee need not be an Eligible Transferee
if such assignment is in connection with any merger, consolidation, sale,
transfer, or other disposition of all or any substantial portion of the business
or loan portfolio of the assigning Lender.

 

(b) From and after the date that Agent notifies the assigning Lender (with a
copy to Borrower) that it has received an executed Assignment and Acceptance and
payment of the above-referenced processing fee, (i) the Assignee thereunder
shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance, shall have
the rights and obligations of a Lender under the Loan Documents, and (ii) the
assigning Lender shall, to the extent that rights and obligations hereunder and
under the other Loan Documents have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (except with respect to
Section 10.3 hereof) and be released from any future obligations under this
Agreement (and in the case of an Assignment and Acceptance covering

 

- 41 -



--------------------------------------------------------------------------------

all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement and the other Loan Documents, such Lender shall cease to be
a party hereto and thereto), and such assignment shall effect a novation between
Borrower and the Assignee; provided, however, that nothing contained herein
shall release any assigning Lender from obligations that survive the termination
of this Agreement, including such assigning Lender’s obligations under Article
16 and Section 16.7 of this Agreement.

 

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (1) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(2) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower and its
Subsidiaries or the performance or observance by Borrower or any Guarantor of
any of its obligations under this Agreement or any other Loan Document furnished
pursuant hereto, (3) such Assignee confirms that it has received a copy of this
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance, (4) such Assignee will, independently and without
reliance upon Agent, such assigning Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and the other Loan Documents, (5) such Assignee appoints and
authorizes Agent to take such actions and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to Agent, by the terms
hereof, together with such powers as are reasonably incidental thereto, and
(6) such Assignee agrees that it will perform all of the obligations which by
the terms of this Agreement are required to be performed by it as a Lender.

 

(d) Immediately upon Agent’s receipt of the required processing fee payment and
the fully executed Assignment and Acceptance, this Agreement shall be deemed to
be amended to the extent, but only to the extent, necessary to reflect the
addition of the Assignee and the resulting adjustment of the Commitments arising
therefrom. The Commitment allocated to each Assignee shall reduce such
Commitments of the assigning Lender pro tanto.

 

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in its
Obligations, the Commitment, and the other rights and interests of that Lender
(the “Originating Lender”) hereunder and under the other Loan Documents;
provided, however, that (i) the Originating Lender shall remain a “Lender” for
all purposes of this Agreement and the other Loan Documents and the Participant
receiving the participating interest in the Obligations, the Commitments, and
the other rights and interests of the Originating Lender hereunder shall not
constitute a “Lender” hereunder or under the other Loan Documents and the
Originating Lender’s obligations under this Agreement shall remain unchanged,
(ii) the Originating Lender shall remain solely responsible for the performance
of such obligations, (iii) Borrower, Agent, and the Lenders shall continue to
deal solely and directly with the Originating Lender in connection with the
Originating Lender’s rights and obligations under this Agreement and the other
Loan Documents, (iv) no Lender shall transfer or grant any participating
interest under which the Participant has the right to approve any amendment to,
or any consent or waiver with respect to, this Agreement or any other Loan
Document, except to the extent such amendment to, or consent or waiver with
respect to this Agreement or of any other Loan Document would (A) extend the
final maturity date of the Obligations hereunder in which such Participant is
participating, (B) reduce the interest rate applicable to the Obligations
hereunder in which such Participant is participating, (C) release all or
substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender, or (E) change the amount or due dates of
scheduled principal repayments or prepayments or premiums, and (v) all amounts
payable by Borrower hereunder shall be determined as if such Lender had not sold
such participation, except

 

- 42 -



--------------------------------------------------------------------------------

that, if amounts outstanding under this Agreement are due and unpaid, or shall
have been declared or shall have become due and payable upon the occurrence of
an Event of Default, each Participant shall be deemed to have the right of set
off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrower, the Collections of Borrower or its Subsidiaries, the
Collateral, or otherwise in respect of the Obligations. No Participant shall
have the right to participate directly in the making of decisions by the Lenders
among themselves.

 

(f) In connection with any such assignment or participation or proposed
assignment or participation, a Lender may, subject to the provisions of
Section 16.7, disclose all documents and information which it now or hereafter
may have relating to Borrower and its Subsidiaries and their respective
businesses.

 

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

 

13.2 Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that Borrower may not assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio. No consent to assignment by the Lenders shall
release Borrower from its obligations hereunder or under any other Loan
Document. A Lender may assign this Agreement and the other Loan Documents and
its rights and duties hereunder and thereunder pursuant to Section 13.1 hereof
and, except as expressly required pursuant to Section 13.1 hereof, no consent or
approval by Borrower is required in connection with any such assignment.

 

14. AMENDMENTS; WAIVERS.

 

14.1 Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements), and
no consent with respect to any departure by Borrower or any Guarantor therefrom,
shall be effective unless the same shall be in writing and signed by the
Required Lenders (or by Agent at the written request of the Required Lenders)
and Borrower and then any such waiver or consent shall be effective, but only in
the specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall, unless in writing and
signed by all of the Lenders affected thereby and Borrower, do any of the
following:

 

(a) increase or extend any Commitment of any Lender,

 

(b) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

 

(c) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document,

 

(d) change the Pro Rata Share that is required to take any action hereunder,

 

(e) amend or modify this Section or any provision of the Agreement providing for
consent or other action by all Lenders,

 

(f) other than as permitted by Section 15.12, release Agent’s Lien in and to any
of the Collateral,

 

- 43 -



--------------------------------------------------------------------------------

(g) change the definition of “Required Lenders” or “Pro Rata Share”,

 

(h) contractually subordinate any of the Agent’s Liens,

 

(i) release Borrower or any Guarantor from any obligation for the payment of
money,

 

(j) change the definition of Loan Limit, Availability, Required Availability,
Maximum Revolver Amount, or Term Loan Amount, or change Section 2.1(b), or

 

(k) amend any of the provisions of Section 15.

 

and, provided further, however, that no amendment, waiver or consent shall,
unless in writing and signed by Agent, Issuing Lender, or Swing Lender, as
applicable, affect the rights or duties of Agent, Issuing Lender, or Swing
Lender, as applicable, under this Agreement or any other Loan Document. The
foregoing notwithstanding, any amendment, modification, waiver, consent,
termination, or release of, or with respect to, any provision of this Agreement
or any other Loan Document that relates only to the relationship of the Lender
Group among themselves, and that does not affect the rights or obligations of
Borrower, shall not require consent by or the agreement of Borrower.

 

14.2 Replacement of Holdout Lender.

 

(a) If any action to be taken by the Lender Group or Agent hereunder requires
the unanimous consent, authorization, or agreement of all Lenders, and a Lender
(“Holdout Lender”) fails to give its consent, authorization, or agreement, then
Agent, upon at least 5 Business Days prior irrevocable notice to the Holdout
Lender, may permanently replace the Holdout Lender with one or more substitute
Lenders (each, a “Replacement Lender”), and the Holdout Lender shall have no
right to refuse to be replaced hereunder. Such notice to replace the Holdout
Lender shall specify an effective date for such replacement, which date shall
not be later than 15 Business Days after the date such notice is given.

 

(b) Prior to the effective date of such replacement, the Holdout Lender and each
Replacement Lender shall execute and deliver an Assignment and Acceptance,
subject only to the Holdout Lender being repaid its share of the outstanding
Obligations (including an assumption of its Pro Rata Share of the Risk
Participation Liability) without any premium or penalty of any kind whatsoever.
If the Holdout Lender shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement, the
Holdout Lender shall be deemed to have executed and delivered such Assignment
and Acceptance. The replacement of any Holdout Lender shall be made in
accordance with the terms of Section 13.1. Until such time as the Replacement
Lenders shall have acquired all of the Obligations, the Commitments, and the
other rights and obligations of the Holdout Lender hereunder and under the other
Loan Documents, the Holdout Lender shall remain obligated to make the Holdout
Lender’s Pro Rata Share of Advances and to purchase a participation in each
Letter of Credit, in an amount equal to its Pro Rata Share of the Risk
Participation Liability of such Letter of Credit.

 

14.3 No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrower or any
Guarantor of any provision of this Agreement or the other Loan Documents.
Agent’s and each Lender’s rights under this Agreement and the other Loan
Documents will be cumulative and not exclusive of any other right or remedy that
Agent or any Lender may have.

 

- 44 -



--------------------------------------------------------------------------------

15. AGENT; THE LENDER GROUP.

 

15.1 Appointment and Authorization of Agent. Each Lender hereby designates and
appoints WFF as its representative under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes Agent to execute and
deliver each of the other Loan Documents on its behalf and to take such other
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to Agent by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Agent agrees to
act as such on the express conditions contained in this Section 15. The
provisions of this Section 16 (other than the proviso to Section 15.11(a))are
solely for the benefit of Agent, and the Lenders, and Borrower and its
Subsidiaries shall have no rights as a third party beneficiary of any of the
provisions contained herein. Any provision to the contrary contained elsewhere
in this Agreement or in any other Loan Document notwithstanding, Agent shall not
have any duties or responsibilities, except those expressly set forth herein,
nor shall Agent have or be deemed to have any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent; it being expressly understood and
agreed that the use of the word “Agent” is for convenience only, that WFF is
merely the representative of the Lenders, and only has the contractual duties
set forth herein. Except as expressly otherwise provided in this Agreement,
Agent shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions that Agent expressly is entitled to take or assert under or
pursuant to this Agreement and the other Loan Documents. Without limiting the
generality of the foregoing, or of any other provision of the Loan Documents
that provides rights or powers to Agent, Lenders agree that Agent shall have the
right to exercise the following powers as long as this Agreement remains in
effect: (a) maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Obligations, the Collateral,
the Collections of Borrower and its Subsidiaries, and related matters,
(b) execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents,
(c) make Advances, for itself or on behalf of Lenders as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute the Collections of
Borrower and its Subsidiaries as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management arrangements as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes with respect to the Collateral and the Collections of
Borrower and its Subsidiaries, (f) perform, exercise, and enforce any and all
other rights and remedies of the Lender Group with respect to Borrower, the
Obligations, the Collateral, the Collections of Borrower and its Subsidiaries,
or otherwise related to any of same as provided in the Loan Documents, and
(g) incur and pay such Lender Group Expenses as Agent may deem necessary or
appropriate for the performance and fulfillment of its functions and powers
pursuant to the Loan Documents.

 

15.2 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

 

15.3 Liability of Agent. None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by Borrower or any Subsidiary or
Affiliate of Borrower, or any officer or director thereof, contained in this
Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of Borrower or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the books and records or properties of Borrower or the
books or records or properties of any of Borrower’s Subsidiaries or Affiliates.

 

- 45 -



--------------------------------------------------------------------------------

15.4 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrower and the Guarantors or
counsel to any Lender), independent accountants and other experts selected by
Agent. Agent shall be fully justified in failing or refusing to take any action
under this Agreement or any other Loan Document unless Agent shall first receive
such advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the requisite Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.

 

15.5 Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, however, that
unless and until Agent has received any such request, Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable.

 

15.6 Credit Decision. Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by Agent
hereinafter taken, including any review of the affairs of Borrower and its
Subsidiaries or Affiliates, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to any Lender. Each Lender represents to
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of
Borrower and any other Person party to a Loan Document, and all applicable bank
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to Borrower. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrower and any other Person party
to a Loan Document. Except for notices, reports, and other documents expressly
herein required to be furnished to the Lenders by Agent, Agent shall not have
any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of Borrower and any other Person party
to a Loan Document that may come into the possession of any of the Agent-Related
Persons.

 

- 46 -



--------------------------------------------------------------------------------

15.7 Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Borrower or any Guarantor is obligated to
reimburse Agent or Lenders for such expenses pursuant to this Agreement or
otherwise. Agent is authorized and directed to deduct and retain sufficient
amounts from the Collections of Borrower and its Subsidiaries received by Agent
to reimburse Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders. In the event Agent is not reimbursed for
such costs and expenses from the Collections of Borrower and its Subsidiaries
received by Agent, each Lender hereby agrees that it is and shall be obligated
to pay to or reimburse Agent for the amount of such Lender’s Pro Rata Share
thereof. Whether or not the transactions contemplated hereby are consummated,
the Lenders shall indemnify upon demand the Agent-Related Persons (to the extent
not reimbursed by or on behalf of Borrower or any Guarantor and without limiting
the obligation of Borrower or any Guarantor to do so), according to their Pro
Rata Shares, from and against any and all Indemnified Liabilities; provided,
however, that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities resulting solely from such
Person’s gross negligence or willful misconduct nor shall any Lender be liable
for the obligations of any Defaulting Lender in failing to make an Advance or
other extension of credit hereunder. Without limitation of the foregoing, each
Lender shall reimburse Agent upon demand for such Lender’s Pro Rata Share of any
costs or out of pocket expenses (including attorneys, accountants, advisors, and
consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that Agent is not reimbursed for such expenses by or on behalf of
Borrower or the Guarantors. The undertaking in this Section shall survive the
payment of all Obligations hereunder and the resignation or replacement of
Agent.

 

15.8 Agent in Individual Capacity. WFF and its Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, acquire equity
interests in, and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with Borrower and its Subsidiaries and
Affiliates and any other Person party to any Loan Documents as though WFF were
not Agent hereunder, and, in each case, without notice to or consent of the
other members of the Lender Group. The other members of the Lender Group
acknowledge that, pursuant to such activities, WFF or its Affiliates may receive
information regarding Borrower or its Affiliates and any other Person party to
any Loan Documents that is subject to confidentiality obligations in favor of
Borrower or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms “Lender” and “Lenders” include WFF in its individual capacity.

 

15.9 Successor Agent. Agent may resign as Agent upon 45 days notice to the
Lenders. If Agent resigns under this Agreement, the Required Lenders shall
appoint a successor Agent for the Lenders. If no successor Agent is appointed
prior to the effective date of the resignation of Agent, Agent may appoint,
after consulting with the Lenders, a successor Agent. If Agent has materially
breached or failed to perform any material provision of this Agreement or of
applicable law, the Required Lenders may agree in writing to remove and replace
Agent with a successor Agent from among the Lenders. In any such event, upon the
acceptance of its appointment as successor Agent hereunder, such successor Agent
shall succeed to all the rights, powers, and duties of the retiring Agent and
the term “Agent” shall mean such successor Agent and the retiring Agent’s
appointment, powers, and duties as Agent shall be terminated. After any retiring
Agent’s resignation hereunder as Agent, the provisions of this Section 16 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement. If no successor Agent has accepted
appointment as Agent by the date which is 45 days following a retiring Agent’s
notice of resignation,

 

- 47 -



--------------------------------------------------------------------------------

the retiring Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of Agent hereunder until such
time, if any, as the Lenders appoint a successor Agent as provided for above.

 

15.10 Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting, or other business with Borrower and its
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though such Lender were not a Lender hereunder without notice to or consent of
the other members of the Lender Group. The other members of the Lender Group
acknowledge that, pursuant to such activities, such Lender and its respective
Affiliates may receive information regarding Borrower or its Affiliates and any
other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Borrower or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders acknowledge that,
in such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them. With respect to the Swing Loans and Protective Advances,
Swing Lender shall have the same rights and powers under this Agreement as any
other Lender and may exercise the same as though it were not the sub-agent of
Agent.

 

15.11 Withholding Taxes.

 

(a) All payments made by Borrower hereunder or under any note or other Loan
Document will be made without setoff, counterclaim, or other defense. In
addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes, and in the event any
deduction or withholding of Taxes is required, Borrower shall comply with the
penultimate sentence of this Section 15.11(a). “Taxes” shall mean, any taxes,
levies, imposts, duties, fees, assessments or other charges of whatever nature
now or hereafter imposed by any jurisdiction or by any political subdivision or
taxing authority thereof or therein with respect to such payments (but excluding
any tax imposed by any jurisdiction or by any political subdivision or taxing
authority thereof or therein measured by or based on the net income or net
profits of any Lender) and all interest, penalties or similar liabilities with
respect thereto. If any Taxes are so levied or imposed, Borrower agrees to pay
the full amount of such Taxes and such additional amounts as may be necessary so
that every payment of all amounts due under this Agreement, any note, or Loan
Document, including any amount paid pursuant to this Section 15.11(a) after
withholding or deduction for or on account of any Taxes, will not be less than
the amount provided for herein; provided, however, that Borrower shall not be
required to increase any such amounts if the increase in such amount payable
results from Agent’s or such Lender’s own willful misconduct or gross negligence
(as finally determined by a court of competent jurisdiction). Borrower will
furnish to Agent as promptly as possible after the date the payment of any Tax
is due pursuant to applicable law certified copies of tax receipts evidencing
such payment by Borrower.

 

(b) If a Lender claims an exemption from United States withholding tax, Lender
agrees with and in favor of Agent and Borrower, to deliver to Agent:

 

(i) if such Lender claims an exemption from United States withholding tax
pursuant to its portfolio interest exception, (A) a statement of the Lender,
signed under penalty of perjury, that it is not a (I) a “bank” as described in
Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder of Borrower (within the
meaning of Section 871(h)(3)(B) of the IRC), or (III) a controlled foreign
corporation related to Borrower within the meaning of Section 864(d)(4) of the
IRC, and (B) a properly completed and executed IRS Form W-8BEN, before receiving
its first payment under this Agreement and at any other time reasonably
requested by Agent or Borrower;

 

(ii) if such Lender claims an exemption from, or a reduction of, withholding tax
under a United States tax treaty, properly completed and executed IRS Form
W-8BEN before receiving its first payment under this Agreement and at any other
time reasonably requested by Agent or Borrower;

 

- 48 -



--------------------------------------------------------------------------------

(iii) if such Lender claims that interest paid under this Agreement is exempt
from United States withholding tax because it is effectively connected with a
United States trade or business of such Lender, two properly completed and
executed copies of IRS Form W-8ECI before receiving its first payment under this
Agreement and at any other time reasonably requested by Agent or Borrower; or;

 

(iv) such other form or forms, including IRS Form W-9, as may be required under
the IRC or other laws of the United States as a condition to exemption from, or
reduction of, United States withholding or backup withholding tax before
receiving its first payment under this Agreement and at any other time
reasonably requested by Agent or Borrower.

 

(c) If a Lender claims an exemption from withholding tax in a jurisdiction other
than the United States, Lender agrees with and in favor of Agent and Borrower,
to deliver to Agent any such form or forms, as may be required under the laws of
such jurisdiction as a condition to exemption from, or reduction of, foreign
withholding or backup withholding tax before receiving its first payment under
this Agreement and at any other time reasonably requested by Agent or Borrower.

 

(d) Lender agrees promptly to notify Agent and Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

 

(e) If any Lender claims exemption from, or reduction of, withholding tax and
such Lender sells, assigns, grants a participation in, or otherwise transfers
all or part of the Obligations of Borrower to such Lender, such Lender agrees to
notify Agent and Borrower of the percentage amount in which it is no longer the
beneficial owner of Obligations of Borrower to such Lender. To the extent of
such percentage amount, Agent and Borrower will treat such Lender’s
documentation provided pursuant to Sections 16.11(b) or 16.11(c) as no longer
valid. With respect to such percentage amount, Lender may provide new
documentation, pursuant to Sections 16.11 (b) or 16.11(c), if applicable.

 

(f) If any Lender is entitled to a reduction in the applicable withholding tax,
Agent may withhold from any interest payment to such Lender an amount equivalent
to the applicable withholding tax after taking into account such reduction. If
the forms or other documentation required by subsection (b) or (c) of this
Section 15.11 are not delivered to Agent, then Agent may withhold from any
interest payment to such Lender not providing such forms or other documentation
an amount equivalent to the applicable withholding tax.

 

(g) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent did not properly withhold tax from
amounts paid to or for the account of any Lender due to a failure on the part of
the Lender (because the appropriate form was not delivered, was not properly
executed, or because such Lender failed to notify Agent of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason) such Lender shall indemnify and hold
Agent harmless for all amounts paid, directly or indirectly, by Agent, as tax or
otherwise, including penalties and interest, and including any taxes imposed by
any jurisdiction on the amounts payable to Agent under this Section 15.11,
together with all costs and expenses (including attorneys fees and expenses).
The obligation of the Lenders under this subsection shall survive the payment of
all Obligations and the resignation or replacement of Agent.

 

(h) If the Agent, a Lender or the Issuing Lender determines, in its sole
discretion, that it has received a refund of any Taxes as to which it has been
indemnified by Borrower or with respect to which Borrower has paid additional
amounts pursuant to this Section, it shall credit to Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by Borrower under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Agent, such
Lender or the Issuing Lender, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that Borrower, upon the request of the Agent, such Lender
or the Issuing Lender, agrees to repay the amount paid over to Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Agent, such Lender

 

- 49 -



--------------------------------------------------------------------------------

or the Issuing Lender in the event the Agent, such Lender or the Issuing Lender
is required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require the Agent, any Lender or the Issuing Lender to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to Borrower or any other Person.

 

(i) If any Lender requests compensation under Section 2.13 or if Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of this Section 15.11, then, upon notice to such
Lender and Agent, such Lender shall use reasonable efforts to designate a
different one of its lending offices or to assign its rights and obligations
hereunder to another of its offices or branches and such other office or branch
is reasonably acceptable to Agent, if (i) in the reasonable judgment of such
Lender, such designation or assignment would eliminate or reduce amounts payable
pursuant to Section 2.13 or this Section 15.11 in the future, and (ii) in the
reasonable judgment of such Lender, such designation or assignment would not
subject it to any material unreimbursed cost or expense and would not otherwise
be materially disadvantageous to it. If, after such reasonable efforts, such
affected Lender does not so designate a different one of its lending offices or
assign its rights to another of its offices or branches so as to eliminate
Borrower’s obligation to pay any future amounts to such Lender pursuant to
Sections 2.13 or 15.11, then Borrower (without prejudice to any amounts then due
to such affected Lender under Section 2.13 or 15.11) may designate another
Lender acceptable to Agent to purchase the Obligations owed to such affected
Lender and such affected Lender’s rights hereunder and with respect thereto,
such affected Lender shall assign to the replacement Lender its Obligations,
without recourse upon or warranty by (except as to title) such affected Lender,
and upon such purchase by the replacement Lender, in accordance with and subject
to the terms an conditions of Section 15.1, such replacement Lender shall be
deemed to be a “Lender” for purposes of this Agreement and such affected Lender
shall cease to be a “Lender” for purposes of this Agreement. Borrower agrees to
pay all reasonable costs and expenses incurred by such affected Lender in
connection with any such designation or assignment.

 

15.12 Collateral Matters.

 

(a) The Lenders hereby irrevocably authorize Agent, at its option and in its
sole discretion, to release any Lien on any Collateral (i) upon the termination
of the Commitments and payment and satisfaction in full by Borrower of all
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Borrower certifies to
Agent that the sale or disposition is permitted under Section 6.4 of this
Agreement or the other Loan Documents (and Agent may rely conclusively on any
such certificate, without further inquiry), (iii) constituting property in which
Borrower or its Subsidiaries owned no interest at the time the Agent’s Lien was
granted nor at any time thereafter, or (iv) constituting property leased to
Borrower or its Subsidiaries under a lease that has expired or is terminated in
a transaction permitted under this Agreement. Except as provided above, Agent
will not execute and deliver a release of any Lien on any Collateral without the
prior written authorization of (y) if the release is of all or substantially all
of the Collateral, all of the Lenders, or (z) otherwise, the Required Lenders.
Upon request by Agent or Borrower at any time, the Lenders will confirm in
writing Agent’s authority to release any such Liens on particular types or items
of Collateral pursuant to this Section 15.12; provided, however, that (1) Agent
shall not be required to execute any document necessary to evidence such release
on terms that, in Agent’s opinion, would expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of Borrower or any
Guarantor in respect of) all interests retained by Borrower or any Guarantor,
including, the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.

 

(b) Agent shall have no obligation whatsoever to any of the Lenders to assure
that the Collateral exists or is owned by Borrower or is cared for, protected,
or insured or has been encumbered, or that the Agent’s Liens have been properly
or sufficiently or lawfully created, perfected, protected, or enforced or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure or fidelity, or to continue
exercising, any of the rights, authorities and powers granted or available to
Agent pursuant to any of the Loan Documents, it being understood and agreed that
in respect of the Collateral,

 

- 50 -



--------------------------------------------------------------------------------

or any act, omission, or event related thereto, subject to the terms and
conditions contained herein, Agent may act in any manner it may deem
appropriate, in its sole discretion given Agent’s own interest in the Collateral
in its capacity as one of the Lenders and that Agent shall have no other duty or
liability whatsoever to any Lender as to any of the foregoing, except as
otherwise provided herein.

 

15.13 Restrictions on Actions by Lenders; Sharing of Payments.

 

(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to Borrower or any Guarantor or any deposit
accounts of Borrower or any Guarantor now or hereafter maintained with such
Lender. Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings,
to foreclose any Lien on, or otherwise enforce any security interest in, any of
the Collateral.

 

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s ratable portion of all such
distributions by Agent, such Lender promptly shall (1) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (2) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

 

15.14 Agency for Perfection. Agent hereby appoints each other Lender as its
agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting the Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Code can be perfected only by possession or
control. Should any Lender obtain possession or control of any such Collateral,
such Lender shall notify Agent thereof, and, promptly upon Agent’s request
therefor shall deliver possession or control of such Collateral to Agent or in
accordance with Agent’s instructions.

 

15.15 Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders shall be made by bank wire transfer of immediately available funds
pursuant to such wire transfer instructions as each party may designate for
itself by written notice to Agent. Concurrently with each such payment, Agent
shall identify whether such payment (or any portion thereof) represents
principal, premium, fees, or interest of the Obligations.

 

15.16 Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees that any action
taken by Agent in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

 

- 51 -



--------------------------------------------------------------------------------

15.17 Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By becoming a party to this Agreement,
each Lender:

 

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report (each a
“Report” and collectively, “Reports”) prepared by or at the request of Agent,
and Agent shall so furnish each Lender with such Reports,

 

(b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

 

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Borrower and will
rely significantly upon Borrower’s and its Subsidiaries’ books and records, as
well as on representations of Borrower’s personnel,

 

(d) agrees to keep all Reports and other material, non-public information
regarding Borrower and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 16.7, and

 

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any such other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

 

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower or any of its Subsidiaries to Agent that has not
been contemporaneously provided by Borrower or any of its Subsidiaries to such
Lender, and, upon receipt of such request, Agent promptly shall provide a copy
of same to such Lender, (y) to the extent that Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from Borrower and its Subsidiaries, any Lender may, from time to time,
reasonably request Agent to exercise such right as specified in such Lender’s
notice to Agent, whereupon Agent promptly shall request of Borrower or the
applicable Subsidiaries the additional reports or information reasonably
specified by such Lender, and, upon receipt thereof from Borrower or the
applicable Subsidiaries, Agent promptly shall provide a copy of same to such
Lender, and (z) any time that Agent renders to Borrower a statement regarding
the Loan Account, Agent shall send a copy of such statement to each Lender.

 

15.18 Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to Borrower or any other Person for any failure by any other
Lender to fulfill its obligations to make credit available hereunder, nor to
advance for it or on its behalf in connection with its Commitment, nor to take
any other action on its behalf hereunder or in connection with the financing
contemplated herein.

 

- 52 -



--------------------------------------------------------------------------------

15.19 Bank Product Providers. Each Bank Product Provider shall be deemed a party
hereto for purposes of any reference in a Loan Document to the parties for whom
Agent is acting; it being understood and agreed that the rights and benefits of
such Bank Product Provider under the Loan Documents consist exclusively of such
Bank Product Provider’s right to share in payments and collections out of the
Collateral as more fully set forth herein. In connection with any such
distribution of payments and collections, Agent shall be entitled to assume no
amounts are due to any Bank Product Provider unless such Bank Product Provider
has notified Agent in writing of the amount of any such liability owed to it
prior to such distribution.

 

16. GENERAL PROVISIONS.

 

16.1 Effectiveness. This Agreement shall be binding and deemed effective when
executed by Borrower, Agent, and each Lender whose signature is provided for on
the signature pages hereof.

 

16.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

 

16.3 Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Borrower, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.

 

16.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

16.5 Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

 

16.6 Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations by Borrower or any Guarantor or the transfer to the Lender Group
of any property should for any reason subsequently be declared to be void or
voidable under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if the Lender Group is
required to repay or restore, in whole or in part, any such Voidable Transfer,
or elects to do so upon the reasonable advice of its counsel, then, as to any
such Voidable Transfer, or the amount thereof that the Lender Group is required
or elects to repay or restore, and as to all reasonable costs, expenses, and
attorneys fees of the Lender Group related thereto, the liability of Borrower or
any Guarantor automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made.

 

16.7 Confidentiality. Agent and Lenders each individually (and not jointly or
jointly and severally) agree that material, non-public information regarding
Borrower and its Subsidiaries, their

 

- 53 -



--------------------------------------------------------------------------------

operations, assets, and existing and contemplated business plans shall be
treated by Agent and the Lenders in a confidential manner, and shall not be
disclosed by Agent and the Lenders to Persons who are not parties to this
Agreement, except: (a) to attorneys for and other advisors, accountants,
auditors, and consultants to any member of the Lender Group, (b) to Subsidiaries
and Affiliates of any member of the Lender Group (including the Bank Product
Providers), provided that any such Subsidiary or Affiliate shall have agreed to
receive such information hereunder subject to the terms of this Section 16.7,
(c) as may be required by statute, decision, or judicial or administrative
order, rule, or regulation, (d) as may be agreed to in advance by Borrower or
its Subsidiaries or as requested or required by any Governmental Authority
pursuant to any subpoena or other legal process, (e) as to any such information
that is or becomes generally available to the public (other than as a result of
prohibited disclosure by Agent or the Lenders), (f) in connection with any
assignment, prospective assignment, sale, prospective sale, participation or
prospective participations, or pledge or prospective pledge of any Lender’s
interest under this Agreement, provided that any such assignee, prospective
assignee, purchaser, prospective purchaser, participant, prospective
participant, pledgee, or prospective pledgee shall have agreed in writing to
receive such information hereunder subject to the terms of this Section, and
(g) in connection with any litigation or other adversary proceeding involving
parties hereto which such litigation or adversary proceeding involves claims
related to the rights or duties of such parties under this Agreement or the
other Loan Documents. The provisions of this Section 16.7 shall survive for 2
years after the payment in full of the Obligations.

 

16.8 Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

 

16.9 Public Disclosure. Borrower agrees that neither it nor any of its
Affiliates will issue any press release or other public disclosure using the
name of Agent, any Lender or any of their respective Affiliates or referring to
this Agreement or any other Loan Document without the prior written consent of
Agent and such Lender, except to the extent that Borrower or such Affiliate is
required to do so under applicable law (in which event, Borrower or such
Affiliate, as applicable, will consult with Agent and such Lender before issuing
such press release or other public disclosure). Borrower hereby authorizes Agent
and each Lender, after consultation with Borrower, to advertise the closing of
the transactions contemplated by this Agreement, and to make appropriate
announcements of the financial arrangements entered into among the parties
hereto, as Agent and the Lenders shall deem appropriate, including announcements
commonly known as tombstones, in such trade publications, business journals,
newspapers of general circulation and to such selected parties as Agent or such
Lender shall deem appropriate.

 

[Signature pages to follow.]

 

- 54 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

SUMTOTAL SYSTEMS, INC.,

a Delaware corporation, as Borrower

By:  

 

--------------------------------------------------------------------------------

Name:   Neil J. Laird Title:   Executive VP and Chief Financial Officer

 

S-1



--------------------------------------------------------------------------------

WELLS FARGO FOOTHILL, INC.,

a California corporation, as Agent and as a Lender

By:  

 

--------------------------------------------------------------------------------

Name:   Todd Nakamoto Title:   Vice President

 

S-2



--------------------------------------------------------------------------------

Final Form

 

EXHIBIT A-1

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Assignment Agreement”) is
entered into as of              between                          (the
“Assignor”) and                          (the “Assignee”). Reference is made to
the credit agreement described in Annex I hereto (the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Credit Agreement.

 

1. In accordance with the terms and conditions of Section 13 of the Credit
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor without recourse and
without representation or warranty (except as provided in this Assignment
Agreement), that interest in and to the Assignor’s rights and obligations under
the Loan Documents as of the date hereof with respect to the Obligations owing
to the Assignor, and the Assignor’s portion of the Commitments, all to the
extent specified on Annex I.

 

2. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby;
(b) makes no representation or warranty and assumes no responsibility with
respect to (i) any statements, representations or warranties made in or in
connection with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrower or any Guarantor or the performance or
observance by Borrower or any Guarantor of any of their respective obligations
under the Loan Documents or any other instrument or document furnished pursuant
thereto, and (d) represents and warrants that the amount set forth as the
Purchase Price on Annex I represents the amount owed by Borrower to Assignor
with respect to Assignor’s share of the Term Loan and the Advances assigned
hereunder, as reflected on the Assignor’s books and records.

 

3. The Assignee represents and warrants that (a) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby and
(b) that this Assignment Agreement has been duly authorized, executed and
delivered by the Assignee and that this Assignment Agreement constitutes a
legal, valid and binding obligation of the Assignee, enforceable in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, moratorium or other similar laws affecting creditors’ rights
generally and by general equitable principles.

 

4. The Assignee (a) confirms that it has received copies of the Credit
Agreement, and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement and that it is not relying upon any
representation, warranty or statement (except any such representation, warranty
or statement expressly set forth in this Assignment Agreement); (b) agrees that
it will, independently and without reliance upon Agent, Assignor, or any other
Lender, based upon such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
any action under the Loan Documents; (c) confirms that it is an Eligible
Transferee; (d) appoints and authorizes the Agent to take such action as agent
on its behalf and to exercise such powers under the Loan Documents as are
delegated to Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; [and] (e) agrees that it will perform in
accordance with their terms all of



--------------------------------------------------------------------------------

the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender. [; and (g) attaches the forms prescribed by the
Internal Revenue Service of the United States certifying as to the Assignee’s
status for purposes of determining exemption from United States withholding
taxes with respect to all payments to be made to the Assignee under the Credit
Agreement or such other documents as are necessary to indicate that all such
payments are subject to such rates at a rate reduced by an applicable tax
treaty]. The Assignor shall have no duty or responsibility either initially or
on a continuing basis to make any such investigation or any such appraisal on
behalf of the Assignee or to provide the Assignee with any credit or other
information with respect thereto, whether coming into its possession before the
making of the initial extension of credit under the Credit Agreement or at any
time or times thereafter.

 

5. Following the execution of this Assignment Agreement by the Assignor and
Assignee, the Assignor will deliver this Assignment Agreement to the Agent for
recording by the Agent. The effective date of this Assignment (the “Settlement
Date”) shall be the latest to occur of (a) the date of the execution and
delivery hereof by the Assignor and the Assignee, (b) the receipt by Agent for
its sole and separate account a processing fee in the amount of $3,500 (if
required by the Credit Agreement), (c) the receipt of any required consent of
the Agent, and (d) the date specified in Annex I.

 

6. As of the Settlement Date (a) the Assignee shall be a party to the Credit
Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents, provided, however, that nothing contained herein shall release
any assigning Lender from obligations that survive the termination of the Credit
Agreement, including such assigning Lender’s obligations under Article 15 and
Section 16.7 of the Credit Agreement.

 

7. Upon the Settlement Date, Assignee shall pay to Assignor the Purchase Price
(as set forth in Annex I). From and after the Settlement Date, Agent shall make
all payments that are due and payable to the holder of the interest assigned
hereunder (including payments of principal, interest, fees and other amounts) to
Assignor for amounts which have accrued up to but excluding the Settlement Date
and to Assignee for amounts which have accrued from and after the Settlement
Date. On the Settlement Date, Assignor shall pay to Assignee an amount equal to
the portion of any interest, fee, or any other charge that was paid to Assignor
prior to the Settlement Date on account of the interest assigned hereunder and
that are due and payable to Assignee with respect thereto, to the extent that
such interest, fee or other charge relates to the period of time from and after
the Settlement Date.

 

8. This Assignment Agreement may be executed in counterparts and by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument. This Assignment Agreement may be executed and delivered by
telecopier or other facsimile transmission all with the same force and effect as
if the same were a fully executed and delivered original manual counterpart.

 

9. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.

 

   

[NAME OF ASSIGNOR]

a                                     ,

as Assignor

    By  

 

--------------------------------------------------------------------------------

        Name:             Title:        

[NAME OF ASSIGNEE]

a                                     ,

as Assignee

    By  

 

--------------------------------------------------------------------------------

        Name:             Title:    

 

[ACCEPTED THIS      DAY OF                                 

 

WELLS FARGO FOOTHILL, INC.,

a California corporation, as Agent

By  

 

--------------------------------------------------------------------------------

    Name:         Title:]    



--------------------------------------------------------------------------------

ANNEX FOR ASSIGNMENT AND ACCEPTANCE

 

ANNEX I

 

1. Borrower: SumTotal Systems, Inc.

 

2. Name and Date of Credit Agreement:

 

Credit Agreement, dated as of October 4, 2005, by and among the Borrower, the
lenders from time to time party thereto (the “Lenders”) and Wells Fargo
Foothill, Inc., a California corporation, as the arranger and administrative
agent for the Lenders

 

3. Date of Assignment Agreement:                             4. Amounts:       
  a. Assigned Amount of Revolver Commitment    $                         b.
Assigned Amount of Advances    $                         c. Assigned Amount of
Term Loan    $                     5. Settlement Date:   
                         6. Purchase Price    $                    

 

7. Notice and Payment Instructions, etc.

 

Assignee:  

   Assignor:

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

8. Agreed and Accepted:

 

[ASSIGNOR]   [ASSIGNEE] By:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

  Title:  

 

--------------------------------------------------------------------------------

 

Accepted:

WELLS FARGO FOOTHILL, INC.,

a California corporation, as Agent

By  

 

--------------------------------------------------------------------------------

    Name:         Title:    



--------------------------------------------------------------------------------

Final Form

 

EXHIBIT C-1

 

FORM OF COMPLIANCE CERTIFICATE

 

[on Borrower’s letterhead]

 

To: Wells Fargo Foothill, Inc., as Agent

     2450 Colorado Avenue, Suite 3000 West

     Santa Monica, CA 90404

     Attn: Business Finance Division Manager

 

  Re: Compliance Certificate dated                         

 

Ladies and Gentlemen:

 

Reference is made to that certain CREDIT AGREEMENT (the “Credit Agreement”)
dated as of October 4, 2005, by and among the lenders identified on the
signature pages thereof (such lenders, together with their respective successors
and permitted assigns, are referred to hereinafter each individually as a
“Lender” and collectively as the “Lenders”), WELLS FARGO FOOTHILL, INC., a
California corporation, as the arranger and administrative agent for the Lenders
(“Agent”), and SUMTOTAL SYSTEMS, INC., a Delaware corporation (the “Borrower”.)
Capitalized terms used in this Compliance Certificate have the meanings set
forth in the Credit Agreement unless specifically defined herein.

 

Pursuant to Schedule 5.3 of the Credit Agreement, the undersigned officer of
Borrower hereby certifies that:

 

1. The financial information of Borrower and its Subsidiaries furnished in
Schedule 1 attached hereto, has been prepared in accordance with GAAP (except
for year-end adjustments and the lack of footnotes), and fairly presents in all
material respects the financial condition of Borrower and its Subsidiaries.

 

2. Such officer has reviewed the terms of the Credit Agreement and has made, or
caused to be made under his/her supervision, a review in reasonable detail of
the transactions and condition of Borrower and its Subsidiaries during the
accounting period covered by the financial statements delivered pursuant to
Schedule 5.3 of the Credit Agreement.

 

3. Such review has not disclosed the existence on and as of the date hereof, and
the undersigned does not have knowledge of the existence as of the date hereof,
of any event or condition that constitutes a Default or Event of Default, except
for such conditions or events listed on Schedule 2 attached hereto, specifying
the nature and period of existence thereof and what action Borrower and its
Subsidiaries have taken, are taking, or propose to take with respect thereto.

 

4. The representations and warranties of Borrower and its Subsidiaries set forth
in the Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date hereof (except to the extent they relate
to a specified date), except as set forth on Schedule 3 attached hereto.



--------------------------------------------------------------------------------

5. Borrower and its Subsidiaries have maintained from all times from the Closing
Date through the delivery of this Compliance Certificate Qualified Cash plus
Excess Availability of $5,000,000 or more. Qualified Cash as of the date of this
Compliance Certificate is demonstrated on Schedule 4 hereto.

 

6. [The following certification is to be included when delivered as of the end
of any fiscal year:] [Excess Cash Flow for the fiscal year most recently ended
is $             as demonstrated on Schedule 5 hereto.]

 

One of the following certifications must be delivered at the end of each
[month/quarter] that is a date as of which a financial covenant is to be tested
in accordance with Section 6.16 of the Credit Agreement:

 

7(a). [Provided that no Triggering Event Date has occurred, the following
certification may be made in lieu of certification 7(b):] Borrower and its
Subsidiaries have maintained from all times from the Closing Date through the
applicable financial covenant compliance date Qualified Cash plus Excess
Availability of $15,000,000 or more. Qualified Cash as of the date of this
Compliance Certificate is demonstrated on Schedule 4 hereto.

 

7(b). [After a Triggering Event Date, the following certification must be made:]
Borrower and its Subsidiaries are in compliance with the applicable covenants
contained in Section 6.16 of the Credit Agreement as demonstrated on Schedule 6
hereto.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this      day of                 ,         .

 

SUMTOTAL SYSTEMS, INC., a Delaware corporation

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SCHEDULE 1

 

Financial Information



--------------------------------------------------------------------------------

SCHEDULE 2

 

Default or Event of Default



--------------------------------------------------------------------------------

SCHEDULE 3

 

Representations and Warranties



--------------------------------------------------------------------------------

SCHEDULE 4

 

Qualified Cash



--------------------------------------------------------------------------------

SCHEDULE 5

 

Excess Cash Flow

 

[to be included when Compliance Certificate is delivered as of the end of any
fiscal year]



--------------------------------------------------------------------------------

SCHEDULE 6

 

Financial Covenants

 

1. Minimum EBITDA.

 

Borrower’s and its Subsidiaries’ EBITDA, measured on a month-end basis, for the
     month period ending              ,              is $            , which
amount [is/is not] greater than or equal to the amount set forth in
Section 6.16(a)(i) of the Credit Agreement specified for such corresponding
period.

 

2. Leverage Ratio.

 

Borrower’s and its Subsidiaries’ Leverage Ratio, as of the applicable 12 month
period ending             ,              is     :1.0, which [is/is not] less
than or equal to the amount set forth in Section 6.16(a)(ii) of the Credit
Agreement specified for such corresponding period.

 

3. Capital Expenditures.

 

Borrower’s and its Subsidiaries Capital Expenditures from the beginning of
Borrower’s most recent Fiscal Year to the applicable financial covenant
compliance date in such Fiscal Year is                     , which [is/is not]
less than or equal to the amount set forth in Section 6.16(b) of the Credit
Agreement for the corresponding period.



--------------------------------------------------------------------------------

Final Form

 

EXHIBIT L-1

 

FORM OF LOAN LIMITER CERTIFICATE

 

[on Borrower’s letterhead]

 

Wells Fargo Foothill, Inc., as Agent

2450 Colorado Avenue, Suite 3000 West

Santa Monica, CA 90404

Attn: Business Finance Division Manager

 

  Re: Loan Limit Certificate dated                         

 

Ladies and Gentlemen:

 

Reference is made to that certain CREDIT AGREEMENT (the “Credit Agreement”)
dated as of October 4, 2005, by and among the lenders identified on the
signature pages thereof (such lenders, together with their respective successors
and permitted assigns, are referred to hereinafter each individually as a
“Lender” and collectively as the “Lenders”), WELLS FARGO FOOTHILL, INC., a
California corporation, as the arranger and administrative agent for the Lenders
(“Agent”), SUMTOTAL SYSTEMS, INC., a Delaware corporation (“Borrower”).
Capitalized terms used in this Loan Limiter Certificate have the meanings set
forth in the Credit Agreement unless specifically defined herein.

 

Pursuant to Schedule 5.3 of the Credit Agreement, the undersigned, being an
officer of the Borrower, hereby certifies that:

 

1. The consolidated and consolidating financial information of Borrower
separately furnished to Agent for [                        ] [describe the
reporting periods] has been prepared in accordance with GAAP (except for
year-end adjustments and the lack of footnotes), is presented in a format
showing Borrower’s Recurring Revenues for the relevant six month period, and
fairly presents in all material respects the financial condition of Borrower and
its Subsidiaries.

 

2. Such officer has reviewed the terms of the Credit Agreement and has made, or
caused to be made under his/her supervision, a review in reasonable detail of
the transactions and condition of Borrower and its Subsidiaries during the
accounting periods covered by such financial statements.

 

3. Such review has not disclosed the existence on and as of the date hereof, and
the undersigned does not have knowledge of the existence as of the date hereof,
of any event or condition that constitutes a Default or Event of Default, except
for such conditions or events listed on Schedule 1 attached hereto, specifying
the nature and period of existence thereof and what action Borrower and its
Subsidiaries have taken, are taking, or propose to take with respect thereto.

 

4. The representations and warranties of Borrower and its Subsidiaries set forth
in the Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date hereof (except to the extent they relate
to a specified date), except as set forth on Schedule 2 attached hereto.

 

5. The sum of (a) Letter of Credit Usage (b) the aggregate outstanding principal
balance of the Advances, (c) the aggregate outstanding principal balance of the
Term Loan and (d) all reserves established pursuant to Section 2.1(b) of the
Credit Agreement [does/does not] exceed the Loan Limit, as demonstrated on
Schedule 3 hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Loan Limit Certificate is executed by the undersigned
this      day of                     ,         .

 

SUMTOTAL SYSTEMS, INC.,

a Delaware corporation

By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SCHEDULE 1

 

Default or Event of Default



--------------------------------------------------------------------------------

SCHEDULE 2

 

Representations and Warranties



--------------------------------------------------------------------------------

SCHEDULE 3

 

Loan Limit Calculation

 

1.

  

Recurring Revenues:

 

Recurring Revenues for the six consecutive months immediately prior to the date
of this Loan Limit Certificate:

   $             

2.

  

Loan Limit:

 

1.75 times Item 1 during the period from the Closing Date through November 30,
2005

 

1.50 times Item 1 during the period from December 1, 2005 through November 30,
2006

 

1.00 times Item 1 during the period from December 1, 2006 through the Maturity
Date

   $             



--------------------------------------------------------------------------------

Final Form

 

EXHIBIT N-1

 

FORM OF LIBOR NOTICE

 

Wells Fargo Foothill, Inc., as Agent

under the below referenced Credit Agreement

2450 Colorado Avenue

Suite 3000 West

Santa Monica, California 90404

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of October 4, 2005
(the “Credit Agreement”), by and among SUMTOTAL SYSTEMS, INC., a Delaware
corporation (the “Borrower”), the lenders from time to time party thereto (such
lenders, together with their permitted assigns, are referred to hereinafter each
individually as a “Lender” and collectively as the “Lenders”), and WELLS FARGO
FOOTHILL, INC., as the arranger and administrative agent for the Lenders (the
“Agent”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement.

 

This LIBOR Notice represents Borrower’s request to elect the LIBOR Option with
respect to [all or a portion of [outstanding Advances] [and] [or the Term Loan]
bearing interest at a rate determined by reference to the Base Rate] [the
continuation of an outstanding LIBOR Rate Loan] in the amount of $            
(the “LIBOR Rate Advance”)[, and is a written confirmation of the telephonic
notice of such election given to Agent].

 

The LIBOR Rate Advance will have an Interest Period of [1] [2] [3] [6] month[s]
commencing on                         .

 

This LIBOR Notice further confirms Borrower’s acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate under the Credit
Agreement, of the LIBOR Rate as determined pursuant to the Credit Agreement.

 

Borrower represents and warrants that (i) as of the date hereof, each
representation or warranty contained in or pursuant to any Loan Document or any
agreement, instrument, certificate, document or other writing furnished at any
time under or in connection with any Loan Document, and as of the effective date
of any advance, continuation or conversion requested above, is true and correct
in all material respects (except to the extent any representation or warranty
expressly related to an earlier date), (ii) each of the covenants and agreements
contained in any Loan Document have been performed (to the extent required to be
performed on or before the date hereof or each such effective date), and
(iii) no Default or Event of Default has occurred and is continuing on the date
hereof, nor will any thereof occur after giving effect to the request above.



--------------------------------------------------------------------------------

Wells Fargo Foothill, as Agent

Page 2

 

Dated:

 

 

--------------------------------------------------------------------------------

SUMTOTAL SYSTEMS, INC.

a Delaware corporation, as Borrower

By

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Acknowledged by:

WELLS FARGO FOOTHILL, INC.,

a California corporation, as Agent

By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Final Form

 

EXHIBIT S-1

(Form of Solvency Certificate)

 

To: Wells Fargo Foothill, Inc., as Agent

2450 Colorado Avenue, Suite 3000 West

Los Angeles, California 90404

Attn: Business Finance Division Manager

 

  Re: Solvency Certificate dated October 4, 2005

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of October 4, 2005
(the “Credit Agreement”), by and among SUMTOTAL SYSTEMS, INC., a Delaware
corporation (the “borrower”), the lenders that are signatory thereto (the
“Lenders”), and WELLS FARGO FOOTHILL, INC., a California corporation, as the
arranger and administrative agent for the Lenders. Capitalized terms used in
this Solvency Certificate have the meanings set forth in the Credit Agreement
unless specifically defined herein.

 

Pursuant to Section 4.12 of the Credit Agreement, the undersigned hereby
certifies that (i) he/she is the duly elected and acting chief financial officer
of Borrower and (ii) taking into account the transactions contemplated by the
Loan Documents and the Acquisition Documents, Borrower and each of its
Subsidiaries is Solvent as of the date hereof.

 

IN WITNESS WHEREOF, this Solvency Certificate is executed by the undersigned
this 4th day of October, 2005.

 

SUMTOTAL SYSTEMS, INC.,

a Delaware corporation

By:  

 

--------------------------------------------------------------------------------

Name:   Neil J. Laird Title:   Executive VP and Chief Financial Officer

 

S-78



--------------------------------------------------------------------------------

Schedule A-1

 

Agent’s Account

 

See Schedule A-1 to Disclosure Schedule.



--------------------------------------------------------------------------------

Schedule C-1

 

Commitments

 

Lender

--------------------------------------------------------------------------------

   Revolver
Commitment


--------------------------------------------------------------------------------

   Term Loan
Commitment


--------------------------------------------------------------------------------

   Total Commitment


--------------------------------------------------------------------------------

Wells Fargo Foothill, Inc.

   $ 5,000,000    $ 17,500,000    $ 22,500,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

All Lenders

   $ 5,000,000    $ 17,500,000    $ 22,500,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Schedule D-1

 

Designated Account

 

See Schedule D-1 to Disclosure Schedule



--------------------------------------------------------------------------------

Schedule P-1

 

Permitted Liens

 

See Schedule P-1 of that certain Disclosure Schedule to Credit Agreement, dated
as of October 4, 2005, by and among the Company, the lenders signatory thereto
(together with such other lenders as may from time to time become party thereto,
the “Lenders”) and Wells Fargo Foothill, Inc., as the Arranger and
Administrative Agent for the Lenders (the “Disclosure Schedule”).



--------------------------------------------------------------------------------

Schedule 1.1

 

As used in the Agreement, the following terms shall have the following
definitions:

 

“Account” means an account (as that term is defined in the Code).

 

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

 

“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic fund transfers through the
direct Federal Reserve Fedline system) provided by a Bank Product Provider for
the account of Borrower or its Subsidiaries.

 

“Acquired Stock” has the meaning specified therefor in the recitals to the
Agreement.

 

“Acquisition” has the meaning specified therefor in the recitals to the
Agreement.

 

“Acquisition Agreement” has the meaning specified therefor in the recitals to
the Agreement.

 

“Acquisition Documents” means the Acquisition Agreement and all other documents,
instruments and agreements executed or entered into in connection with the
Acquisition.

 

“Advances” has the meaning specified therefor in Section 2.1(a).

 

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of Section 6.13 of the Agreement: (a) any
Person which owns directly or indirectly 10% or more of the Stock having
ordinary voting power for the election of directors or other members of the
governing body of a Person or 10% or more of the partnership or other ownership
interests of a Person (other than as a limited partner of such Person) shall be
deemed an Affiliate of such Person, (b) each director (or comparable manager) of
a Person shall be deemed to be an Affiliate of such Person, and (c) each
partnership or joint venture, other than a limited partner, in which a Person is
a partner or joint venturer shall be deemed an Affiliate of such Person.

 

“Agent” has the meaning specified therefor in the preamble to the Agreement.

 

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

 

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.

 

“Agent’s Liens” means the Liens granted by Borrower or its Subsidiaries to Agent
for the benefit of the Lender Group and the Bank Product Providers under the
Loan Documents.

 

“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.

 

“Assignee” has the meaning specified therefor in Section 13.1(a).



--------------------------------------------------------------------------------

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

 

“Authorized Person” means any officer or employee of Borrower.

 

“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Advances under the Agreement (after giving effect to
all then outstanding Obligations (other than Bank Product Obligations) and all
sublimits and reserves then applicable hereunder).

 

“Bank Product” means any financial accommodation extended to Borrower or its
Subsidiaries by a Bank Product Provider (other than pursuant to the Agreement)
including: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) purchase cards, (e) ACH Transactions, (f) cash management, including
controlled disbursement, accounts or services, or (g) transactions under Hedge
Agreements.

 

“Bank Product Agreements” means those agreements entered into from time to time
by Borrower or its Subsidiaries with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.

 

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by Borrower or its
Subsidiaries to any Bank Product Provider pursuant to or evidenced by the Bank
Product Agreements and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, and including all such amounts that Borrower or its
Subsidiaries are obligated to reimburse to Agent or any member of the Lender
Group as a result of Agent or such member of the Lender Group purchasing
participations from, or executing indemnities or reimbursement obligations to, a
Bank Product Provider with respect to the Bank Products provided by such Bank
Product Provider to Borrower or its Subsidiaries.

 

“Bank Product Provider” means Wells Fargo or any of its Affiliates.

 

“Bank Product Reserve” means, as of any date of determination, the lesser of
(a) $2,000,000, and (b) the amount of reserves that Agent has established (based
upon the Bank Product Providers’ reasonable determination of the credit exposure
of Borrower and its Subsidiaries in respect of Bank Products) in respect of Bank
Products then provided or outstanding.

 

“Bankruptcy Code” means title 11 of the United States Code or any similar
legislation in a relevant jurisdiction.

 

“Base LIBOR Rate” means the rate per annum, determined by Agent in accordance
with its customary procedures, and utilizing such electronic or other quotation
sources as it considers appropriate (rounded upwards, if necessary, to the next
1/100%), to be the rate at which Dollar deposits (for delivery on the first day
of the requested Interest Period) are offered to major banks in the London
interbank market two (2) Business Days prior to the commencement of the
requested Interest Period, for a term and in an amount comparable to the
Interest Period and the amount of the LIBOR Rate Loan requested (whether as an
initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a
conversion of a Base Rate Loan to a LIBOR Rate Loan) by Borrower in accordance
with the Agreement, which determination shall be conclusive in the absence of
manifest error.



--------------------------------------------------------------------------------

“Base Rate” means, the rate of interest announced, from time to time, within
Wells Fargo at its principal office in San Francisco as its “prime rate”, with
the understanding that the “prime rate” is one of Wells Fargo’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate.

 

“Base Rate Loan” means the portion of the Advances or the Term Loan that bears
interest at a rate determined by reference to the Base Rate.

 

“Base Rate Margin” means 2.00 percentage points; provided, however, beginning
the first day of the month following delivery to Agent of a certificate of a
Responsible Officer of Borrower, in form and substance satisfactory to Agent,
evidencing that TTM EBITDA equals or exceeds $10,000,000 as of the end of the
most recent month, then the Base Rate Margin shall be 1.25 percentage points as
of such date (the “Margin Reduction Date”); provided, further, if Borrower at
any time restates or otherwise revises its financial statements (including as a
result of an audit), such that TTM EBITDA would not have equaled or exceeded
$10,000,000 as of the end of the month specified in such certificate, interest
due under the Agreement shall immediately be recalculated utilizing a Base Rate
Margin of 2.00 percentage points rate effective the Margin Reduction Date until
the delivery of a certificate of a Responsible Officer of Borrower delivered to
Agent, in form and substance satisfactory to Agent, as of the end of the most
recent month evidencing that TTM EBITDA equals or exceeds $10,000,000. Any
interest that is recalculated shall be due and payable on demand.

 

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower or any Subsidiary or ERISA Affiliate of Borrower has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.

 

“Board of Directors” means, with respect to any Person, the board of directors
(or comparable managers) of such Person or any committee thereof duly authorized
to act on behalf of the board of directors (or comparable managers).

 

“Borrower” has the meaning specified therefor in the preamble to the Agreement.

 

“Borrowing” means a borrowing hereunder consisting of Advances made on the same
day by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case
of a Swing Loan, or by Agent in the case of an Protective Advance.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of California,
except that, if a determination of a Business Day shall relate to a LIBOR Rate
Loan, the term “Business Day” also shall exclude any day on which banks are
closed for dealings in Dollar deposits in the London interbank market.

 

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed.

 

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.



--------------------------------------------------------------------------------

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit or
bankers’ acceptances maturing within 1 year from the date of acquisition thereof
issued by any bank organized under the laws of the United States or any state
thereof having at the date of acquisition thereof combined capital and surplus
of not less than $250,000,000, (e) Deposit Accounts maintained with (i) any bank
that satisfies the criteria described in clause (d) above, or (ii) any other
bank organized under the laws of the United States or any state thereof so long
as the amount maintained with any such other bank is less than or equal to
$100,000 and is insured by the Federal Deposit Insurance Corporation, and
(f) Investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (e) above.

 

“Cash Management Account” has the meaning specified therefor in Section 2.7(a).

 

“Cash Management Agreements” means those certain cash management agreements, in
form and substance reasonably satisfactory to Agent, each of which is among
Borrower or one of its Restricted Subsidiaries, Agent, and one of the Cash
Management Banks.

 

“Cash Management Bank” has the meaning specified therefor in Section 2.7(a).

 

“Cash Sweep Instruction” has the meaning specified therefor in Section 2.7(b).

 

“Change of Control” means that (a) (i) any “person” or “group” (within the
meaning of Sections 13(d) and 14(d) of the Exchange Act) becomes the beneficial
owner (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
of 35%, or more, of the Stock of Borrower having the right to vote for the
election of members of the Board of Directors or (ii) a majority of the members
of the Board of Directors do not constitute Continuing Directors or (b) Borrower
fails to own and control, directly or indirectly, 100% of the Stock of each of
its Subsidiaries.

 

“Closing Date” means the date of the making of the initial Advance (or other
extension of credit) hereunder or the date on which Agent sends Borrower a
written notice that each of the conditions precedent set forth in Section 3.1
either have been satisfied or have been waived.

 

“Closing Date Required Availability” means that the sum of (a) Excess
Availability, plus (b) Qualified Cash exceeds $20,000,000.

 

“Code” means the New York Uniform Commercial Code.

 

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Borrower or its Subsidiaries in or upon which a
Lien is granted under any of the Loan Documents.

 

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Borrower’s or its Restricted Subsidiaries’ books and records, Equipment, or
Inventory, in each case, in form and substance reasonably satisfactory to Agent.



--------------------------------------------------------------------------------

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).

 

“Commitment” means, with respect to each Lender, its Revolver Commitment, its
Term Loan Commitment, or its Total Commitment, as the context requires, and,
with respect to all Lenders, their Revolver Commitments, their Term Loan
Commitments, or their Total Commitments, as the context requires, in each case
as such Dollar amounts are set forth beside such Lender’s name under the
applicable heading on Schedule C-1 or in the Assignment and Acceptance pursuant
to which such Lender became a Lender hereunder, as such amounts may be reduced
or increased from time to time pursuant to assignments made in accordance with
the provisions of Section 13.1.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by a Responsible Officer of Borrower to Agent.

 

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Borrower on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was appointed or nominated for election to the Board of
Directors by a majority of the Continuing Directors, but excluding any such
individual originally proposed for election in opposition to the Board of
Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
Borrower and whose initial assumption of office resulted from such contest or
the settlement thereof.

 

“Control Agreement” means a control agreement (or equivalent in the case of any
Securities Account or Deposit Account outside of the United States), in form and
substance reasonably satisfactory to Agent, executed and delivered by Borrower
or one of its Restricted Subsidiaries, Agent, and the applicable securities
intermediary (with respect to a Securities Account) or bank (with respect to a
Deposit Account).

 

“Controlled Foreign Corporation” means a “controlled foreign corporation” as
defined in the IRC.

 

“Copyright Security Agreement” has the meaning specified therefor in the
Security Agreement.

 

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

 

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 

“Defaulting Lender” means any Lender that fails to make any Advance (or other
extension of credit) that it is required to make hereunder on the date that it
is required to do so hereunder.

 

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the Base
Rate Margin applicable thereto).



--------------------------------------------------------------------------------

“Deposit Account” means any deposit account (as that term is defined in the
Code).

 

“Designated Account” means the Deposit Account of Borrower identified on
Schedule D-1.

 

“Designated Account Bank” has the meaning specified therefor in Schedule D-1.

 

“Dollars” or “$” means United States dollars.

 

“EBITDA” means, with respect to any fiscal period, Borrower’s and its
Subsidiaries’ consolidated net earnings (or loss), minus extraordinary gains and
interest income, plus interest expense, up to $600,000 in respect of charges
arising from the abandonment of a lease in the United Kingdom taken no later
than June 2006, income taxes, non-cash extraordinary losses and depreciation and
amortization for such period, in each case, as determined in accordance with
GAAP.

 

“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Lender or Affiliate (other than individuals) of a Lender,
(e) so long as no Event of Default has occurred and is continuing, any other
Person approved by Agent and Borrower (which approval of Borrower shall not be
unreasonably withheld, delayed, or conditioned), and (f) during the continuation
of an Event of Default, any other Person approved by Agent.

 

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials from (a) any assets, properties, or businesses
of Borrower, its Subsidiaries, or any of their predecessors in interest,
(b) from adjoining properties or businesses, or (c) from or onto any facilities
which received Hazardous Materials generated by Borrower, its Subsidiaries, or
any of their predecessors in interest.

 

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.

 

“Environmental Liabilities” means all liabilities, monetary obligations,
Remedial Actions losses, damages, punitive damages, consequential damages,
treble damages, costs and expenses (including all reasonable fees, disbursements
and expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, by any Governmental Authority or any third party,
and which relate to any Environmental Action.



--------------------------------------------------------------------------------

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

 

“Equipment” means equipment (as that term is defined in the Code).

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means each business or entity which is, or within the last six
years was, a member of a “controlled group of corporations”, under “common
control” or an “affiliated service group” with Borrower or any of its
Subsidiaries within the meaning of Section 414(b), (c) or (m) of the IRC,
required to be aggregated with Borrower or any of its Subsidiaries under
Section 414(o) of the IRC, or is, or within the last six years was, under
“common control” with Borrower or any of its Subsidiaries, within the meaning of
Section 4001(a)(14) of ERISA.

 

“ERISA Event” means (a) a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such Section with respect to a Pension Plan,
excluding, however, such events as to which the PBGC by regulation has waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event; (b) the applicability of the requirements of
Section 4043(b) of ERISA with respect to a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, to any Pension Plan where an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such plan within the following 30
days; (c) a withdrawal by Borrower, any of its Subsidiaries, or any ERISA
Affiliate from a Pension Plan or the termination of any Pension Plan resulting
in liability under Sections 4063 or 4064 of ERISA; (d) the withdrawal of
Borrower, any of its Subsidiaries, or ERISA Affiliate in a complete or partial
withdrawal (within the meaning of Section 4203 and 4205 of ERISA) from any
Multiemployer Plan if there is any potential liability therefor, or the receipt
by Borrower, any of its Subsidiaries, or ERISA Affiliate of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA; (e) the filing of a notice of intent to terminate
a Pension Plan pursuant to Section 4041(c) of ERISA or a Multiemployer Plan
pursuant to Section 4041A of ERISA, the treatment of a plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(f) the imposition of liability on Borrower, any of its Subsidiaries, or any
ERISA Affiliate pursuant to Sections 4062(e) or 4069 of ERISA or by reason of
the application of Section 4212(c) of ERISA; (g) the failure by Borrower, any of
its Subsidiaries, or any ERISA Affiliate to make any required contribution to a
Pension Plan (or the failure to make a required contribution in any material
respect with respect to any Plan that is not a Pension Plan or a Multiemployer
Plan), or the failure to meet the minimum funding standard of Section 412 of the
IRC with respect to any Pension Plan (whether or not waived in accordance with
Section 412(d) of the IRC) or the failure to make by its due date a required
installment under Section 412(m) of the IRC with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (h) an
event or condition which might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; (i) the
imposition of any material liability under Title I or Title IV of ERISA, other
than PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
Borrower, any of its Subsidiaries or any ERISA Affiliate; (j) an application for
a funding waiver under Section 303 of ERISA or an extension of any amortization
period pursuant to Section 412 of the IRC with respect to any Pension Plan;
(k) the occurrence of a non-exempt prohibited transaction under Sections 406 or
407 of ERISA for which Borrower, or any its Subsidiaries, may be directly or
indirectly liable and which is reasonably expected to result in a material
liability to Borrower or any of its Subsidiaries; (l) a material violation of
the applicable requirements of Section 404 or 405 of ERISA or the exclusive
benefit rule under Section 401(a) of the IRC by any fiduciary or disqualified
person for which Borrower, any of its Subsidiaries or any ERISA Affiliate may be
directly or indirectly liable; (m) the occurrence of an act



--------------------------------------------------------------------------------

or omission which could give rise to the imposition on Borrower, any of its
Subsidiaries, or any ERISA Affiliate of material fines, material penalties,
material taxes or material related charges under Chapter 43 of the IRC or under
Sections 409, 502(c), (i) or (1) or 4071 of ERISA; (n) the assertion of a
material claim (other than routine claims for benefits) against any Plan or the
assets thereof, or against Borrower or any of its Subsidiaries in connection
with any such Plan; (o) receipt from the Internal Revenue Service of notice of
the failure of any Qualified Plan to qualify under Section 401(a) of the IRC, or
the failure of any trust forming part of any Qualified Plan to fail to qualify
for exemption from taxation under Section 501(a) of the IRC; (p) the imposition
of any lien on any of the rights, properties or assets of Borrower, any of its
Subsidiaries, or any ERISA Affiliate, in either case pursuant to Section 302(f)
of ERISA or Title IV of ERISA or to the penalty or excise tax provisions of the
IRC or to Section 401(a)(29) or 412(n) of the IRC; or (q) the establishment or
amendment by Borrower or any of its Subsidiaries, of any “welfare plan”, as such
term is defined in Section 3(1) of ERISA, that provides post-employment health
benefits in a manner that would materially increase the liability of Borrower or
any of its Subsidiaries.

 

“Event of Default” has the meaning specified therefor in Section 7.

 

“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables of
Borrower and its Subsidiaries aged in excess of historical levels with respect
thereto and all book overdrafts of Borrower and its Subsidiaries in excess of
historical practices with respect thereto, in each case as determined by Agent
in its Permitted Discretion.

 

“Excess Cash Flow” means, as of the date of determination and for a specified
period, (a) EBITDA for such period minus (b) Fixed Charges and Capital
Expenditures for such period.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Existing Lender” means Legent Corporation.

 

“Extraordinary Receipts” means any cash amount received by Borrower or any of
its Subsidiaries that is not received in the ordinary course of business and
which is received as a result of, without duplication, (i) foreign, United
States, state or local tax refunds (other than (A) tax refunds that are required
to be paid to Seller pursuant to the Acquisition Documents and (B) amounts
automatically applied to future tax payments or representing overpayments of
estimated taxes for the current or immediately preceding tax year), (ii) pension
plan reversions, (iii) proceeds of insurance, (iv) condemnation awards (and
payments in lieu thereof), (v) any purchase price adjustment received in
connection with any purchase agreement, (vi) judgments, proceeds of settlements
or other consideration of any kind in connection with any cause of action (other
than with respect to causes of action that result in the receipt of any tax
refund that is required to be paid to Seller pursuant to any of the Acquisition
Documents), (vii) indemnity payments or (viii) any sale of assets.

 

“Fee Letter” means that certain fee letter between Borrower and Agent, in form
and substance satisfactory to Agent.

 

“Fixed Charges” means with respect to Borrower and its Subsidiaries for any
period, the sum, without duplication, of (a) Interest Expense, (b) principal
payments required to be paid during such period in respect of Indebtedness (for
the purpose of such determination, Term Loan amortization payments made on the
first Business Day of any fiscal quarter are deemed to have been made on the
last Business Day of the immediately prior fiscal quarter), and (c) all federal,
state, local and foreign income taxes accrued for such period.



--------------------------------------------------------------------------------

“Funding Date” means the date on which a Borrowing occurs.

 

“Funding Losses” has the meaning specified therefor in Section 2.13(b)(ii).

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

 

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

 

“Guarantors” means (a) each other Restricted Subsidiary (other than an Inactive
Domestic Subsidiary) and (b) any other Person at any time providing a guaranty
in favor of Agent, for the benefit of the Lender Group and the Bank Product
Providers, with respect to the Obligations or whose assets are otherwise pledged
as security for the repayment of the Obligations; and “Guarantor” means any one
of them.

 

“Guaranty” means (a) that certain general continuing guaranty executed and
delivered by each Restricted Subsidiary (other than an Inactive Domestic
Subsidiary) in favor of Agent, for the benefit of the Lender Group and the Bank
Product Providers, in form and substance reasonably satisfactory to Agent and
(b) any other guaranty at any time executed and delivered by any other Guarantor
in favor of Agent, for the benefit of the Lender Group and the Bank Product
Providers, whether by execution of a joinder to the guaranty described in the
foregoing clause (a) or otherwise.

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, Environmental Laws as “hazardous substances,”
“hazardous materials,” “hazardous wastes,” “toxic substances,” or any other
formulation intended to define, list, or classify substances by reason of
deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, reproductive toxicity, or “EP toxicity”, (b) oil, petroleum, or
petroleum derived substances, natural gas, natural gas liquids, synthetic gas,
drilling fluids, produced waters, and other wastes associated with the
exploration, development, or production of crude oil, natural gas, or geothermal
resources, (c) any flammable substances or explosives or any radioactive
materials, and (d) asbestos in any form or electrical equipment that contains
any oil or dielectric fluid containing levels of polychlorinated biphenyls in
excess of 50 parts per million, and any other substance, the storage,
manufacture, disposal, treatment, generation, use transportation, remediation,
release into or concentration in the environment of which is prohibited,
controlled, regulated or licensed by any Governmental Authority under any
Environmental Law.

 

“Hedge Agreement” means any and all agreements or documents now existing or
hereafter entered into by Borrower or any of its Subsidiaries that provide for
an interest rate, credit, commodity or equity swap, cap, floor, collar, forward
foreign exchange transaction, currency swap, cross currency rate swap, currency
option, or any combination of, or option with respect to, these or similar
transactions, for the purpose of hedging Borrower’s or any of its Subsidiaries’
exposure to fluctuations in interest or exchange rates, loan, credit exchange,
security, or currency valuations or commodity prices.

 

“Holdout Lender” has the meaning specified therefor in Section 14.2(a).

 

“Immaterial Foreign Subsidiary” means a Subsidiary that meets both of the
following requirements: (a) such Subsidiary has aggregate consolidated assets,
based on the most recent valuation



--------------------------------------------------------------------------------

thereof, of less than two percent (2%) of the book value of the aggregate
consolidated assets of Borrower and its Subsidiaries; and (b) such Subsidiary
has aggregate consolidated revenues for the most recently completed twelve
fiscal months of such Subsidiary, of less than five percent (5%) of the
aggregate consolidated revenues of Borrower and its Subsidiaries, for such
period.

 

“Inactive Domestic Subsidiaries” has the meaning specified therefor in
Section 4.8(e).

 

“Indebtedness” means (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments and all
reimbursement or other obligations in respect of letters of credit, bankers
acceptances, hedges or derivatives, (c) all obligations as a lessee under
Capital Leases, (d) all obligations or liabilities of others secured by a Lien
on any asset of a Person or its Subsidiaries, irrespective of whether such
obligation or liability is assumed, (e) all obligations to pay the deferred
purchase price of assets (other than trade payables incurred in the ordinary
course of business), (f) all obligations due and owing under Hedge Agreements,
and (g) any obligation guaranteeing or intended to guarantee (whether directly
or indirectly guaranteed, endorsed, co-made, discounted, or sold with recourse)
any obligation of any other Person that constitutes Indebtedness under any of
clauses (a) through (f) above.

 

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3.

 

“Indemnified Person” has the meaning specified therefor in Section 10.3.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief and
including the appointment of a trustee, receiver, administrative receiver,
administrator or similar Person.

 

“Intercompany Subordination Agreement” means a subordination agreement executed
and delivered by Borrower, each of its Subsidiaries that is not an Immaterial
Foreign Subsidiary or an Inactive Domestic Subsidiary, and Agent, the form and
substance of which is reasonably satisfactory to Agent.

 

“Interest Expense” means, for any period and with respect to a specified Person,
the aggregate of the interest expense of Borrower and its Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP.

 

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, or 3 or 6 months thereafter; provided,
however, that (a) if any Interest Period would end on a day that is not a
Business Day, such Interest Period shall be extended (subject to clauses
(c)-(e) below) to the next succeeding Business Day, (b) interest shall accrue at
the applicable rate based upon the LIBOR Rate from and including the first day
of each Interest Period to, but excluding, the day on which any Interest Period
expires, (c) any Interest Period that would end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day, (d) with respect to an Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period), the Interest Period shall end on the last Business Day of
the calendar month that is 1, 2, 3 or 6 months after the date on which the
Interest Period began, as applicable, and (e) Borrower may not elect an Interest
Period which will end after the Maturity Date.



--------------------------------------------------------------------------------

“Inventory” means inventory (as that term is defined in the Code).

 

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding (a) commission, travel, and
similar advances to officers and employees of such Person made in the ordinary
course of business, and (b) bona fide Accounts arising in the ordinary course of
business consistent with past practice), purchases or other acquisitions of
Indebtedness, Stock, or all or substantially all of the assets of such other
Person (or of any division or business line of such other Person), and any other
items that are or would be classified as investments on a balance sheet prepared
in accordance with GAAP.

 

“IRC” means the Internal Revenue Code of 1986.

 

“Issuing Lender” means WFF or any other Lender that, at the request of Borrower
and with the consent of Agent, agrees, in such Lender’s sole discretion, to
become an Issuing Lender for the purpose of issuing L/Cs or L/C Undertakings
pursuant to Section 2.12.

 

“L/C” has the meaning specified therefor in Section 2.12(a).

 

“L/C Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

 

“L/C Undertaking” has the meaning specified therefor in Section 2.12(a).

 

“Lender” and “Lenders” have the respective meanings specified therefor in the
preamble to the Agreement, and shall include any other Person made a party to
the Agreement in accordance with the provisions of Section 13.1.

 

“Lender Group” means, individually and collectively, each of the Lenders
(including the Issuing Lender) and Agent.

 

“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by Borrower or its Subsidiaries under
any of the Loan Documents that are paid, advanced, or incurred by the Lender
Group, (b) fees or charges paid or incurred by Agent in connection with the
Lender Group’s transactions with Borrower or its Subsidiaries, including, fees
or charges for photocopying, notarization, couriers and messengers,
telecommunication, public record searches (including tax lien, litigation, and
UCC searches and including searches with the patent and trademark office, the
copyright office, or the department of motor vehicles), filing, recording,
publication, appraisal (including periodic collateral appraisals or business
valuations to the extent of the fees and charges (and up to the amount of any
limitation) contained in the Agreement or the Fee Letter), real estate surveys,
real estate title policies and endorsements, and environmental audits, (c) costs
and expenses incurred by Agent in the disbursement of funds to Borrower or other
members of the Lender Group (by wire transfer or otherwise), (d) charges paid or
incurred by Agent resulting from the dishonor of checks, (e) reasonable costs
and expenses paid or incurred by the Lender Group to correct any default or
enforce any provision of the Loan Documents, or in gaining possession of,
maintaining, handling, preserving, storing, shipping, selling, preparing for
sale, or advertising to sell the Collateral, or any portion thereof,
irrespective of whether a sale is consummated, (f) audit fees and expenses of
Agent related to any inspections or audits to the extent of the fees and charges
(and up to the amount of any limitation)



--------------------------------------------------------------------------------

contained in the Agreement or the Fee Letter, (g) reasonable costs and expenses
of third party claims or any other suit paid or incurred by the Lender Group in
enforcing or defending the Loan Documents or in connection with the transactions
contemplated by the Loan Documents or the Lender Group’s relationship with
Borrower or any its Subsidiaries, (h) Agent’s and each Lender’s reasonable costs
and expenses (including reasonable attorneys’ fees) incurred in advising,
structuring, drafting, reviewing, administering, syndicating, or amending the
Loan Documents, and (i) Agent’s and each Lender’s reasonable costs and expenses
(including attorneys, accountants, consultants, and other advisors fees and
expenses) incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning Borrower or
its Subsidiaries or in exercising rights or remedies under the Loan Documents),
or defending the Loan Documents, irrespective of whether suit is brought, or in
taking any Remedial Action concerning the Collateral.

 

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

 

“Letter of Credit” means an L/C or an L/C Undertaking, as the context requires.

 

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

 

“Leverage Ratio” means, as of any date of determination, the ratio of (a) the
consolidated Indebtedness of Borrower and its Subsidiaries outstanding as of
such date to (b) TTM EBITDA. Notwithstanding the foregoing, for purposes of
calculating the Leverage Ratio for the fiscal quarters ending December 31,
2005, March 31, 2006 and June 30, 2006, EBITDA shall be annualized during such
fiscal quarters such that (a) for the calculation of the Leverage Ratio as of
December 31, 2005, EBITDA for the fiscal quarter then ending will be multiplied
by four (4), (b) for the calculation of the Leverage Ratio as of March 31, 2006,
EBITDA for the two fiscal quarter period then ending will be multiplied by
two (2) and (c) for the calculation of the Leverage Ratio as of June 30, 2006,
EBITDA for the three fiscal quarter period then ending will be multiplied by one
and one-third (1 1/3). For the purpose of calculation of the Leverage Ratio,
Term Loan amortization payments made on the first Business Day of any fiscal
quarter are deemed to have been made on the last Business Day of the immediately
prior fiscal quarter.

 

“LIBOR Deadline” has the meaning specified therefor in Section 2.13(b)(i).

 

“LIBOR Notice” means a written notice in the form of Exhibit N-1.

 

“LIBOR Option” has the meaning specified therefor in Section 2.13(a).

 

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by Agent (rounded upwards, if necessary, to the next
1/100%) by dividing (a) the Base LIBOR Rate for such Interest Period, by
(b) 100% minus the Reserve Percentage. The LIBOR Rate shall be adjusted on and
as of the effective day of any change in the Reserve Percentage.

 

“LIBOR Rate Loan” means each portion of an Advance or the Term Loan that bears
interest at a rate determined by reference to the LIBOR Rate.

 

“LIBOR Rate Margin” means 3.50 percentage points; provided, however, beginning
the first day of the month following delivery to Agent of a certificate of a
Responsible Officer of Borrower, in form and substance satisfactory to Agent,
evidencing that TTM EBITDA equals or exceeds $10,000,000 as of the end of the
most recent month, then the LIBOR Rate Margin shall be 2.75



--------------------------------------------------------------------------------

percentage points as of such Margin Reduction Date; provided, further, if
Borrower at any time restates or otherwise revises its financial statements
(including as a result of an audit), such that TTM EBITDA would not have equaled
or exceeded $10,000,000 as of the end of the month specified in such
certificate, interest due under the Agreement shall immediately be recalculated
utilizing a LIBOR Rate Margin of 3.50 percentage points rate effective the
Margin Reduction Date until the delivery of a certificate of a Responsible
Officer of Borrower delivered to Agent, in form and substance satisfactory to
Agent, as of the end of the most recent month evidencing that TTM EBITDA equals
or exceeds $10,000,000. Any interest that is recalculated shall be due and
payable on demand.

 

“Lien” means any interest in an asset securing an obligation owed to, or a claim
by, any Person other than the owner of the asset, irrespective of whether
(a) such interest is based on the common law, statute, or contract, (b) such
interest is recorded or perfected, and (c) such interest is contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances. Without limiting the generality of the foregoing,
the term “Lien” includes the lien or security interest arising from a mortgage,
deed of trust, encumbrance, notice of Lien, levy or assessment, pledge,
hypothecation, assignment, deposit arrangement, security agreement, conditional
sale or trust receipt, or from a lease, consignment, or bailment for security
purposes and also includes reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Real Property.

 

“Loan Account” has the meaning specified therefor in Section 2.10.

 

“Loan Documents” means the Agreement, the Bank Product Agreements, the Cash
Management Agreements, the Control Agreements, the Fee Letter, the Guaranty, the
Intercompany Subordination Agreement, the Letters of Credit, the Mortgages, the
Security Agreement, the Solvency Certificate, the Perfection Certificate, the
Copyright Security Agreement, the Patent Security Agreement, the Trademark
Security Agreement, the Source Code Escrow Agreement, any note or notes executed
by Borrower in connection with the Agreement and payable to a member of the
Lender Group, and any other agreement entered into, now or in the future, by
Borrower and any member of the Lender Group in connection with the Agreement
(including any agreement entered into pursuant to Section 5.16).

 

“Loan Limit” means, as of any date of determination, (i) from the Closing Date
until November 30, 2005, an amount equal to 1.75 times Borrower’s Recurring
Revenues for the six-month period described in the most recent Loan Limiter
Certificate delivered under the Agreement, (ii) from December 1, 2005 until
November 30, 2006, an amount equal to 1.50 times Recurring Revenues for the
six-month period described in the most recent Loan Limiter Certificate delivered
under the Agreement, and (iii) from December 1, 2006 until the Maturity Date, an
amount equal to 1.00 times Recurring Revenues for the six-month period described
in the most recent Loan Limiter Certificate delivered under the Agreement.

 

“Loan Limiter Certificate” means a certificate in the form of Exhibit L-1.

 

“Margin Reduction Date” has the meaning specified therefor in the definition of
Base Rate Margin.

 

“Material Adverse Change” means (a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of Borrower and its Subsidiaries, taken as a whole,
(b) a material impairment of Borrower’s and its Subsidiaries’ ability to perform
their obligations under the Loan Documents to which they are parties or of the
Lender Group’s ability to enforce the Obligations or realize upon the
Collateral, or (c) a material impairment of the enforceability or priority of
the Agent’s Liens with respect to the Collateral as a result of an action or
failure to act on the part of Borrower or its Subsidiaries.



--------------------------------------------------------------------------------

“Material Contracts” means (a) the Acquisition Documents and (b) any contract or
agreement to which Borrower or any of its Subsidiaries is a party, whether
entered into as of the Closing Date or after the Closing Date, if the breach of
any such contract or agreement or the failure of any such contract or agreement
to be in full force and effect could be reasonably expected to result in a
Material Adverse Change.

 

“Maturity Date” has the meaning specified therefor in Section 3.4.

 

“Maximum Revolver Amount” means $5,000,000.

 

“Minimum Unrestricted Subsidiary Pledge Requirement” means the pledge of 65% of
the voting capital stock of such of the Borrower’s Unrestricted Subsidiaries
(including Immaterial Foreign Subsidiaries) that will ensure that the following
two conditions are met: (i) the aggregate consolidated assets, based on the most
recent valuations thereof, of all Unrestricted Subsidiaries whose voting capital
stock is pledged hereunder, plus the aggregate consolidated assets, based on the
most recent valuations thereof, of the Borrower and all Restricted Subsidiaries
(but excluding the consolidated assets of the Unrestricted Subsidiaries), shall
equal or exceed 90% of the consolidated assets, based on the most recent
valuations thereof, of the Borrower and its Subsidiaries, and (ii) the aggregate
consolidated revenues for the most recently completed twelve fiscal months of
all Unrestricted Subsidiaries whose voting capital stock is pledged hereunder,
plus the aggregate consolidated revenues for the most recently completed twelve
fiscal months of the Borrower and all Restricted Subsidiaries (but excluding the
consolidated revenues of the Unrestricted Subsidiaries), shall equal or exceed
90% of the consolidated revenues for the most recently completed twelve fiscal
months of the Borrower and its Subsidiaries.

 

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by Borrower or its
Restricted Subsidiaries in favor of Agent, in form and substance reasonably
satisfactory to Agent, that encumber the Real Property Collateral.

 

“Multiemployer Plan” means a “multiemployer plan” (within the meaning of
Section 3(37) of ERISA) to which Borrower, any of its Subsidiaries, or any ERISA
Affiliate makes, is making, is obligated, or within the last six years has been
obligated, to make contributions.

 

“Net Cash Proceeds” means (a) with respect to the issuance or incurrence of any
Indebtedness by any Person or any of its Subsidiaries, or the sale or issuance
by any Person or any of its Subsidiaries of any shares of its Stock, the
aggregate amount of cash or Cash Equivalents received (directly or indirectly)
from time to time (whether as initial consideration or through the payment or
disposition of deferred consideration) by or on behalf of such Person or such
Subsidiary in connection therewith, after deducting therefrom only (i) costs and
expenses related thereto incurred by such Person or such Subsidiary in
connection therewith (including, legal, accounting and investment banking fees,
and underwriting discounts and commissions), (ii) transfer taxes paid or payable
by such Person or such Subsidiary in connection therewith and (iii) net income
taxes to be paid in connection therewith (after taking into account any tax
credits or deductions and any tax sharing arrangements), and (b) with respect to
any Extraordinary Receipts received by any Person or any of its Subsidiaries,
the aggregate amount of cash or Cash Equivalents received (directly or
indirectly) from time to time by or on behalf of such Person or such Subsidiary
in connection therewith, after deducting therefrom only (i) reasonable costs and
expenses related to the collection thereof incurred by such Person or such
Subsidiary, (ii) net income taxes to be paid in connection therewith (after
taking into account any tax credits or deductions and any



--------------------------------------------------------------------------------

tax sharing arrangements) and (iii) the amount required to satisfy any Permitted
Liens attaching to such Extraordinary Receipts to the extent such Permitted
Liens are senior to Agent’s Lien and the satisfaction of such Permitted Liens is
required in connection with the receipt of such Extraordinary Receipts and such
Permitted Liens are actually satisfied; in the case of each of clauses (a) and
(b), to the extent, but only to the extent, that the amounts so deducted are
(x) actually paid to a Person that, except in the case of reasonable
out-of-pocket expenses, is not an Affiliate of such Person or any of its
Subsidiaries and (y) properly attributable to such transaction.

 

“Obligations” means (a) all loans (including the Term Loan), Advances, debts,
principal, interest (including any interest that accrues after the commencement
of an Insolvency Proceeding, regardless of whether allowed or allowable in whole
or in part as a claim in any such Insolvency Proceeding), contingent
reimbursement obligations with respect to outstanding Letters of Credit,
premiums, liabilities (including all amounts charged to Borrower’s Loan Account
pursuant hereto), obligations (including indemnification obligations), fees
(including the fees provided for in the Fee Letter), charges, costs, and Lender
Group Expenses (including any fees or expenses that accrue after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
owing by Borrower to the Lender Group pursuant to or evidenced by the Loan
Documents and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and (b) all Bank Product Obligations. Any reference in the
Agreement or in the Loan Documents to the Obligations shall include all or any
portion thereof and any extensions, modifications, renewals, or alterations
thereof, both prior and subsequent to any Insolvency Proceeding.

 

“Originating Lender” has the meaning specified therefor in Section 13.1(e).

 

“Overadvance” has the meaning specified therefor in Section 2.5.

 

“Participant” has the meaning specified therefor in Section 13.1(e).

 

“Patent Security Agreement” has the meaning specified therefor in the Security
Agreement.

 

“Pathlore” has the meaning specified therefor in the recitals to the Agreement.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Pension Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (a) that is or has within the last six
years maintained or sponsored by Borrower, any of its Subsidiaries, or any ERISA
Affiliate or to which Borrower, any of its Subsidiaries, or any ERISA Affiliate
has within the last six years made, or was obligated to make, contributions, and
(b) that is or was subject to Section 412 of the IRC, Section 302 of ERISA or
Title IV of ERISA.

 

“Perfection Certificate” means, collectively, the representations and warranties
of officers form submitted by Agent to Borrower and Pathlore with the Borrower
and Pathlore’s completed responses to the inquiries set forth therein, the form
and substance of such responses to be reasonably satisfactory to Agent.



--------------------------------------------------------------------------------

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.

 

“Permitted Dispositions” means (a) sales or other dispositions of Equipment that
is substantially worn, damaged, redundant or obsolete in the ordinary course of
business, (b) sales of Inventory to buyers in the ordinary course of business,
(c) the use or transfer of money or Cash Equivalents or other Permitted
Investments in a manner that is not otherwise prohibited by the terms of the
Agreement or the other Loan Documents, (d) the licensing, on a non-exclusive
basis, of patents, trademarks, copyrights, and other intellectual property
rights in the ordinary course of business, (e) dispositions of assets from
Borrower to a Restricted Subsidiary, (f) dispositions of assets from a
Restricted Subsidiary to Borrower or to another Restricted Subsidiary,
(g) dispositions of Immaterial Foreign Subsidiaries, and (h) dispositions of
assets from one Unrestricted Subsidiary to another Unrestricted Subsidiary,
Borrower or a Restricted Subsidiary.

 

“Permitted Investments” means (a) Investments in cash and Cash Equivalents,
(b) Investments in negotiable instruments for collection, (c) advances made in
connection with purchases of goods or services in the ordinary course of
business, (d) Investments received in settlement of amounts due to Borrower or
any of its Subsidiaries effected in the ordinary course of business or owing to
Borrower or any of its Subsidiaries as a result of Insolvency Proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien
in favor of Borrower or its Subsidiaries, (e) Investments existing as of the
Closing Date, (f) Investments by Borrower in any Restricted Subsidiary,
(g) Investments by any Unrestricted Subsidiary in another Unrestricted
Subsidiary, any Restricted Subsidiary or Borrower, and (h) so long as
immediately prior to and after giving effect to any Investments permitted under
this clause (h) no Default or Event of Default shall have occurred and be
continuing, (i) Investments by Borrower in SumTotal Systems Canada, Ltd. not to
exceed $250,000 per year and (ii) Investments in the Borrower’s other
Unrestricted Subsidiaries (A) (exclusive of Investments permitted by sub-clause
(B) below) not to exceed $500,000 per year, and (B) transfers of funds in the
ordinary course of business in respect of employee costs, overhead, capital
expenditures and other operating expenses.

 

“Permitted Liens” means (a) Liens held by Agent to secure the Obligations,
(b) Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over the
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests, (c) judgment Liens that do not constitute an
Event of Default under Section 7.7 of the Agreement, (d) Liens set forth on
Schedule P-1, (e) the interests of lessors under operating leases, (f) purchase
money Liens or the interests of lessors under Capital Leases to the extent that
such Liens or interests secure Permitted Purchase Money Indebtedness and so long
as such Lien attaches only to the asset purchased or acquired and the proceeds
thereof, (g) Liens arising by operation of law in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers, or suppliers, incurred in
the ordinary course of business and not in connection with the borrowing of
money, and which Liens either (i) are for sums not yet delinquent, or (ii) are
the subject of Permitted Protests, (h) Liens on amounts deposited in connection
with obtaining worker’s compensation or other unemployment insurance, (i) Liens
or deposits to secure performance of bids, tenders, or leases incurred in the
ordinary course of business and not in connection with the borrowing of money,
(j) Liens granted as security for surety or appeal bonds in connection with
obtaining such bonds in the ordinary course of business, and (k) with respect to
any Real Property, easements, rights of way, and zoning restrictions that do not
materially interfere with or impair the use or operation thereof.

 

“Permitted Protest” means the right of Borrower or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on Borrower’s or its Subsidiaries’ books and
records in such amount as is



--------------------------------------------------------------------------------

required under GAAP, (b) any such protest is instituted promptly and prosecuted
diligently by Borrower or its Subsidiary, as applicable, in good faith, and
(c) Agent is satisfied that, with respect to any such protest, the aggregate
amount of which is greater than $100,000 there will be no impairment of the
enforceability, validity, or priority of any of the Agent’s Liens.

 

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness of Borrower or any of its Restricted Subsidiaries
incurred after the Closing Date in an aggregate principal amount outstanding at
any one time not in excess of $5,000,000.

 

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

 

“Plan” means (a) an employee benefit plan (as defined in Section 3(3) of ERISA)
other than a Multiemployer Plan which is or was within the last six years
maintained or sponsored by Borrower or any of its Subsidiaries or to which
Borrower or any of its Subsidiaries has within the last six years made, or was
obligated to make, contributions, (b) a Pension Plan, or (c) a Qualified Plan.

 

“Projections” means Borrower’s and its Subsidiaries’ consolidated forecasted
(a) balance sheets, (b) profit and loss statements, and (c) cash flow
statements, all prepared on a basis consistent with their historical financial
statements, together with appropriate supporting details and a statement of
underlying assumptions.

 

“Pro Rata Share” means, as of any date of determination:

 

(a) with respect to a Lender’s obligation to make Advances and right to receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
(i) prior to the Revolver Commitments being terminated or reduced to zero, the
percentage obtained by dividing (y) such Lender’s Revolver Commitment, by
(z) the aggregate Revolver Commitments of all Lenders, and (ii) from and after
the time that the Revolver Commitments have been terminated or reduced to zero,
the percentage obtained by dividing (y) the aggregate outstanding principal
amount of such Lender’s Advances by (z) the aggregate outstanding principal
amount of all Advances,

 

(b) with respect to a Lender’s obligation to participate in Letters of Credit,
to reimburse the Issuing Lender, and right to receive payments of fees with
respect thereto, (i) prior to the Revolver Commitments being terminated or
reduced to zero, the percentage obtained by dividing (y) such Lender’s Revolver
Commitment, by (z) the aggregate Revolver Commitments of all Lenders, and
(ii) from and after the time that the Revolver Commitments have been terminated
or reduced to zero, the percentage obtained by dividing (y) the aggregate
outstanding principal amount of such Lender’s Advances by (z) the aggregate
outstanding principal amount of all Advances,

 

(c) with respect to a Lender’s obligation to make the Term Loan and right to
receive payments of interest, fees, and principal with respect thereto,
(i) prior to the making of the Term Loan, the percentage obtained by dividing
(y) such Lender’s Term Loan Commitment, by (z) the aggregate amount of all
Lenders’ Term Loan Commitments, and (ii) from and after the making of the Term
Loan, the percentage obtained by dividing (y) the principal amount of such
Lender’s portion of the Term Loan by (z) the principal amount of the Term Loan,
and

 

(d) with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 15.7), the percentage obtained
by dividing (i) such



--------------------------------------------------------------------------------

Lender’s Revolver Commitment plus the outstanding principal amount of such
Lender’s portion of the Term Loan, by (ii) the aggregate amount of Revolver
Commitments of all Lenders plus the outstanding principal amount of the Term
Loan; provided, however, that in the event the Revolver Commitments have been
terminated or reduced to zero, Pro Rata Share under this clause shall be the
percentage obtained by dividing (A) the outstanding principal amount of such
Lender’s Advances plus such Lender’s ratable portion of the Risk Participation
Liability with respect to outstanding Letters of Credit plus the outstanding
principal amount of such Lender’s portion of the Term Loan, by (B) the
outstanding principal amount of all Advances plus the aggregate amount of the
Risk Participation Liability with respect to outstanding Letters of Credit plus
the outstanding principal amount of the Term Loan.

 

“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i).

 

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
30 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

 

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrower and its Restricted
Subsidiaries that is in Deposit Accounts or in Securities Accounts, or any
combination thereof, and which such Deposit Account or Securities Account is the
subject of a Control Agreement and is maintained by a branch office of the bank
or securities intermediary located within the United States.

 

“Qualified Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (a) that is or was within the last six
years maintained or sponsored by Borrower, any of its Subsidiaries or any ERISA
Affiliate or to which Borrower, any of its Subsidiaries or any ERISA Affiliate
has within the last six years made or was obligated to make, contributions, and
(b) that is intended to be tax-qualified under Section 401(a) of the IRC.

 

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Borrower or its Subsidiaries and the improvements thereto.

 

“Real Property Collateral” means any Real Property hereafter acquired by
Borrower or its Restricted Subsidiaries.

 

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Recurring Revenue” means, as of any date of determination and for a specified
period, the total revenues of Borrower for such period that are derived from
maintenance, subscription, ASP, hosting and support of licensed products, as
reflected on Borrower’s financial statements in accordance with its historical
practices and calculated in accordance with GAAP (before giving effect to any
deferred recurring revenue write-off related to acquisitions).

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials authorized by Environmental Laws.



--------------------------------------------------------------------------------

“Replacement Lender” has the meaning specified therefor in Section 14.2(a).

 

“Report” has the meaning specified therefor in Section 15.17.

 

“Required Availability” means that the sum of (a) Excess Availability, plus
(b) Qualified Cash exceeds $5,000,000.

 

“Required Library” has the meaning specified therefor in the Security Agreement.

 

“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (d) of the definition of Pro Rata Shares) equal or
exceed 67%; provided, however, if there are two or more Lenders as of any such
date of determination, then “Required Lenders” must also be comprised of at
least two Lenders.

 

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Person.

 

“Restricted Subsidiary” means any Subsidiary of the Borrower that is (a) a
Guarantor or (b) organized under the laws of the United States or a political
subdivision thereof.

 

“Revolver Commitment” means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1.

 

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.

 

“Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrower to the Issuing Lender with respect to an
L/C Undertaking, consisting of (a) the amount available to be drawn or which may
become available to be drawn, (b) all amounts that have been paid by the Issuing
Lender to the Underlying Issuer to the extent not reimbursed by Borrower,
whether by the making of an Advance or otherwise, and (c) all accrued and unpaid
interest, fees, and expenses payable with respect thereto.

 

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Secretary” means, with respect to any Person, the duly elected or appointed
secretary or other officer of such Person charged with keeping the corporate
records of such Person.



--------------------------------------------------------------------------------

“Securities Account” means a securities account (as that term is defined in the
Code).

 

“Security Agreement” means a security agreement, in form and substance
reasonably satisfactory to Agent, executed and delivered by Borrower and any
Guarantor to Agent together with all supplements and joinders executed in
connection therewith.

 

“Seller” has the meaning specified therefor in the recitals to the Agreement.

 

“Settlement” has the meaning specified therefor in Section 2.3(e)(i).

 

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i).

 

“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts.

 

“Source Code Escrow Agreement” means that certain Source Code Escrow Agreement,
in form and substance reasonably satisfactory to Agent, among Agent, Borrower
and an escrow agent reasonably satisfactory to Agent.

 

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

 

“Solvency Certificate” means a certificate substantially in the form of Exhibit
S-1 delivered by the chief financial officer of Borrower to Agent.

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

 

“Swing Lender” means WFF or any other Lender that, at the request of Borrower
and with the consent of Agent agrees, in such Lender’s sole discretion, to
become the Swing Lender under Section 2.3(b).

 

“Swing Loan” has the meaning specified therefor in Section 2.3(b)(i).

 

“Taxes” has the meaning specified therefor in Section 15.11.

 

“Term Loan” has the meaning specified therefor in Section 2.2.

 

“Term Loan Amount” means $17,500,000.

 

“Term Loan Commitment” means, with respect to each Lender, its Term Loan
Commitment, and, with respect to all Lenders, their Term Loan Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1.



--------------------------------------------------------------------------------

“Total Commitment” means, with respect to each Lender, its Total Commitment,
and, with respect to all Lenders, their Total Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 attached hereto or on the signature page of the
Assignment and Acceptance pursuant to which such Lender became a Lender
hereunder, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1.

 

“Trademark Security Agreement” has the meaning specified therefor in the
Security Agreement.

 

“Triggering Event Date” means any date upon which the sum of (i) Qualified Cash
plus (ii) Excess Availability shall be less than $15,000,000.

 

“TTM EBITDA” means, as of any date of determination, EBITDA, as calculated on
the last day of the most recently completed calendar month (which may be such
date of determination) on a trailing twelve (12) month basis.

 

“Underlying Issuer” means a third Person which is the beneficiary of an L/C
Undertaking and which has issued a letter of credit at the request of the
Issuing Lender for the benefit of Borrower.

 

“Underlying Letter of Credit” means a letter of credit that has been issued by
an Underlying Issuer.

 

“United States” means the United States of America.

 

“Unrestricted Subsidiary” means any Subsidiary of Borrower that is not a
Restricted Subsidiary.

 

“Voidable Transfer” has the meaning specified therefor in Section 16.6.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

“WFF” means Wells Fargo Foothill, Inc., a California corporation.



--------------------------------------------------------------------------------

Schedule 2.7(a)

 

Cash Management Banks

 

1. Wells Fargo Bank, National Association

 

2. Please refer to Schedule 4.17



--------------------------------------------------------------------------------

Schedule 3.1

 

The obligation of each Lender to make its initial extension of credit provided
for in the Agreement is subject to the fulfillment, to the satisfaction of each
Lender (the making of such initial extension of credit by any Lender being
conclusively deemed to be its satisfaction or waiver of the following), of each
of the following conditions precedent:

 

(a) the Closing Date shall occur on or before October 31, 2005;

 

(b) Agent shall have received a letter duly executed by Borrower and each
Guarantor authorizing Agent to file appropriate financing statements in such
office or offices as may be necessary or, in the opinion of Agent, desirable to
perfect the security interests to be created by the Loan Documents;

 

(c) Agent shall have received (i) evidence that appropriate financing statements
have been duly filed in such office or offices as may be necessary or, in the
opinion of Agent, desirable to perfect the Agent’s Liens in and to the
Collateral and (ii) evidence that no Liens, other than Permitted Liens or Liens
which will be released as of the Closing Date, exist with respect to any
Borrower or any of its Subsidiaries or their respective assets in favor of any
Person other than Agent;

 

(d) Agent shall have received each of the following documents, in form and
substance satisfactory to Agent in its sole discretion, duly executed, and each
such document shall be in full force and effect:

 

(i) a funds flow agreement executed and delivered by Borrower, the Lenders and
Agent regarding the extensions of credit to be made on the Closing Date, the
form and substance of which is satisfactory to Agent in its sole discretion,

 

(ii) the Cash Management Agreements,

 

(iii) the Control Agreements,

 

(iv) the Security Agreement, together with (A) all certificates representing the
shares of Stock pledged thereunder along with Stock powers with respect thereto
endorsed in blank and (B) all promisorry notes pledged thereunder with allonges
endorsing such notes to Agent.

 

(v) the Fee Letter,

 

(vi) the Guaranty,

 

(vii) the Intercompany Subordination Agreement,

 

(viii) a letter, in form and substance satisfactory to Agent, from Legent
Corporation (“Existing Lender”) to Agent respecting the amount necessary to
repay in full all of the obligations of Pathlore and its Subsidiaries owing to
Existing Lender and obtain a release of all of the Liens existing in favor of
Existing Lender in and to the assets of Pathlore and its Subsidiaries, together
with termination statements and other documentation evidencing the termination
by Existing Lender of its Liens (and authorizing Agent to file the same ) in and
to the properties and assets of Pathlore and its Subsidiaries,



--------------------------------------------------------------------------------

(ix) the Perfection Certificate,

 

(x) the Solvency Certificate,

 

(xi) the Copyright Security Agreement,

 

(xii) the Patent Security Agreement, and

 

(xiii) the Trademark Security Agreement;

 

(e) Agent shall have received a certificate from the Secretary of Borrower
(i) attesting to the resolutions of Borrower’s Board of Directors authorizing
its execution, delivery, and performance of this Agreement, the other Loan
Documents and the Acquisition Documents to which Borrower is a party,
(ii) authorizing specific officers of Borrower to execute the same, and
(iii) attesting to the incumbency and signatures of such specific officers of
Borrower;

 

(f) Agent shall have received copies of Borrower’s Governing Documents, as
amended, modified, or supplemented to the Closing Date, certified by the
Secretary of Borrower;

 

(g) Agent shall have received a certificate of status with respect to Borrower,
dated within a recent date prior to the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of
Borrower, which certificate shall indicate that Borrower is in good standing in
such jurisdiction;

 

(h) Agent shall have received certificates of status with respect to Borrower,
each dated within 30 days of the Closing Date, such certificates to be issued by
the appropriate officer of the jurisdictions (other than the jurisdiction of
organization of Borrower) in which its failure to be duly qualified or licensed
would constitute a Material Adverse Change, which certificates shall indicate
that Borrower is in good standing in such jurisdictions;

 

(i) Agent shall have received a certificate from the Secretary of each Guarantor
(i) attesting to the resolutions of such Guarantor’s Board of Directors
authorizing its execution, delivery, and performance of the Loan Documents and
the Acquisition Documents to which such Guarantor is a party, (ii) authorizing
specific officers of such Guarantor to execute the same and (iii) attesting to
the incumbency and signatures of such specific officers of Guarantor;

 

(j) Agent shall have received copies of each Guarantor’s Governing Documents, as
amended, modified, or supplemented to the Closing Date, certified by the
Secretary of such Guarantor;

 

(k) Agent shall have received a certificate of status with respect to each
Guarantor, dated within a recent date prior to the Closing Date, such
certificate to be issued by the appropriate officer of the jurisdiction of
organization of such Guarantor, which certificate shall indicate that such
Guarantor is in good standing in such jurisdiction;

 

(l) Agent shall have received certificates of status with respect to each
Guarantor, each dated within 30 days of the Closing Date, such certificates to
be issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Guarantor) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Guarantor is in good standing in such
jurisdictions;



--------------------------------------------------------------------------------

(m) Agent shall have received a certificate of insurance, together with the
endorsements thereto, as are required by Section 5.8, the form and substance of
which shall be satisfactory to Agent in its sole discretion;

 

(n) Agent shall have received Collateral Access Agreements with respect to 110
110th Ave., N.E., Suite 700, Bellevue, WA 98004;

 

(o) Agent shall have received an opinion of counsel to Borrower and Guarantors
in form and substance satisfactory to Agent in its sole discretion;

 

(p) Borrower shall have the Closing Date Required Availability after giving
effect to the initial extensions of credit hereunder and the payment of all fees
and expenses required to be paid by Borrower on the Closing Date under this
Agreement, the other Loan Documents and the Acquisition Documents and Agent
shall have received satisfactory evidence of the payment of such amounts;

 

(q) Agent shall have completed its business, legal, and collateral due
diligence, including (i) a collateral audit and review of Borrower’s and its
Subsidiaries books and records and verification of Borrower’s representations
and warranties to Lender Group, the results of which shall be satisfactory to
Agent, (ii) an inspection of each of the locations where Borrower’s and its
Restricted Subsidiaries conduct business, the results of which shall be
satisfactory to Agent in its sole discretion, (iii) a review of all Material
Contracts, and (iv) a review of Borrower’s business plan;

 

(r) Agent shall have received completed reference checks with respect to
Borrower’s senior management, and any required Patriot Act compliance, the
results of which are satisfactory to Agent in its sole discretion;

 

(s) Agent shall have received a review of Borrower’s Recurring Revenues by a
third party valuation firm acceptable to Agent in its sole discretion and in
form, scope and methodology acceptable to Agent, the results of which are
satisfactory to Agent in its sole discretion;

 

(t) Agent shall have received from KPMG a due diligence report, the results of
which are satisfactory to Agent in its sole discretion;

 

(u) Agent shall have received a set of Projections of Borrower for the 3 year
period following the Closing Date (on a year by year basis, and for the 1 year
period following the Closing Date, on a quarter by quarter basis), in form and
substance (including as to scope and underlying assumptions) satisfactory to
Agent in its sole discretion;

 

(v) Borrower shall have paid all Lender Group Expenses incurred in connection
with the transactions evidenced by this Agreement;

 

(w) No Material Adverse Change shall have occurred with respect to Borrower and
its Subsidiaries since the delivery of the latest financial statements submitted
to Agent on or prior to the Closing Date;

 

(x) Borrower’s capital structure as of the Closing Date shall be materially
consistent with the business plan provided to Agent as of the Closing Date;

 

(y) Agent shall have received copies of each Acquisition Document, together with
a certificate of the Secretary of Borrower certifying that as of the Closing
Date (i) each such document is a



--------------------------------------------------------------------------------

true, correct, and complete copy thereof, (ii) such documents have been entered
into by Borrower in compliance with all Applicable Laws and all necessary
approvals and are in full force and effect, and (iii) there is no
(A) litigation, investigation or proceeding (judicial or administrative) pending
or, to the best knowledge of Borrower, threatened, against Borrower, or any of
its Subsidiaries by any Governmental Authority arising out of the transactions
contemplated by or effected in connection with the Acquisition Documents or the
Loan Documents, (B) injunction, writ or restraining order restraining or
prohibiting the transactions contemplated by the Acquisition Documents or the
consummation of the financing arrangements contemplated under the Loan
Documents, or (C) suit, action, investigation proceeding (judicial or
administrative) or ERISA Event pending or, to the best knowledge of Borrower,
threatened against Borrower or any of its Subsidiaries which could reasonably be
expected to cause a Material Adverse Change;

 

(z) Agent shall have received copies of each Material Contract, together with a
certificate of the Secretary of Borrower certifying each such document as being
a true, correct, and complete copy thereof and the results of Agent’s and its
counsel’s review thereof, and of the Borrower’s corporate structure upon
consummation of the Acquisition, shall be satisfactory to Agent in its sole
discretion;

 

(aa) all applicable waiting periods with respect to consummation of the
Acquisition shall have expired and Borrower and each of its Subsidiaries shall
have received all licenses, approvals or evidence of other actions required by
any Governmental Authority or other Person in connection with the execution and
delivery by Borrower or its Subsidiaries of the Loan Documents, the Acquisition
Documents and with the consummation of the transactions contemplated thereby;

 

(bb) in the reasonable opinion of Agent, (i) no law or regulation restrains,
prevents or imposes material adverse conditions upon any aspect of the
Acquisition and (ii) no claim, action, suit, investigation, litigation or
proceeding is pending or threatened in any court or before any Governmental
Authority which relates to the transactions contemplated hereby or by the
Acquisition Documents or which may have a material adverse effect on the
Acquisition or the ability of Borrower to perform the terms of the Loan
Documents;

 

(cc) simultaneously with the extensions of the credit by the Lenders to Borrower
on the Closing Date, the parties to the Acquisition Documents shall have
consummated all transactions contemplated thereby and furnished to Agent
evidence thereof in form and substance satisfactory to Agent in its sole
discretion; and

 

(dd) all other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Agent in its sole discretion.



--------------------------------------------------------------------------------

Schedule 4.5

 

See Schedule 4.5 to Disclosure Schedule



--------------------------------------------------------------------------------

Schedule 4.7(a)

 

Jurisdiction of Organization

 

Borrower:   Delaware DKSystems Incorporated:   Illinois



--------------------------------------------------------------------------------

Schedule 4.7(b)

 

Chief Executive Office

 

Borrower:   1808 N. Shoreline Blvd.     Mountain View, CA 94043 DKSystems
Incorporated:   444 N. Michigan Avenue, Suite #3300     Chicago, IL 60611



--------------------------------------------------------------------------------

Schedule 4.7(c)

 

Organizational Identification Number

 

Borrower:   3716692 DKSystems Incorporated:   55406731



--------------------------------------------------------------------------------

Schedule 4.7(d)

 

Commercial Tort Claims

 

Borrower:   None DKSystems Incorporated:   None



--------------------------------------------------------------------------------

Schedule 4.8(b)

 

Capitalization of Borrower

 

As of the Closing Date

 

Class of Stock

--------------------------------------------------------------------------------

  

            Authorized shares of            

capital Stock

--------------------------------------------------------------------------------

  

Issued and outstanding

            shares of capital Stock            

--------------------------------------------------------------------------------

  

            Subscriptions, options,            

warrants, or calls

(including conversion

or exchange rights), or

obligations to

repurchase or retire,

shares of Capital Stock

--------------------------------------------------------------------------------

Common   

100,000,000 (par value

of $0.001/share)

  

21,251,833

(as of September 30, 2005)

  

See Table attached

hereto as Annex 1

Preferred   

5,000,000 (par value of

$0.001/per share)

   None    None



--------------------------------------------------------------------------------

Annex 1 to Schedule 4.8(b)

 

See Schedule 4.8(b)-1 to Disclosure Schedule



--------------------------------------------------------------------------------

Schedule 4.8(c)

 

Capitalization of Subsidiaries

(other than Inactive Subsidiaries and Immaterial Foreign Subsidiaries)

 

See Schedule 4.8(c)-1 to Disclosure Schedule



--------------------------------------------------------------------------------

Schedule 4.10

 

Litigation

 

See Item 3, Part I of the Borrower’s Annual Report on Form 10-K for the fiscal
year ended December 31, 2004 and filed with the SEC on August 1, 2005, which
Item 3 is incorporated herein by this reference.



--------------------------------------------------------------------------------

Schedule 4.13(a)

 

ERISA Plans

 

1. SumTotal Systems, Inc. 401k Plan

 

2. Pathlore 401k Profit Sharing Plan (this Plan will survive the Acquisition but
will be merged into the SumTotal 401k Plan, effective January 1, 2006)



--------------------------------------------------------------------------------

Schedule 4.13(d)

 

ERISA Exceptions

 

Borrower has agreed to reimburse certain former Pathlore executives for COBRA
premiums over varying periods of time incurred by such executives after the
closing of the Acquisition (for such executives that will not be employed by
Borrower post-closing) or upon termination of such executives employment by
Borrower (in the case of such executives that will continue to be employed by
Borrower post-closing)



--------------------------------------------------------------------------------

Schedule 4.15

 

Intellectual Property

 

See Schedule 4.15 to Disclosure Schedule



--------------------------------------------------------------------------------

Schedule 4.17

 

Deposit Accounts and Securities Accounts

 

See Schedule 4.17 to Disclosure Schedule



--------------------------------------------------------------------------------

Schedule 4.19

 

Indebtedness

 

See Schedule 4.19 to Disclosure Schedule



--------------------------------------------------------------------------------

Schedule 4.20

 

Material Contracts

 

See Exhibits 4.1-4.10 and 10.6-10.7 to the Borrower’s Annual Report on Form 10-K
for the fiscal year ended December 31, 2004 and filed with the SEC on August 1,
2005. In some instances, an Exhibit may reference a form of agreement or
instrument, in which case each such agreement or instrument executed by the
Borrower in such form constitutes a Material Contract.

 

Acquisition Documents



--------------------------------------------------------------------------------

Schedule 5.2

 

Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form
satisfactory to Agent:

 

Monthly (not later than

the 15th day of each

month)

  

(a) a sales journal, collection journal, and credit register since the last such
schedule, a report regarding credit memoranda that have been issued since the
last such report

 

(b) a detailed aging of Borrower’s Accounts,

 

(c) a “roll forward” of the Accounts from the prior month with supporting
details supplied from sales journals, debit memos, credit registers and any
credit memos,

 

(d) a report showing (i) all deferred revenues as of the end of the prior month
with a reconciliation to Borrower’s balance sheet for the prior month, (ii) the
portion of such deferred revenue that will be earned during the next four fiscal
quarters, (iii) the portion of such revenue that will be earned during the four
fiscal quarters commencing one year from the date of such balance sheet, (iv)
the portion of such revenue that will be earned on or after the date two years
following the date of such balance sheet, and (v) the portion of such
non-current deferred revenue that has previously been paid in cash,

 

(e) a reconciliation of Accounts, trade payable and Borrower’s general ledger
accounts to its monthly financial statements including any book reserves related
to each category

 

(f) a detailed report regarding royalty payables for Borrower and its
Subsidiaries,

 

(g) a detailed report regarding deemed dividend tax liability, if applicable,
for Borrower and its Restricted Subsidiaries,

 

(h) proof of payment of all Taxes,

 

(i) a detailed report regarding Borrower’s and its Restricted Subsidiaries’ cash
and Cash Equivalents, including an indication of which accounts constitute
Qualified Cash, and

 

(j) a summary aging, by vendor, of Borrower’s accounts payable, and any book
overdraft.

Quarterly (not later

than the 30th day of

each month following

a fiscal quarter)

  

(k) a report detailing maintenance contract and service contracts retention
statistics for Borrower,

 

(l) a detailed list of Borrower’s customers including contract expiration dates
and annualized Recurring Revenue contributions,

 

(m) a complete inventory of the Copyrights comprising the Required Library, as
well as other Copyright, Patents and Trademarks that are registered or subject
of pending applications for registration, which were acquired, generated or
filed by Borrower or its Subsidiaries during the prior quarter, and

 

(n) a report regarding Borrower’s and its Subsidiaries’ accrued, but unpaid,
taxes.



--------------------------------------------------------------------------------

Upon request by Agent   

(o) notice of all claims, offsets, or disputes asserted by Account Debtors with
respect to Borrower’s and its Subsidiaries’ Accounts,

 

(p) copies of invoices, credit memos, remittance advices, deposit slips,
shipping and delivery documents in connection with Borrower’s and its
Subsidiaries’ Accounts and copies of purchase orders and invoices for Inventory
and Equipment acquired by Borrower or its Subsidiaries, and

 

(q) such other reports as to the Collateral or the financial condition of
Borrower and its Subsidiaries, as Agent may reasonably request including period
confirmation by Borrower that the Minimum Unrestricted Subsidiary Requirement is
satisfied.



--------------------------------------------------------------------------------

Final Form

 

Schedule 5.3

 

Deliver to Agent, with copies to each Lender, each of the financial statements,
reports, or other items set forth set forth below at the following times in form
satisfactory to Agent:

 

as soon as available, but in any event within 15 days after the end of each
month during each of Borrower’s fiscal years    (a) a Loan Limiter Certificate.
as soon as available, but in any event within 30 days (45 days in the case of a
month that is the end of one of Borrower’s fiscal quarters) after the end of
each month during each of Borrower’s fiscal years   

(b) an unaudited consolidated and consolidating balance sheet, income statement,
and statement of cash flow covering Borrower’s and its Subsidiaries’ operations
during such period (prepared in accordance with GAAP), and

 

(c) a Compliance Certificate.

as soon as available, but in any event within 90 days after the end of each of
Borrower’s fiscal years   

(d) consolidated and consolidating financial statements of Borrower and its
Subsidiaries for each such fiscal year, audited by independent certified public
accountants reasonably acceptable to Agent and certified, without any
qualifications (including any (A) “going concern” or like qualification or
exception, (B) qualification or exception as to the scope of such audit, or (C)
qualification which relates to the treatment or classification of any item and
which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Section 6.16), by such accountants to have been prepared
in accordance with GAAP (such audited financial statements to include a balance
sheet, income statement, and statement of cash flow and, if prepared, such
accountants’ letter to management),

 

(e) a Compliance Certificate, and

 

(f) a certificate of such accountants addressed to Agent stating that the such
accountants do not have knowledge of the existence of any Default or Event of
Default.

as soon as available, but in any event within 30 days prior to the start of each
of Borrower’s fiscal years,    (g) copies of Borrower’s Projections, in form and
substance (including as to scope and underlying assumptions) satisfactory to
Agent, in its Permitted Discretion, for the forthcoming 3 years, year by year,
and for the forthcoming fiscal year, month by month, certified by the chief
financial officer of Borrower as being such officer’s good faith estimate of the
financial performance of Borrower during the period covered thereby.



--------------------------------------------------------------------------------

if and when filed (or provided) by Borrower,   

(h) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports,

 

(i) any other filings made by Borrower with the SEC, and

 

(j) any other information that is provided by Borrower to its shareholders
generally.

promptly, but in any event within 5 days after Borrower has knowledge of any
event or condition that constitutes a Default or an Event of Default,    (k)
notice of such event or condition and a statement of the curative action that
Borrower proposes to take with respect thereto. promptly after the commencement
thereof, but in any event within 5 days after the service of process with
respect thereto on Borrower or any of its Subsidiaries,    (l) notice of all
actions, suits, or proceedings brought by or against Borrower or any of its
Subsidiaries before any Governmental Authority which reasonably could be
expected to result in a Material Adverse Change. upon the request of Agent,   
(m) any other information reasonably requested relating to the financial
condition of Borrower or its Subsidiaries.